Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AND SECURITY AGREEMENT

Dated as of September 19, 2014

by and among

ANR SECOND RECEIVABLES FUNDING, LLC,

as Borrower,

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Lender, Swing Line Lender, LC Lender and as Administrative Agent

and

WEBSTER BUSINESS CREDIT CORPORATION,

as LC Lender and Lender

 

 

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

  DEFINITIONS AND INTERPRETATION      1   

1.1

  Definitions      1   

1.2

  Rules of Construction      1   

ARTICLE II

  AMOUNTS AND TERMS OF ADVANCES      1   

2.1

  Advances      1   

2.2

  Changes in Maximum Revolving Commitment Amount      4   

2.3

  Borrower Procedures for Making Swing Line and Revolving Credit Advances      5
  

2.4

  Pledge and Release of Receivables      8   

2.5

  Facility Maturity Date      9   

2.6

  Interest; Charges      9   

2.7

  Fees      10   

2.8

  Application of Collections; Time and Method of Payments      10   

2.9

  Capital Requirements; Additional Costs      14   

2.10

  Taxes      16   

2.11

  Increases      18   

2.12

  Change of Lending Office      20   

2.13

  Replacement of Lenders      20   

2.14

  Non-Funding Lenders      20   

2.15

  Breakage Costs      22   

2.16

  Register; Registered Obligations      22   

2.17

  Letters of Credit      23   

2.18

  Letter of Credit Procedures      23   

2.19

  Disbursements and Reimbursements      25   

2.20

  Repayment of Participation Advances      26   

2.21

  Documentation      26   

2.22

  Determination to Honor Drawing Request      26   

2.23

  Nature of Participation and Reimbursement Obligations      27   

2.24

  [Reserved.]      28   

2.25

  Liability for Acts and Omissions      28   

ARTICLE III

  CONDITIONS PRECEDENT      29   

3.1

  Conditions to Effectiveness of Agreement      29   

3.2

  Conditions Precedent to All Advances and Letter of Credit Issuances      32   

ARTICLE IV

  REPRESENTATIONS AND WARRANTIES      33   

4.1

  Representations and Warranties of the Borrower      33   

ARTICLE V

  GENERAL COVENANTS OF THE BORROWER      40   

5.1

  Affirmative Covenants of the Borrower      40   

5.2

  Reporting Requirements of the Borrower      43   

5.3

  Negative Covenants of the Borrower      44   

ARTICLE VI

  ACCOUNTS      47   

6.1

  Establishment of Accounts          47   

 

Credit and Security Agreement

 

i



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

ARTICLE VII

  GRANT OF SECURITY INTERESTS      51   

7.1

  Borrower’s Grant of Security Interest      51   

7.2

  Borrower’s Agreements      52   

7.3

  Delivery of Collateral      52   

7.4

  Borrower Remains Liable      52   

7.5

  Covenants of the Borrower Regarding the Borrower Collateral      53   

ARTICLE VIII

  TERMINATION EVENTS      55   

8.1

  Termination Events      55   

ARTICLE IX

  REMEDIES      59   

9.1

  Actions Upon a Termination Event      59   

9.2

  [Reserved]      60   

9.3

  Exercise of Remedies      60   

9.4

  Power of Attorney      61   

9.5

  Continuing Security Interest      61   

9.6

  Lockbox Direction      61   

ARTICLE X

  INDEMNIFICATION      61   

10.1

  Indemnities by the Borrower      61   

ARTICLE XI

  ADMINISTRATIVE AGENT      64   

11.1

  Authorization and Action      64   

11.2

  Reliance      65   

11.3

  GE Capital and Affiliates      65   

11.4

  Lender and LC Lender Credit Decision      65   

11.5

  Indemnification      66   

11.6

  Successor Administrative Agent      66   

11.7

  Set-off and Sharing of Payments      67   

ARTICLE XII

  MISCELLANEOUS      67   

12.1

  Notices      67   

12.2

  Binding Effect; Assignability      68   

12.3

  Termination; Survival of Borrower Obligations Upon Facility Maturity Date     
70   

12.4

  Costs and Expenses      70   

12.5

  Confidentiality      72   

12.6

  Complete Agreement; Modification of Agreement      73   

12.7

  Amendments and Waivers      73   

12.8

  No Waiver; Remedies      74   

12.9

  Amendments Affecting Swing Line Lender      74   

12.10

  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL      74   

12.11

  Counterparts      76   

12.12

  Severability      76   

12.13

  Section Titles          76   

 

Credit and Security Agreement

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

         Page  

12.14

  Further Assurances      76   

12.15

  Interest Rate Limitation      77   

12.16

  Lender Acknowledgement      77   

 

Credit and Security Agreement

 

iii



--------------------------------------------------------------------------------

EXHIBITS    Exhibit 2.1(a)(ii)    Form of Revolving Note Exhibit 2.1(e)(i)   
Form of Swing Line Note Exhibit 2.2(a)    Form of Commitment Reduction Notice
Exhibit 2.2(b)    Form of Commitment Termination Notice Exhibit 2.3(a)    Form
of Borrowing Request

Exhibit 2.3(b)(iv)

Exhibit 2.3(g)

  

Form of Notice of Conversion/Continuation

Form of Repayment Notice

Exhibit 2-10(D)-1

Exhibit 2-10(D)-2

Exhibit 2-10(D)-3

Exhibit 2-10(D)-4

Exhibit 5.2(b)

  

Form of U.S. Tax Compliance Certificate

Form of U.S. Tax Compliance Certificate

Form of U.S. Tax Compliance Certificate

Form of U.S. Tax Compliance Certificate

Form of Borrowing Base Certificate

Exhibit 9.4    Form of Power of Attorney Exhibit 12.2(b)    Form of Assignment
Agreement Schedule 2.1    Assignor Lender’s Loan Schedule 4.1(b)    Jurisdiction
of organization; Executive Offices; Collateral Locations; Legal Name Schedule
12.1    Notice Addresses Annex 5.2(a)    Reporting Requirements of the Borrower
(including Forms of Monthly Report and Weekly Report) Annex T    Revolving
Commitments and Term Commitments Annex U    Indebtedness Annex V    Fixed Charge
Coverage Ratio Annex W    Administrative Agent’s Account/Lenders’ Accounts Annex
X    Definitions and Interpretations

 

i



--------------------------------------------------------------------------------

THIS CREDIT AND SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Agreement” or the
“Credit Agreement”) is entered into as of September 19, 2014 by and among ANR
SECOND RECEIVABLES FUNDING, LLC, a Delaware limited liability company (the
“Borrower”), THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME as
lenders (the “Lenders”), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“GECC”), as a Lender, as Swing Line Lender (the “Swing Line
Lender”), as LC Lender and as administrative agent for the Lenders hereunder (in
such capacity, the “Administrative Agent”) and WEBSTER BUSINESS CREDIT
CORPORATION, a New York corporation, as LC Lender and as a Lender.

RECITALS

A.        The Borrower has been formed for the purpose of purchasing and
otherwise acquiring Receivables.

B.        The Borrower intends to (A) fund its purchases of the Receivables by
(i) borrowing Revolving Credit Advances pursuant to the terms hereof and/or
(ii) causing the LC Lenders to issue Letters of Credit pursuant to the terms
hereof, in each case from time to time and as described herein, and (B) pledge
all of its right, title and interest in and to the Receivables as security for
the Advances and for any Letters of Credit.

C.        The Administrative Agent has been requested and is willing to act as
administrative agent on behalf of each of the Lenders in connection with the
making and financing of such Revolving Credit Advances, subject to the terms and
conditions hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1        Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in Annex X.

1.2        Rules of Construction. For purposes of this Agreement, the rules of
construction set forth in Annex X shall govern. All Appendices hereto, or
expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.

ARTICLE II

AMOUNTS AND TERMS OF ADVANCES

2.1        Advances.

(a)        Revolving Credit Advances and Letter of Credit Issuances. From and
after the Closing Date and until the Facility Maturity Date (x) subject to the
terms and conditions hereof, each

 

Credit and Security Agreement



--------------------------------------------------------------------------------

Lender severally agrees to make its Pro Rata Share of revolving advances (each
such advance hereunder, a “Revolving Credit Advance”) to the Borrower from time
to time, (y) subject to the terms and conditions hereof, the LC Lenders shall
issue Letters of Credit from time to time; provided, that, immediately prior to
and after giving effect to any Revolving Credit Advance or issuance of Letter of
Credit, (A) the Outstanding Principal Amount shall not exceed the lesser of the
Maximum Revolving Commitment Amount and the Borrowing Base and (B) the sum of
(1) the Outstanding Principal Amount of Revolving Credit Advances made by any
Lender and (2) the LC Participation Amount attributable to such Lender shall not
exceed such Lender’s Revolving Commitment and (z) subject to the terms and
conditions hereof, the Swing Line Lender agrees to make Swing Line Advances.
Notwithstanding the foregoing, except to the extent provided in Section 2.6(c)
and Section 2.19(c) with respect to Revolving Credit Advances, no Lender shall
make any Revolving Credit Advances or Swing Line Advances and the LC Lenders
shall not issue any Letter of Credit in either case if, after giving effect
thereto, a Funding Excess would exist. The Borrower may from time to time
borrow, repay and reborrow Revolving Credit Advances and Swing Line Advances
hereunder, in each case on the terms and conditions set forth herein. The
Borrower shall execute and deliver to each Lender that makes a request therefor,
a note (each, a “Revolving Note”) to evidence the Revolving Credit Advances
which may be made hereunder from time to time by such Lender. Each such note
shall be (x) in the principal amount of the Revolving Commitment of the
applicable Lender, (y) dated the date of issuance thereof, and (z) substantially
in the form of Exhibit 2.1(a)(ii). Each Revolving Note shall represent the
obligation of the Borrower to pay the amount of each Lender’s Revolving
Commitment or, if less, such Lender’s Pro Rata Share of the aggregate
Outstanding Principal Amount of all outstanding Revolving Credit Advances made
to the Borrower, together with interest thereon as prescribed in Section 2.6.
Notwithstanding anything to the contrary herein, each LC Lender party hereto may
elect to issue Letters of Credit solely in its own name and may only issue
Letters of Credit to the extent permitted by applicable law and no LC Lender
makes any representation or warranty that any such Letters of Credit would be
accepted by all beneficiaries, including insurance companies.

(b)        The Outstanding Principal Amount of Advances and all other accrued
and unpaid Borrower Obligations shall be immediately due and payable in full in
immediately available funds on the Facility Maturity Date.

(c)        [Reserved.]

(d)        In addition, in the event the Borrower fails to reimburse any LC
Lender for the full amount of any drawing under any Letter of Credit on the
applicable Drawing Date (out of its own funds available therefor) pursuant to
Section 2.19(b) and a Reimbursement Deficiency exists on such Drawing Date, then
the Borrower shall, automatically (and without the requirement of any further
action on the part of any Person hereunder), be deemed to have requested a
Revolving Credit Advance, as applicable, on such date, on the terms and subject
to the conditions hereof, in an amount equal to the amount of such Reimbursement
Deficiency. Subject to the limitations on funding set forth in paragraph
(a) above (and the other requirements and conditions herein), the Lenders shall
fund their respective portions of such deemed Revolving Credit Advance and
deliver the proceeds thereof directly to the Administrative Agent to be
immediately distributed (ratably) to the LC Lenders in satisfaction of the
Reimbursement Deficiency pursuant to Section 2.19(c), below, to the extent of
the amounts permitted to be funded by the Lenders at such time, hereunder. In
the event that any Letter of Credit expires by its terms or irrevocably is
surrendered without being drawn (in whole or in part) then, in such event, the
foregoing commitment to make Revolving Credit Advances shall expire with respect
to such Letter of Credit and the LC Participation Amount shall automatically
reduce by the amount of the Letter of Credit which shall have so expired.

 

2



--------------------------------------------------------------------------------

(e)        Swing Line Advances. From and after the Closing Date and until the
Facility Maturity Date and subject to the terms and conditions hereof, the Swing
Line Lender agrees to make advances (each such advance hereunder, a “Swing Line
Advance”) to the Borrower from time to time; provided that if the Swing Line
Lender believes in good faith and within its commercially reasonable credit
judgment that one or more Lenders is, are or will be a Non-Funding Lender, the
Swing Line Lender may, in its sole discretion after consultation with the
Borrower and the Servicer, elect not to make the portion of a Swing Line Advance
equal to the Pro Rata Share of such Lender or Lenders of the requested amount of
the Swing Line Advance unless the Swing Line Lender shall have received Adequate
Security with respect to such portion of the requested Swing Line Advance.
Except in connection with Section 2.6(c), the Swing Line Lender shall not (and
shall not be required to) make any Swing Line Advance if, after giving effect
thereto, a Funding Excess would exist. The aggregate amount of the outstanding
Swing Line Advances shall not at any time exceed the Swing Line Commitment.
Under no circumstances shall the Swing Line Lender make a Swing Line Advance if,
after giving effect thereto, the aggregate outstanding amount of the Swing Line
Advances would exceed the Swing Line Commitment. The Borrower may from time to
time borrow, repay and reborrow Swing Line Advances hereunder on the terms and
conditions set forth herein. Unless the Swing Line Lender has (i) received prior
written notice from the Lenders instructing it not to make a Swing Line Advance
because of the failure of any condition precedent set forth in Section 3.1 or
3.2 to be satisfied or (ii) actual knowledge of the failure of any condition
precedent set forth in Section 3.1 or 3.2 to be satisfied, the Swing Line Lender
shall, notwithstanding the failure of any such condition precedent to be
satisfied, be entitled to fund such Swing Line Advance, and to have the Lenders
make Revolving Credit Advances in accordance with Section 2.1(e)(ii) or purchase
participating interests (the “Swing Line Participation”) in accordance with
Section 2.1(e)(iii).

(i)        If requested by the Swing Line Lender, the Borrower shall execute and
deliver to the Swing Line Lender a note to evidence the Swing Line Advance. Such
note shall be in the principal amount of the Swing Line Commitment and
substantially in the form of Exhibit 2.1(e)(i) (the “Swing Line Note”). The
Swing Line Note shall represent the obligation of the Borrower to pay the Swing
Line Advance, together with interest thereon as prescribed in Section 2.6.

(ii)       The Swing Line Lender, at any time and from time to time not less
than two (2) Business Days after making any Swing Line Advance, shall on behalf
of the Borrower (and the Borrower hereby irrevocably authorizes the Swing Line
Lender to so act on its behalf) request each Lender (excluding the Swing Line
Lender) to make a Revolving Credit Advance to the Borrower in an amount equal to
such Lender’s Pro Rata Share of the principal amount of the Swing Line Advance
(the “Refunded Swing Line Advance”) outstanding on the date such request is
made. Unless the Facility Maturity Date has occurred and regardless of whether
the conditions precedent set forth in Sections 3.1 and 3.2 to the making of an
Advance are then satisfied, each Lender shall disburse directly to the
Administrative Agent, its Pro Rata Share of a Revolving Credit Advance on behalf
of the Swing Line Lender, prior to 2:00 p.m. (New York time), in immediately
available funds on the Business Day next succeeding the date on which such
request is made.

(iii)      If, prior to refunding a Swing Line Advance with a Revolving Credit
Advance pursuant to Section 2.1(e)(ii), the Facility Maturity Date has occurred,
then, subject to the provisions of Section 2.1(e)(iv) below, each Lender shall,
on the date such Revolving Credit Advance was to have been made for the benefit
of the Borrower, purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Advance in an amount equal to its Pro Rata Share of
such Swing Line Advance. Upon request by the Swing Line Lender, each

 

3



--------------------------------------------------------------------------------

Lender shall promptly transfer to the Swing Line Lender, in immediately
available funds, the amount of its participation interest.

(iv)        Each Lender’s obligation to make Revolving Credit Advances in
accordance with Section 2.1(e)(ii) and to purchase participation interests in
accordance with Section 2.1(e)(iii) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Termination Event or
Incipient Termination Event; (C) any inability of the Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement at any time; or
(D) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any Lender does not make available to the
Administrative Agent or the Swing Line Lender, as applicable, the amount
required pursuant to Sections 2.1(e)(ii) or (e)(iii), as the case may be, the
Swing Line Lender shall be entitled, in its discretion, to (x) to recover such
amount on demand from such Lender, together with interest thereon for each day
from the date of non-payment until such amount is paid in full at the Federal
Funds Rate for the first two Business Days from the date of such non-payment
and, thereafter, at the Index Rate and (y) apply, to the extent and in
satisfaction of such amount, any collateral provided by or on behalf of such
Lender as Adequate Security.

(v)         Notwithstanding anything herein to the contrary, if the Swing Line
Lender elects not to make the portion of a Swing Line Advance in respect of any
Lender (a “Specified Lender”) pursuant to the proviso to the first sentence of
Section 2.1(e), each other Lender’s obligation to make Revolving Credit Advances
in accordance with Section 2.1(e)(ii) and to purchase participation interests in
accordance with Section 2.1(e)(iii) in respect of such Swing Line Advance shall
be calculated ratably based on the respective Revolving Commitments of the
Lenders (other than, for the avoidance of doubt, any Lender that is a Specified
Lender).

2.2         Changes in Maximum Revolving Commitment Amount.

(a)        The Borrower may reduce the Maximum Revolving Commitment Amount
permanently; provided, that (i) the Borrower shall give 3 Business Days’ prior
written notice of any such reduction to the Administrative Agent substantially
in the form of Exhibit 2.2(a) (each such notice, a “Commitment Reduction
Notice”), (ii) any partial reduction of the Maximum Revolving Commitment Amount
shall be in a minimum amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof, (iii) no such reduction shall reduce the Maximum Revolving
Commitment Amount below the result of (1) the aggregate Outstanding Principal
Amount minus (2) the result of (x) the amount then on deposit in the LC
Collateral Account divided by (y) 1.05, in each case at such time (after giving
effect to any concurrent prepayment of Advances) and (iv) no such partial
reduction shall reduce the Maximum Revolving Commitment Amount to less than
$20,000,000. A permanent reduction of the Maximum Revolving Commitment Amount
shall require a corresponding pro rata reduction in the Swing Line Commitment;
provided, however, that no such reduction shall reduce the Swing Line Commitment
below the aggregate outstanding amount of the Swing Line Advances.

(b)        The Borrower may, at any time, on at least three (3) Business Days’
prior written notice by the Borrower to the Administrative Agent, irrevocably
terminate the Maximum Revolving Commitment Amount; provided, that (i) such
notice of termination shall be substantially in the form of Exhibit 2.2(b) (the
“Commitment Termination Notice”) and (ii) the Borrower shall make all payments
required by Section 2.3(g) at the time and in the manner specified therein. Upon
such termination, the Borrower’s right to request that (1) any Lender make
Advances, (2) the Swing Line Lender make Swing Line Advances, or (3) any LC
Lender issue Letters of Credit hereunder, shall in each case simultaneously

 

4



--------------------------------------------------------------------------------

terminate and the Facility Maturity Date shall automatically occur, and from and
after such termination, no Lender will be obligated to make any Advance
hereunder and no LC Lender will be obligated to issue any Letter of Credit
hereunder. Notwithstanding the foregoing, no termination of the Maximum
Revolving Commitment Amount may occur unless (x) each Letter of Credit
previously issued has terminated irrevocably and in full or (y) the amount then
on deposit in the LC Collateral Account equals or exceeds the LC Deposit Amount
at such time.

(c)         Each written notice required to be delivered pursuant to Sections
2.2(a) and (b) shall be irrevocable and shall be effective (i) on the day of
receipt if received by the Administrative Agent and the Lenders not later than
11:00 a.m. (New York time) on any Business Day and (ii) on the immediately
succeeding Business Day if received by the Administrative Agent and the Lenders
after such time on such Business Day or on a day other than a Business Day. Each
such notice of termination or reduction shall specify, respectively, the amount
of, or the amount of the proposed reduction in, the Maximum Revolving Commitment
Amount.

(d)         Any reduction in the Maximum Revolving Commitment Amount hereunder
shall result in a reduction in each Lender’s Revolving Commitment in an amount
equal to such Lender’s Pro Rata Share of the amount by which the Maximum
Revolving Commitment Amount is being reduced.

2.3         Borrower Procedures for Making Swing Line and Revolving Credit
Advances.

(a)         Borrowing Requests.    Except as provided in Sections 2.6(c) and
2.19(c), each Borrowing of a Swing Line or Revolving Credit Advance shall be
made upon notice by the Borrower to the Administrative Agent in the manner
provided herein. Any such notice must be given in writing so that it is received
no later than (1) in the case of any Borrowing of Swing Line Advances, 10:00
a.m. (New York time) on the Business Day of the proposed Advance Date set forth
therein and (2) in the case of any Revolving Credit Advances, 10.a.m. (New York
time) on the Business Day prior to the Business Day of the proposed Advance Date
set forth therein. Each such notice of a Swing Line or Revolving Credit Advance
(a “Borrowing Request”) shall (i) be substantially in the form of Exhibit
2.3(a), (ii) be irrevocable and (iii) specify (A) the amount of the requested
Borrowing of a Swing Line Advance or Revolving Credit Advance (which shall be in
a minimum amount of $300,000 or an integral multiple of $100,000 in excess
thereof), (B) the proposed Advance Date (which shall be a Business Day), and
(C) whether the Borrowing of a Swing Line Advance or Revolving Credit Advance is
to be a LIBOR Rate Advance or an Index Rate Advance, and shall include such
other information as may be reasonably required by the Lenders and the
Administrative Agent.

(b)         Advances; Payments.

(i)        (A)  The Administrative Agent shall, promptly after receipt of a
Borrowing Request delivered in accordance with Section 2.3(a) and in any event
prior to 11:00 a.m. (New York time) on the date such Borrowing Request is deemed
received, by telecopy, telephone or other similar form of communication notify
the Lenders, as applicable, of its receipt of a Borrowing Request relating to a
request for Revolving Credit Advances or Swing Line Advances, as applicable, and
(B) subject to the terms hereof (including, without limitation, the satisfaction
of the conditions precedent set forth in Section 3.2), each applicable Lender
shall make its required portion of such Revolving Credit Advance or Swing Line
Advance, as applicable, available to the Administrative Agent in same day funds
by wire transfer to the Administrative Agent’s account as set forth in Annex W
not later than 3:00 p.m. (New York time) on the requested Advance Date. After
receipt of such wire transfers (or, in the Administrative Agent’s sole
discretion in accordance with Section 2.3(c), before receipt of such wire
transfers), subject to the terms hereof (including, without limitation, the
satisfaction of the conditions

 

5



--------------------------------------------------------------------------------

precedent set forth in Section 3.2) the Administrative Agent shall make
available to the account designated by the Borrower on the Advance Date
therefor, the lesser of (x) the amount of the requested Borrowing and (y) the
Funding Availability. All payments by each Lender under this Section 2.3(b)(i)
shall be made without set-off, counterclaim or deduction of any kind.

(ii)          On each Settlement Date, the Administrative Agent will advise each
Lender by telephone or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees (to the extent payable to all Lenders) paid for the
benefit of Lenders with respect to each Advance. Provided that such Lender has
made all payments required to be made by it and purchased all participations
required to be purchased by it under this Agreement and the other Transaction
Documents as of such Settlement Date, the Administrative Agent will pay to each
Lender such Lender’s Pro Rata Share of principal, interest, Fees (to the extent
payable to all Lenders) and other amounts with respect to each applicable
Advance, paid by the Borrower since the previous Settlement Date for the benefit
of that Lender. Such payments shall be made by wire transfer to such Lender’s
account (as specified by such Lender in Annex W or the applicable Assignment
Agreement) not later than 3:00 p.m. (New York time) on each Settlement Date.

 (iii)        On each Settlement Date, the Administrative Agent will advise the
Swing Line Lender of the amount of principal, interest and Fees paid for the
benefit of the Swing Line Lender with respect to the Swing Line Advance. The
Administrative Agent will pay to the Swing Line Lender the amount of principal,
interest and Fees paid by the Borrower since the previous Settlement Date for
the benefit of the Swing Line Lender. Such payments shall be made by wire
transfer or by book balance to the Swing Line Lender’s account (as specified by
the Swing Line Lender) not later than 3:00 p.m. (New York time) on each
Settlement Date.

 (iv)        The Borrower shall have the option to (i) request that any Swing
Line Advance or Revolving Credit Advance be made as a LIBOR Rate Advance,
(ii) convert at any time all or any part of the outstanding Revolving Credit
Advances (but not any Swing Line Advances) from LIBOR Rate Advances to Index
Rate Advances, (iii) convert any outstanding Index Rate Advances to LIBOR Rate
Advances (if such conversion is made prior to the expiration of the Interest
Period applicable thereto) or (iv) continue all or any portion of any Advances
as a LIBOR Rate Advances upon expiration of the applicable Interest Period. Any
such election must be made by Borrower by 2:00 p.m. on the third Business Day
prior to (1) the date of any proposed Swing Line Advance or Revolving Credit
Advance which is to be a LIBOR Rate Advance, (2) the end of each Interest Period
with respect to any LIBOR Rate Advance to be continued as such, or (3) the date
on which the Borrower wishes to convert any Index Rate Advance to a LIBOR Rate
Advance. If no election is received with respect to a LIBOR Rate Advance by 2:00
p.m. on the third Business Day prior to the end of the Interest Period with
respect thereto, that LIBOR Rate Advance shall be converted to an Index Rate
Advance at the end of its Interest Period. The Borrower must make such election
by notice to the Administrative Agent in writing. In the case of any conversion
or continuation, such election must be made pursuant to a written notice (a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit
2.3(b)(iv) or in a writing in any other form acceptable to the Administrative
Agent. No Swing Line Advance or Revolving Credit Advance shall be made,
converted into or continued as a LIBOR Rate Advance, if each condition to such
type of Advance hereunder at the time of such proposed conversion or
continuation is not satisfied or Administrative Agent or Lenders have determined
not to make or continue any Advance as a LIBOR Rate Advance as a result thereof.

(c)        Availability of Lenders’ Advances. The Administrative Agent may
assume that each Lender will make its Pro Rata Share of each Advance available
to the Administrative Agent on each Advance Date. If the Administrative Agent
has made available to the Borrower such Lender’s Pro Rata

 

6



--------------------------------------------------------------------------------

Share of any Advance but such Pro Rata Share is not, in fact, paid to the
Administrative Agent by such Lender when due, the Administrative Agent will be
entitled to recover such amount on demand from (x) such Lender without set-off,
counterclaim or deduction of any kind and (y) any collateral provided as
Adequate Security. If any Lender fails to pay the amount of its Pro Rata Share
forthwith upon the Administrative Agent’s demand, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately repay such
amount to the Administrative Agent. Nothing in this Section 2.3(c) or elsewhere
in this Agreement or the other Transaction Documents shall be deemed to require
the Administrative Agent to advance funds on behalf of any Lender or to relieve
any Lender from its obligation to fulfill its Revolving Commitment hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder. To the extent that the
Administrative Agent advances funds to the Borrower on behalf of any Lender and
is not reimbursed therefor on the same Business Day as such Advance is required
to be made, the Administrative Agent shall be entitled to retain for its account
all interest, Fees and other amounts accrued on such Advance from the date of
such Advance to the date such Advance is reimbursed by the applicable Lender or
Borrower, as the case may be. Upon receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
Lender thereof. In addition, Administrative Agent will, with reasonable
promptness, notify the Borrower and the Lenders of each determination of the
LIBOR Rate; provided that any failure to do so shall not relieve the Borrower of
any liability hereunder or provide the basis for any claim against
Administrative Agent. All conversions and continuations shall be made pro rata
according to the respective outstanding principal amounts of the Swing Line
Advance and/or Revolving Credit Advances held by each Lender with respect to
which the notice was given.

(d)         Return of Payments.

(i)         If the Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by the Administrative Agent from the Borrower and such related
payment is not received by the Administrative Agent, then the Administrative
Agent will be entitled to recover such amount from (x) such Lender on demand
without set-off, counterclaim or deduction of any kind or (y) any collateral
provided as Adequate Security.

(ii)        If at any time any amount received by the Administrative Agent under
this Agreement must be returned to the Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Transaction Document, the
Administrative Agent will not be required to distribute any portion thereof to
any Lender. In addition, each Lender will repay to the Administrative Agent (or
the Administrative Agent may apply any Adequate Security) on demand any portion
of such amount that the Administrative Agent has distributed to such Lender,
together with interest at such rate, if any, as the Administrative Agent is
required to pay to the Borrower or such other Person, without set-off,
counterclaim or deduction of any kind.

(e)         Non-Funding Lenders.  The obligation of each Lender to make its
portion of any Revolving Credit Advance shall be severable. The failure of any
Non-Funding Lender to make any Revolving Credit Advance to be made by it on the
date specified therefor (including in respect of any Reimbursement Deficiency)
shall not relieve any other Lender (each such other Lender, an “Other Lender”)
of its obligations to make the Revolving Credit Advance required to be made by
it (or any other advance or participation required of it hereunder, including in
connection with Swing Line Advances), but neither any Other Lender nor the
Administrative Agent shall be responsible for the failure of any Non-Funding
Lender to make a Revolving Credit Advance to be made by such Non-Funding Lender.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any
Transaction Document or constitute a “Lender” (or

 

7



--------------------------------------------------------------------------------

be included in the calculation of “Requisite Lenders” or “Required Remedies
Lenders” hereunder) for any voting or consent rights under or with respect to
any Transaction Document unless and until such Non-Funding Lender shall cease to
be a Non-Funding Lender as defined in Annex X.

(f)         Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (other than any rights of set-off, which are subject to
the provisions of Section 11.7 hereof) without first obtaining the prior written
consent of the Administrative Agent or the Requisite Lenders (which consent
shall not be unreasonably withheld or delayed), it being the intent of the
Lenders that any such action to protect or enforce rights under this Agreement,
or the Notes shall, subject to any provision herein requiring that each Lender
(or any other specified threshold of Lenders) consent to a particular action, be
taken in concert and at the direction or with the consent of the Administrative
Agent or the Requisite Lenders (which consent shall not be unreasonably withheld
or delayed).

(g)         Principal Repayments.    The Borrower may at any time repay
outstanding Revolving Credit Advances and Swing Line Advances hereunder;
provided that (i) unless such payment is to cure a Funding Excess or to avoid
the occurrence of an Account Control Event or a Termination Event under
Section 8.1(v) (in which case same-day notice shall be permitted), the Borrower
shall give not less than (X) in the case of any repayment of $25,000,000 or
less, two (2) Business Days’ prior written notice or (Y) otherwise, five
(5) Business Days’ prior written notice, in each case of any such repayment to
the Administrative Agent substantially in the form of Exhibit 2.3(g) (each such
notice, a “Repayment Notice”), (ii) each such notice shall be irrevocable,
(iii) each such notice shall specify the amount of the requested repayment and
the proposed date of such repayment (which shall be a Business Day), (iv) any
such repayment shall be applied first, to the Swing Line Advance until the
Outstanding Principal Amount thereof has been reduced to zero and second, pro
rata to the Lenders to reduce the outstanding Revolving Credit Advances until
the Revolving Credit Advances have been reduced to zero and (v) any such
repayment must be accompanied by payment of (A) all interest, Fees and other
amounts accrued and unpaid on the portion of the outstanding principal balance
of the Revolving Credit Advances to be repaid through but excluding the date of
such repayment and (B) any amounts required to be paid in accordance with
Section 2.15, if any. The foregoing requirements shall not apply to repayment of
the outstanding principal amount of Revolving Credit Advances or Swing Line
Advances as a result of the application of Collections or other amounts pursuant
to Section 2.8. To the extent permitted by the foregoing sentences, amounts
prepaid shall be applied first to any Index Rate Advances then outstanding and
then to outstanding LIBOR Rate Advances.

2.4         Pledge and Release of Receivables.

(a)         Pledge.    The Borrower shall indicate in its Records that its
interests in the Receivables have been pledged hereunder and that the
Administrative Agent has a lien on and security interest in all such Receivables
for the benefit of the Secured Parties. Subject to Section 7.3, the Borrower
shall, and shall cause the Servicer to, hold all Contracts and other documents
relating to such Receivables in trust and in a custodial capacity for the
benefit of the Administrative Agent on behalf of the Secured Parties in
accordance with their interests hereunder.

(b)         Repurchases of Receivables.

(i)        If the Originator is required to repurchase Receivables from the
Borrower pursuant to Section 4.04 the Receivables Sale Agreement, upon payment
by the Borrower or the Originator to a Collection Account of the applicable
repurchase price thereof (which repurchase price shall not be less than an
amount equal to the Billed Amount of such

 

8



--------------------------------------------------------------------------------

Receivable minus the sum of Collections received that have reduced the
Outstanding Balance thereof), the Administrative Agent on behalf of the Secured
Parties shall provide a written release of its Liens on and security interests
in the Receivables being so repurchased. The Administrative Agent shall (and the
Lenders hereby authorize the Administrative Agent to) take such actions and
deliver such documents (including UCC-3 amendments) as are reasonably requested
by the Borrower and at the Borrower’s expense to evidence such release.

(ii)        Upon an Inactive Seller or Terminating Seller ceasing to be a Seller
hereunder in accordance with the Sales Agency Agreement and the Sale Agreement,
the Lien of the Administrative Agent on property of such Seller (other than
existing Receivables (and related Sold Property) already constituting Borrower
Collateral) shall be automatically released, and the Administrative Agent shall
cooperate, at the Originator’s expense, with any reasonable request of the
Originator to evidence such release; provided, however, that no such automatic
release shall occur unless (A) the Borrower and the Servicer have provided a
written certification to the Administrative Agent stating that the conditions of
the Sales Agency Agreement to such Inactive Seller or Terminating Seller ceasing
to be a Seller have been satisfied and (B) the Administrative Agent has received
written notice of such event at least thirty (30) days (or such shorter notice
period as to which the Administrative Agent may consent), but not more than
ninety (90) days, prior to such entity ceasing to be a Seller under the Sales
Agency Agreement; provided, further, that (1) the written certification required
under clause (A) above may be given in the form of one written certification
signed by both the Borrower and the Servicer and (2) the written certification
required under clause (A) above may be combined with, and form a part of, the
written notice required to be given to the Administrative Agent under clause
(B) above.

(c)         Termination Date Release.    Notwithstanding any other provision of
this Agreement, the Administrative Agent agrees to (and the Lenders hereby
authorize the Administrative Agent to) promptly take such actions as are
reasonably requested by the Borrower and at the Borrower’s expense to evidence
the termination of the Liens and security interests created by the Transaction
Documents on and after the Termination Date.

(d)         Other Releases.    The Administrative Agent shall (and the Lenders
hereby authorize the Administrative Agent to) take such action and execute any
such documents as may be reasonably requested by the Borrower, the Originator,
the Servicer or any Seller (at the requesting party’s expense) to evidence the
release of any Liens created by any Transaction Document in respect of assets
that have been conveyed, sold, leased, assigned, transferred or otherwise
disposed of by any Seller pursuant to Section 4.3(c) of the Sale Agreement.

2.5         Facility Maturity Date.    Notwithstanding anything to the contrary
set forth herein, no Lender shall have any obligation to make any Revolving
Credit Advances (other than Revolving Credit Advances in respect of any
Participation Advance pursuant to Section 2.19(c)) and each LC Lender shall not
have any obligation to issue Letters of Credit, in each case from and after the
Facility Maturity Date.

2.6         Interest; Charges.

(a)         The Borrower shall pay interest to the Administrative Agent, for the
ratable benefit of the Lenders, with respect to the outstanding amount of each
Advance made or maintained by each Lender during each Settlement Period, in
arrears on each applicable Settlement Date, (i) for each LIBOR Rate Advance
outstanding from time to time, at the applicable LIBOR Rate as in effect from
time to time during the related Settlement Period, and (ii) for each Index Rate
Advance outstanding from time to time, at the applicable Index Rate as in effect
from time to time during the related Settlement Period. The Borrower shall pay
interest to the Administrative Agent, for the benefit of the Swing Line Lender,

 

9



--------------------------------------------------------------------------------

with respect to the outstanding amount of each Swing Line Advance, in arrears on
each applicable Settlement Date, at the LIBOR Rate as in effect from time to
time during the period applicable to such Settlement Date. Interest for each
Advance shall be calculated based upon actual days elapsed during the applicable
Settlement Period, for a 360 day year based upon actual days elapsed since the
last Settlement Date. No later than one (1) Business Day prior to each
Settlement Date, the Administrative Agent will provide to the Borrower written
notice of the amount of interest payable on such Settlement Date.

(b)         For the avoidance of doubt, (i) any LC Participation shall
constitute an Advance made and maintained by a Lender in an amount equal to such
LC Participation and (ii) any Swing Line Advance shall constitute an Advance
made and maintained by the Swing Line Lender in an amount equal to such Swing
Line Advance.

(c)         If any Termination Event has occurred and is continuing, the
interest rates applicable to each Advance and any other unpaid Borrower
Obligation hereunder shall be increased by two percent (2.0%) per annum (such
increased rate, in each case, the “Default Rate”), and all outstanding Borrower
Obligations shall bear interest at the applicable Default Rate from the date of
such Termination Event until such Termination Event is waived or cured.

(d)         The Administrative Agent is authorized to, and at its sole election
may, charge to the Borrower as Revolving Credit Advances and cause to be paid
all Fees, expenses, charges, costs, interest and principal, other than principal
of the Revolving Credit Advances, owing by the Borrower under this Agreement or
any of the other Transaction Documents if and to the extent the Borrower fails
to pay any such amounts as and when due, and any charges so made shall
constitute part of the Outstanding Principal Amount (and shall be deemed to
constitute Revolving Credit Advances) hereunder even if such charges would cause
the aggregate balance of the Outstanding Principal Amount to exceed the
Borrowing Base.

2.7         Fees.

(a)         The Borrower shall pay the Fees (including, for the avoidance of
doubt the Fees set forth in the Fee Letter) and LC Lender Fees in accordance
with Section 2.8. No later than one (1) Business Day prior to each Settlement
Date, the Administrative Agent will provide to the Borrower written notice of
the amount of fees payable on such Settlement Date.

(b)         The Unused Fee shall be paid for the ratable benefit of such
Lenders, in arrears for each Settlement Period on each subsequent Settlement
Date prior to the Facility Maturity Date and on the Facility Maturity Date, the
Unused Fee for such Settlement Period.

(c)         On each Settlement Date, the Borrower shall pay to the Servicer or
to the successor Servicer, as applicable, the Servicer Fee or the successor
Servicer fees and expenses, respectively, in each case to the extent of
available funds therefor pursuant to Section 2.8.

2.8         Application of Collections; Time and Method of Payments.

(a)         The collection of the Receivables shall be administered by the
Servicer in accordance with the Servicing Agreement.

(b)         On each Business Day, (x) the Borrower (or the Servicer on behalf of
the Borrower) or (y) if the Administrative Agent has terminated the Borrower’s
and the Servicer’s rights to direct disposition of funds in the Collection
Account following the occurrence of an Account Control Event, the Administrative
Agent, shall allocate (or, in the case of Sections 2.8(b)(iv) and (b)(vii),
apply)

 

10



--------------------------------------------------------------------------------

amounts on deposit in the Collection Account or other Specified Account and not
previously allocated (or applied) under this subsection (b) in the following
order of priority:

(i)        first, to be set aside and held in trust in the Specified Account for
payment in accordance with clause (i) of the following subsection (c), an amount
equal to the aggregate Fees and LC Lender Fees accrued and unpaid through such
date and all unreimbursed expenses of the Administrative Agent which are
reimbursable pursuant to the terms hereof;

(ii)       second, to be set aside and held in trust in the Specified Account
for payment in accordance with clause (ii) of the following subsection (c), an
amount equal to the aggregate interest with respect to all outstanding Advances
then accrued and unpaid;

(iii)      third, to be set aside and held in trust in the Specified Account for
payment in accordance with clause (iii) of the following subsection (c), an
amount equal to the aggregate Servicer Fees accrued and unpaid through such
date;

(iv)      fourth, an amount equal to any Funding Excess in the following order
of priority: (1) first, to be paid to the Swing Line Lender, in order to repay
Swing Line Advances, until the outstanding principal balance of the Swing Line
Advances is reduced to zero, (2) second to be paid, pro rata, to the Lenders, in
order to repay Revolving Credit Advances, until the outstanding principal
balance of the Revolving Credit Advances is reduced to zero, together with any
amounts payable with respect thereto under Section 2.15, if any, and (3) third,
to be retained in the Specified Account or deposited in the LC Collateral
Account, in either such case, for the benefit of the LC Lenders and the Lenders,
until the aggregate amount retained in the Specified Account or the LC
Collateral Account pursuant to this clause (iv) (and remaining on deposit) is
equal to the LC Deposit Amount;

(v)       fifth, if any of the conditions precedent set forth in Section 3.2
shall not be satisfied, all such remaining amounts (to the extent not greater
than the Outstanding Principal Amount) to be retained in the Specified Account
until paid in accordance with the following subsection (c) or all such
conditions are satisfied;

(vi)      sixth, to be retained in the Specified Account for payment in
accordance with the applicable provisions of the following subsection (c), an
amount equal to the aggregate amount of all other accrued and unpaid Borrower
Obligations which are then required to be paid according to such subsection,
including the expenses of the Lenders reimbursable under Section 12.4; and

(vii)     seventh, to be retained in the Specified Account to the extent that
the amounts set aside and held in trust therein pursuant to clauses (i),
(ii) and (iii) above are less than the Required Minimum Balance.

(viii)    eighth, (1) if a Termination Event has occurred and is continuing or
the Facility Maturity Date shall have occurred, any remaining amounts shall be
retained in the Specified Account for payment in accordance with the applicable
provisions of the following subsection (c) or (2) otherwise, to be (A) released
to the Borrower so long as no Funding Excess would result therefrom, in which
case the Borrower shall be permitted to use such amounts to purchase additional
Receivables or make a distribution on its Membership Interest in accordance with
Section 5.3(h) or (B) if a Funding Excess would result therefrom, retained in
the Specified Account as Cash Collateral (but only to the extent necessary to
prevent such Funding Excess from resulting).

 

11



--------------------------------------------------------------------------------

(c)         On (1) each Business Day following the occurrence of the Facility
Maturity Date and (2) each Settlement Date, (x) the Borrower (or the Servicer on
behalf of the Borrower) or (y) if the Administrative Agent has terminated the
Borrower’s and the Servicer’s rights to direct disposition of funds in the
Collection Account following the occurrence of an Account Control Event, the
Administrative Agent, shall withdraw amounts on deposit in the Specified Account
(including any amounts that were retained therein in accordance with subsection
(b) above), and pay such amounts, together with any other amounts on deposit in
the Specified Account, as follows in the following order of priority:

(i)        first, to the extent then due and payable, pro rata, to the payment
of all Fees and LC Lender Fees accrued and unpaid through such date and all
unreimbursed expenses of the Administrative Agent which are reimbursable
pursuant to the terms hereof;

(ii)       second, to the payment of accrued and unpaid interest in respect of
the Advances, pro rata;

(iii)      third, to the payment of the aggregate accrued and unpaid Servicer
Fees through such date payable to the Servicer; provided, that if the Servicer
owes any amounts to the Borrower, such owed amounts shall be set-off from the
Servicer Fees so owed and only the net amount of Servicer Fees shall be paid;

(iv)      fourth, an amount equal to any Funding Excess in the following order
of priority: (1) first, paid to the Swing Line Lender, in order to repay the
Swing Line Advances, until the outstanding principal balance of the Swing Line
Advances is reduced to zero, (2) second paid, pro rata, to the Lenders, in order
to repay Revolving Credit Advances, until the outstanding principal balance of
the Revolving Credit Advances is reduced to zero, together with any amounts
payable with respect thereto under Section 2.15, if any, and (3) third, to be
retained in the Specified Account or deposited in the LC Collateral Account, in
either case, for the benefit of the LC Lenders and the Lenders, until the
aggregate amount retained in the Specified Account or the LC Collateral Account
pursuant to this clause (iv) (and remaining on deposit) is equal to the LC
Deposit Amount;

(v)       fifth, if (A) the Facility Maturity Date has occurred or any
Termination Event or Incipient Termination Event has occurred and is continuing
and (B) any Revolving Credit Advances or Swing Line Advances remain outstanding,
(1) first, to the Swing Line Lender, in order to repay the Swing Line Advances,
until the outstanding principal balance of the Swing Line Advances is reduced to
zero and (2) second, to the Lenders, pro rata, in order to repay Revolving
Credit Advances, until the outstanding principal balance of the Revolving Credit
Advances is reduced to zero, together with any amounts payable with respect
thereto under Section 2.15, if any;

(vi)      sixth, if (A) the Facility Maturity Date has occurred or any
Termination Event or Incipient Termination Event has occurred and is continuing
and (B) the LC Participation Amount is greater than $0, to the LC Collateral
Account, for the benefit of the LC Lenders and the Lenders, until the amount on
deposit in the LC Collateral Account is equal to the LC Deposit Amount;

(vii)     seventh, if any of the conditions precedent set forth in Section 3.2
shall not be satisfied, all such remaining amounts shall be (1) first, paid to
the Swing Line Lender, in order to repay Swing Line Advances, until the
outstanding principal balance of the Swing Line Advances is reduced to zero,
(2) second, paid, pro rata, to the Lenders, in order to repay

 

12



--------------------------------------------------------------------------------

Revolving Credit Advances, until the outstanding principal balance of the
Revolving Credit Advances is reduced to zero, together with any amounts payable
with respect thereto under Section 2.15, if applicable and (3) third, deposited
in the LC Collateral Account, for the benefit of the LC Lenders and the Lenders,
until the amount on deposit in the LC Collateral Account is equal to the LC
Deposit Amount;

(viii)    eighth, to the extent then due and payable, pro rata, to the payment
of all other obligations of the Borrower accrued and unpaid hereunder,
including, without limitation, the expenses of the Lenders reimbursable under
Section 12.4;

(ix)      ninth, to the payment of any other Borrower Obligations which are then
required to be paid;

(x)       tenth, to be (1) released to the Borrower so long as no Funding Excess
would result therefrom, in which case the Borrower shall be permitted to use
such amounts to purchase additional Receivables or make a distribution on its
Membership Interest in accordance with Section 5.3(h) or (2) if a Funding Excess
would result therefrom, deposited (or retained) in the Specified Account as Cash
Collateral (but only to the extent necessary to prevent such Funding Excess from
resulting).

(d)        In the event that, on any Business Day, a Funding Excess exists after
giving effect to the application of amounts pursuant to Sections 2.8(b) or (c),
as applicable, on such Business Day, the Borrower shall deposit an amount equal
to the amount of such Funding Excess in the Specified Account by no later than
11:00 a.m. (New York time) on the immediately succeeding Business Day, which
amount shall be applied by the Administrative Agent on such succeeding Business
Day in accordance with Section 2.8(b)(iv).

(e)        To the extent that amounts applied pursuant to Sections 2.8(b) or
(c), as applicable, on any day are insufficient to pay amounts due on such day
in respect of (or as a result of) the matured portion of any Advances or any
interest, Fees, LC Lender Fees or any other amounts due and payable by the
Borrower hereunder, the Borrower shall pay, upon written notice from the
Administrative Agent, the amount of such insufficiency to the Administrative
Agent in Dollars, in immediately available funds (for the account of the
Administrative Agent, the applicable Lenders, Affected Parties or Indemnified
Persons) not later than 11:00 a.m. (New York time) on such day. Any such payment
made on such date but after such time shall be deemed to have been made on, and
interest shall continue to accrue and be payable thereon at the LIBOR Rate (in
the case of LIBOR Rate Advances) or the Index Rate (in all other cases) until,
the next succeeding Business Day.

(f)        All payments of principal of the Advances, all required deposits into
the LC Collateral Account and all payments of interest, Fees and other amounts
payable by the Borrower hereunder shall be made in Dollars, in immediately
available funds. If any such payment becomes due on a day other than a Business
Day, the maturity thereof will be extended to the next succeeding Business Day
and interest thereon at the LIBOR Rate (in the case of LIBOR Rate Advances) or
Index Rate (in all other cases) shall be payable during such extension. Payments
received at or prior to 2:00 p.m. (New York time) on any Business Day shall be
deemed to have been received on such Business Day. Payments received after 2:00
p.m. (New York time) on any Business Day or on a day that is not a Business Day
shall be deemed to have been received on the following Business Day.

(g)        In the event that the amount on deposit in the LC Collateral Account
exceeds the LC Deposit Amount on any Business Day (after giving effect to any
allocations to, and withdrawals from, the LC Collateral Account on such Business
Day), the Administrative Agent shall release an amount

 

13



--------------------------------------------------------------------------------

equal to such excess, to be applied pursuant to this Section 2.8 as a Collection
received during the Settlement Period in which such release occurs. In the event
that any LC Lender Fees are not paid by the Borrower when due, the
Administrative Agent may withdraw amounts from the LC Collateral Account in
order to pay such LC Lender Fees (so long as a Funding Excess would not result
from such withdrawal).

(h)         In the event that any amount is owed pursuant to this Section 2.8 to
an LC Lender that is not a party to this Credit Agreement, the Borrower shall
pay (or cause the Servicer to pay) such amount to the Administrative Agent (for
the benefit of such LC Lender).

2.9         Capital Requirements; Additional Costs.

(a)         If any Affected Party shall have determined that, after the Closing
Date, the adoption of or any Change in Law, or any change in any treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, liquidity, reserve requirements or similar
requirements or compliance by such Affected Party with any request or directive
regarding capital adequacy, liquidity, reserve requirements or similar
requirements (whether or not having the force of law) from any central bank or
other Governmental Authority increases or would have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Affected Party against commitments made by it under this Agreement or any other
Transaction Document and thereby reducing the rate of return on such Affected
Party’s capital as a consequence of its commitments hereunder or thereunder,
then the Borrower shall from time to time upon demand by the Administrative
Agent pay to the Administrative Agent on behalf of such Affected Party
additional amounts sufficient to compensate such Affected Party for such
reduction together with interest thereon from the date of any such demand until
payment in full at the applicable Index Rate. A certificate as to the amount of
that reduction and showing the basis of the computation thereof submitted by the
Affected Party to the Borrower shall be final, binding and conclusive on the
parties hereto (absent manifest error) for all purposes. For the purposes of
this Section 2.9, “Affected Party” shall mean the Lenders, the LC Lenders and
any SPV or participant with the rights of a Lender under Section 12.2(c) and
their respective successors, permitted transferees and permitted assigns.

(b)         If, due to any Regulatory Change, there shall be any increase in the
cost to any Affected Party of agreeing to make or making, funding or maintaining
any commitment hereunder or under any other Transaction Document, including with
respect to any Advances or other Outstanding Principal Amounts, or any reduction
in any amount receivable by such Affected Party hereunder or thereunder,
including with respect to any Advances or other Outstanding Principal Amount
including any taxes (other than Indemnified Taxes, Other Taxes or Excluded Taxes
which shall instead be governed exclusively by the provisions of Section 2.10)
(any such increase in cost or reduction in amounts receivable are hereinafter
referred to as “Additional Costs”), then the Borrower shall, from time to time
upon demand by the Administrative Agent, pay to the Administrative Agent on
behalf of such Affected Party additional amounts sufficient to compensate such
Affected Party for such Additional Costs. Each Affected Party agrees that, as
promptly as practicable after it becomes aware of any circumstance referred to
above that would result in any such Additional Costs, it shall, to the extent
not inconsistent with its internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by the Borrower pursuant to this Section 2.9(b).

(c)         Determinations by any Affected Party for purposes of this
Section 2.9 of the effect of any Regulatory Change on its costs of making,
funding or maintaining any commitments hereunder or under any other Transaction
Documents or on amounts payable to it hereunder or thereunder or of the
additional amounts required to compensate such Affected Party in respect of any
Additional Costs shall be set forth in a written notice to the Borrower in
reasonable detail and shall be final, binding and conclusive on the Borrower
(absent manifest error) for all purposes. The Borrower shall pay such

 

14



--------------------------------------------------------------------------------

Affected Party the amount shown as due on any such written notice within ten
(10) days after receipt thereof.

(d)        The Borrower shall not be required to compensate an Affected Party
pursuant to this Section 2.9 for any increased costs incurred or reductions
suffered more than one hundred eighty (180) days prior to the day that such
Affected Party notifies the Borrower of the change in law, Regulatory Change or
other event giving rise to such increased costs or reductions and of such
Affected Party’s intention to claim compensation therefor; provided that if the
change in law giving rise to such increased costs or reductions is retroactive,
then the one hundred eighty (180) day period referred to above in this sentence
shall be extended to include the period of retroactive effect thereof, which
period shall not, for the avoidance of doubt, include any period prior to the
Closing Date.

(e)        Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case in respect of this clause (ii) pursuant to
Basel III, shall, in each case, be deemed to be a “Change in Law” under
subsection (a) above and/or a “Regulatory Change” under subsection (b) above, as
applicable, regardless of the date enacted, adopted or issued.

(f)        If after the date hereof any Lender shall determine that any change
in any law or regulation (or any change in the interpretation thereof), has made
it unlawful, or that any central bank or other Governmental Authority has
asserted that it is unlawful, for any Lender or its Lending Office to make LIBOR
Rate Advance, then, on written notice thereof by such Lender to the Borrower
through Administrative Agent, the obligation of that Lender to make LIBOR Rate
Advances shall be suspended until such Lender shall have provided written notice
to the Administrative Agent and the Borrower that the circumstances giving rise
to such determination no longer exists.

(g)        (i)  Subject to clause (iii) below, if any Lender shall determine
that it is unlawful to maintain any LIBOR Rate Advance, then, upon written
notice thereof by such Lender (or the Administrative Agent on behalf of such
Lender), the Borrower shall prepay in full all LIBOR Rate Advances of such
Lender then outstanding, together with interest accrued thereon, either on the
last day of the Interest Period thereof if such Lender may lawfully continue to
maintain such LIBOR Rate Advances to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Advances, together with
any amounts required to be paid in connection therewith pursuant to
Section 2.15.

(ii)        If the obligation of any Lender to make or maintain LIBOR Rate
Advance has been terminated, the Borrower may elect, by giving notice to such
Lender through the Administrative Agent that all Advances which would otherwise
be made by any such Lender as LIBOR Rate Advances shall be instead Index Rate
Advances.

(iii)       Before giving any notice to the Administrative Agent pursuant to
subsection (f), this subsection (g) or subsection (h), the affected Lender shall
designate a different Lending Office with respect to its LIBOR Rate Advances if
such designation will avoid the need for giving such notice or making such
demand and will not, in the judgment of the Lender, be illegal or otherwise
disadvantageous to the Lender.

(h)        If the Administrative Agent shall have determined in good faith that
for any reason adequate and reasonable means do not exist for ascertaining the
LIBOR Underlying Rate for any

 

15



--------------------------------------------------------------------------------

Interest Period with respect to a proposed LIBOR Rate Advance or that the LIBOR
Rate for any Interest Period with respect to a proposed LIBOR Rate Advance does
not adequately and fairly reflect the cost to the Lenders of funding or
maintaining such Advance, the Administrative Agent will provide prompt written
of such determination to the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Rate Advances hereunder
shall be suspended until Administrative Agent revokes such notice in writing.
Upon receipt of such notice, the Borrower may revoke any Borrowing Request or
Notice of Conversion/Continuation then submitted by it. If the Borrower does not
revoke such notice, the Lenders shall make, convert or continue the Advances, as
proposed by the Borrower, in the amount specified in the applicable notice
submitted by the Borrower, but such Advances shall be made, converted or
continued as Index Rate Advances.

2.10      Taxes.

(a)        Any and all payments by the Borrower hereunder shall be made in
accordance with this Section 2.10 without set-off or counterclaim and free and
clear of and without deduction for any and all present or future Taxes, levies,
imposts, deductions, Charges or withholdings (all such Taxes, levies, imposts,
deductions, Charges and withholdings, other than Excluded Taxes, being
“Indemnified Taxes”). If the Borrower shall be required by law to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions for Indemnified Taxes applicable
to additional sums payable under this Section 2.10) the Affected Party entitled
to receive any such payment receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. Within 30
days after the date of any payment of Indemnified Taxes, the Borrower shall
furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing payment thereof. The Borrower shall indemnify any Affected
Party from and against, and, within ten days of demand therefor, pay any
Affected Party for, the full amount of Indemnified Taxes (together with any
Indemnified Taxes imposed on amounts payable under this Section 2.10) paid by
such Affected Party and any liability (including penalties, interest and
expenses) arising from or with respect to the Borrower’s failure to comply with
this Section 2.10, whether or not such Indemnified Taxes were correctly or
legally asserted; provided that the Borrower will not indemnify any Affected
Party from and against the amount of any penalties, additions to tax or interest
imposed on such Affected Party and caused by such Affected Party’s gross
negligence or willful misconduct.

The Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with all applicable law.

If the Borrower determines in good faith that a reasonable basis exists for
contesting any Indemnified Taxes or Other Taxes for which payments have been
made under this Section 2.10, the Affected Parties shall use reasonable efforts
to cooperate with the Borrower in challenging such Indemnified Taxes or Other
Taxes, at the Borrower’s expense, if so requested by the Borrower in writing;
provided that nothing in this sentence shall obligate any Affected Party (i) to
take any action that it determines, in its sole discretion, would be
disadvantageous to such Affected Party or (ii) to disclose any confidential
information or to file for a refund. For purposes of this Section 2.10,
“Affected Party” means the Administrative Agent, the Lenders and the LC Lenders.

(b)        Each Affected Party shall, at such times as are reasonably requested
by the Borrower or the Administrative Agent (or other applicable withholding
agent), including on or before the Closing Date, provide the applicable
withholding agent with any documentation prescribed by applicable law or
reasonably requested by the applicable withholding agent certifying as to any
entitlement of such Affected Party to an exemption from, or reduction in,
withholding Taxes (which, on the Closing Date,

 

16



--------------------------------------------------------------------------------

shall evidence a complete exemption from such withholding Taxes) with respect to
any payments to be made to such Affected Party under any Transaction Document.
Each such Affected Party shall, upon actual knowledge or upon reasonable request
by the Borrower, that as a result of a lapse in time or change in circumstances
renders such documentation (including any specific documentation required below
in this Section 2.10) obsolete, expired or inaccurate in any material respect,
deliver promptly to the applicable withholding agent updated or other
appropriate documentation (including any new documentation reasonably requested
by such applicable withholding agent certifying as to any entitlement of such
Affected Party to an exemption from, or reduction in, withholding Taxes with
respect to any payments to be made to such Affected Party under any Transaction
Document) or promptly notify the applicable withholding agent in writing of its
legal ineligibility to do so.

Without limiting the foregoing:

(i)         Each U.S. Lender shall deliver to the Borrower and the
Administrative Agent (or other applicable withholding agent) on or before the
Closing Date or such later date on which it becomes a party to this Agreement
two properly completed and duly signed original copies of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.

(ii)        Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (or other applicable withholding agent) on or before the
Closing Date or such later date on which it becomes a party to this Agreement
(and from time to time thereafter upon the request of the applicable withholding
agent) whichever of the following is applicable:

(A)        two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party, and such other documentation as required under the IRC,

(B)        two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

(C)        in the case of a Foreign Lender that is not a bank described in
section 881(c)(3)(A) of the IRC and that is entitled to claim the benefits of
the exemption for portfolio interest under section 871(h) or section 881(c) of
the IRC, (A) two properly completed and duly signed certificates substantially
in the form of Exhibit 2.10(D)-1, Exhibit 2.10(D)-2, Exhibit 2.10(D)-3 or
Exhibit 2.10(D)-4 (any such certificate, a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms)
certifying such Foreign Lender’s non-U.S. status,

(D)        to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Foreign
Lender, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY or any other required information
(or any successor forms) from each direct or indirect beneficial owner that
would be required under this Section 2.10 if such beneficial owner were a
Lender, as applicable (provided that, if the Foreign Lender is a partnership
(and not a participating Lender) and one or more of its direct or indirect
partners are claiming the portfolio interest exemption, the

 

17



--------------------------------------------------------------------------------

United States Tax Compliance Certificate may be provided by such Foreign Lender
on behalf of such direct or indirect partners), and/or

(E)        two properly completed and duly signed original copies of any other
form prescribed by applicable U.S. federal income tax laws (including the
Treasury Regulations) as a basis for claiming a complete exemption from, or a
reduction in, United States federal withholding tax on any payments to such
Lender under the Transaction Documents.

(iii)       If a payment made to a Lender under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable requirements of those IRC Sections
(including those contained in sections 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent (or other applicable withholding agent) at the time or times prescribed by
applicable law and at such time or times reasonably requested by the applicable
withholding agent such documentation prescribed by applicable law (including as
prescribed by section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the applicable withholding agent as may be
necessary (as determined by the applicable withholding agent) (A) for the
applicable withholding agent to comply with its obligations under FATCA and
(B) to determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment.

Notwithstanding any other provision of this Section 2.10, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to deliver
as a result of a Change in Law after the Closing Date.

If an Affected Party determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.10, it shall promptly pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.10 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Agent or Lender in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the written request of such Agent or such Lender, agrees to repay as soon
as reasonably practicable the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This Section
shall not be construed to require any Agent or any Lender to file for a tax
refund or to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential) to the Borrower or any other person.
Notwithstanding anything to the contrary in this paragraph, in no event will the
Administrative Agent or any Lender be required to pay amounts to the Borrower
pursuant to this paragraph to the extent such payment would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
Indemnified Taxes or Other Taxes giving rise to such refund had never been
imposed.

For purposes of this Section 2.10(b), the term “Lender” shall include the LC
Lenders.

2.11        Increases.

 

18



--------------------------------------------------------------------------------

(a)        Provided (i) there exists no Termination Event or Incipient
Termination Event and the Facility Maturity Date has not occurred and (ii) the
applicable request (whether or not granted) would not cause the Borrower, the
Parent, any Seller, the Originator or any Affiliate thereof to violate any
credit agreement, indenture or other contract, with the consent of the
Administrative Agent, the Borrower may from time to time following the Closing
Date, request one or more increases in the Maximum Revolving Commitment Amount
by an aggregate amount (for all such requests) not exceeding $150,000,000. Any
such request for an increase shall be in a minimum amount of $10,000,000 or an
integral multiple of $5,000,000 in excess thereof. At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders). No such increase may occur without the prior
written consent of each LC Lender party hereto.

(b)        Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Commitment and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase of the Maximum Revolving Commitment Amount (and specify
such amount (the “Agreed Upon Increase Amount” with respect to such Lender)).
Any Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Commitment. Each Lender may (in its sole
discretion) agree or decline to increase its Revolving Commitment.

(c)        The Administrative Agent shall notify the Borrower and each Lender of
the Lenders’ responses to each request made hereunder.

(d)        If the Maximum Revolving Commitment Amount is increased in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Increase Effective
Date.

(e)        As a condition precedent to such increase, the Borrower shall
(1) deliver to the Administrative Agent a certificate of the Borrower dated as
of the Increase Effective Date signed by an Authorized Officer (i) certifying as
to the due authorization by the Borrower of such increase and (ii) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained herein and the other Transaction Documents are true and
correct in all material respects (it being understood that such materiality
threshold shall not be applicable with respect to any clause of any
representation or warranty which itself contains a materiality qualification) on
and as of the Increase Effective Date, unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date, and (B) no Termination Event or Incipient
Termination Event exists and (2) take any other action reasonably requested by
the Administrative Agent. The Borrower shall prepay any Revolving Credit
Advances outstanding on the Increase Effective Date to the extent necessary to
keep the outstanding Revolving Credit Advances ratable with any revised Pro Rata
Shares arising from any nonratable increase in the Revolving Commitments under
this Section 2.11.

(f)        In addition to the other terms and conditions set forth herein for
increasing the Maximum Revolving Commitment Amount, any increase in the Maximum
Revolving Commitment Amount pursuant to this Section 2.11 shall be subject to
the additional condition that the Administrative Agent shall approve all
up-front fees and other compensation paid to any additional institution which
becomes a Lender hereunder or which increases its Revolving Commitment
hereunder.

 

19



--------------------------------------------------------------------------------

2.12       Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10 or
Section 2.9 with respect to such Lender, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Advances affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage and do not otherwise adversely affect such Lender, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.10
or Section 2.9.

2.13       Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 2.9
or 2.10 or any Non-Funding Lender with a replacement financial institution, and
such Lender or Non-Funding Lender shall cooperate in good faith with the
Borrower in connection with the replacement of such Lender or Non-Funding
Lender; provided that (i) such replacement does not conflict with any
requirement of law, (ii) no Termination Event shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.12 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.9 or 2.10,
(iv) the replacement financial institution shall purchase, at par, all Revolving
Credit Advances and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all obligations of such replaced Lender
hereunder (including with respect to LC Participations), (v) the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, (vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.2 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.9 or
2.10, as the case may be, and (viii) any such replacement shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

If, in connection with any proposed amendment, modification, waiver or
termination in accordance with Section 12.7 (a “Proposed Change”) requiring the
consent of all affected Lenders, the consent of Requisite Lenders is obtained,
but the consent of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), then, so long as the Administrative Agent is not a Non-Consenting
Lender, at the Borrower’s request the Administrative Agent, or a Person
acceptable to the Administrative Agent, shall have the right with the
Administrative Agent’s consent and in the Administrative Agent’s sole discretion
(but shall have no obligation) to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Administrative
Agent’s request, sell and assign to the Administrative Agent or such Person, all
of the Revolving Commitments of such Non-Consenting Lender for an amount equal
to the principal balance of all Advances held by the Non-Consenting Lender and
all accrued interest and Fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment
Agreement.

2.14       Non-Funding Lenders.

(a)        If a Lender becomes a Non-Funding Lender, then, so long as such
Lender remains a Non-Funding Lender (pursuant to subsection (c) below),
notwithstanding any other provisions of this Agreement, any amount paid by the
Borrower for the account of a Non-Funding Lender under this Agreement (whether
on account of Advances, interest, Fees, Breakage Costs, indemnity payments or
other amounts) (the Borrower Obligation in respect of which any such amount was
paid by the Borrower for the account of such Non-Funding Lender, the “Applicable
Non-Funding Borrower Obligation”) will

 

20



--------------------------------------------------------------------------------

not be paid or distributed to such Non-Funding Lender, but will, so long as such
Lender is a Non-Funding Lender, instead be retained by the Administrative Agent
in a segregated non-interest bearing account with respect to such Lender (the
“Non-Funding Lender Account”), until the Termination Date and will be applied by
the Administrative Agent, to the fullest extent permitted by law, to the making
of payments from time to time in the following order of priority: first, to the
payment of any amounts, if any, due and owing by such Non-Funding Lender to the
Administrative Agent under this Agreement, together with interest thereon owing
at the Index Rate; second, to the payment of any amounts owing by such
Non-Funding Lender to the Swing Line Lender under this Agreement, third, to the
payment of interest due and payable to the Other Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them;
fourth, to the payment of Fees then due and payable to the Other Lenders,
ratably among them in accordance with the amounts of such Fees then due and
payable to them; fifth, if as of any Settlement Date the aggregate principal
amount of Revolving Credit Advances of any Other Lender exceeds its Pro Rata
Share (as determined without giving effect to the proviso in the definition
thereof) of all Revolving Credit Advances, to repay the Revolving Credit
Advances of each such Other Lender in the amount necessary to eliminate such
excess, pro rata based on the Revolving Credit Advances of the Other Lenders;
sixth, to make any other mandatory reductions of Revolving Credit Advances of
the Other Lenders required under Section 2.8, pro rata based on the Revolving
Credit Advances of such Other Lenders; seventh, to make any other mandatory
deposits into the LC Collateral Account required under Section 2.8, eighth, to
the ratable payment of other amounts then due and payable to the Other Lenders;
ninth, to pay any interest, Advances or other amounts owing under this Agreement
to such Non-Funding Lender in the order of priority set forth in Section 2.8
hereof or as a court of competent jurisdiction may otherwise direct and tenth,
to pay the remainder to the Borrower; provided that funds shall be redirected
from the Non-Funding Lender Account to pay amounts owed under second through
eighth solely after application of other funds on deposit in the Agent Account
available to make payments under clauses second through eighth above. Any funds
redirected from the Non-Funding Lender Account to pay such amounts shall not be
deemed to be payment by the Borrower for purposes of determining whether a
Termination Event or Incipient Termination Event has occurred and shall not
discharge any obligations of the Borrower to make such payment. To the extent
that any Other Lenders have been paid with amounts redirected from the
Non-Funding Lender Account, the Non-Funding Lender shall, from and after payment
in full of all interest, Advances and other amounts owed to the Other Lender, be
subrogated to the rights of the Other Lenders to the extent of any such payments
from the Non-Funding Lender Account under clause eighth above. For the avoidance
of doubt, in the event that any amounts paid by the Borrower for the account of
a Non-Funding Lender in respect of any Applicable Non-Funding Borrower
Obligation are deposited into the Non-Funding Lender Account, the Borrower shall
not again be required to pay amounts in respect of such Applicable Non-Funding
Borrower Obligation (unless otherwise expressly required by this Agreement).

(b)        Notwithstanding subsection (a) above, the Administrative Agent shall
be authorized at any time that any Revolving Commitments or LC Participation
Amounts remain outstanding, at its sole and absolute discretion, after payment
of any amounts owed under clause first of the first sentence of subsection
(a) above, to (i) retain amounts in any Non-Funding Lender Account in an amount
up to the related Non-Funding Lender’s unfunded Revolving Commitment (including
any LC Participation Amount attributable to such Non-Funding Lender) and
(ii) use any portion of such retained amounts to pay (on behalf of such
Non-Funding Lender) such Non-Funding Lender’s funding obligations in respect of
such Revolving Commitments hereunder at the time such funding obligations are
owed pursuant to the terms hereof. Upon the termination of all Revolving
Commitments and LC Participation Amounts, any amounts in any Non-Funding Lender
Account shall be applied in accordance with the first sentence of subsection
(a) above.

(c)        If the Borrower and the Administrative Agent agree in writing in
their discretion that a Non-Funding Lender should no longer be deemed to be a
Non-Funding Lender, the Administrative

 

21



--------------------------------------------------------------------------------

Agent will so notify the other parties hereto, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any amounts then held in the
Non-Funding Lender Account), such Non-Funding Lender will, to the extent
applicable, purchase such portion of outstanding Revolving Credit Advances of
the Other Lenders and/or make such other adjustments as the Administrative Agent
may determine to be necessary to cause the Revolving Credit Advances of all of
the Lenders to be on a pro rata basis in accordance with their respective
Revolving Commitments, whereupon such Lender will cease to be a Non-Funding
Lender, provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Non-Funding Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected Person(s), such notification will not
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Non-Funding Lender.

2.15       Breakage Costs.    To induce the Lenders to provide the LIBOR Rate on
the terms provided herein, if (i) any LIBOR Rate Advances are, except by reason
of the requirements in Section 2.3(c), repaid in whole or in part on any date
other than a Settlement Date (whether that repayment is made pursuant to any
other provision of this Agreement or any other Transaction Document or is the
result of acceleration, by operation of law or otherwise); (ii) the Borrower
shall default in payment when due of the principal amount of or interest on any
LIBOR Rate Advance; (iii) the Borrower shall default in making any borrowing of
LIBOR Rate Advances after the Borrower has given notice requesting the same in
accordance herewith (including any failure to satisfy conditions precedent to
the making of any LIBOR Rate Advances); or (iv) the Borrower shall fail to make
any prepayment of a LIBOR Rate Advance after the Borrower has given a notice
thereof in accordance herewith, then, in any such case, the Borrower shall
indemnify and hold harmless each Lender from and against all losses, costs and
expenses resulting from or arising from any of the foregoing (any such loss,
cost or expense, “Breakage Costs”). Such indemnification shall include any loss
(including loss of margin) or expense arising from the reemployment of funds
obtained by it or from fees payable to terminate deposits from which such funds
were obtained (if any). For the purpose of calculating amounts payable to a
Lender under this subsection, this subsection shall apply only to Lenders that
have actually funded its relevant LIBOR Rate Advance through the purchase of a
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
that LIBOR Rate Advance; provided, however, that each Lender may fund each of
its LIBOR Rate Advances in any manner it sees fit, and the foregoing sentence
shall be utilized only for the calculation of amounts payable under this
subsection. This covenant shall survive the termination of this Agreement and
the payment of the Notes and all other amounts payable hereunder. The
determination by any Lender of the amount of any such loss or expense shall be
set forth in a written notice to the Borrower in reasonable detail and shall be
final, binding and conclusive on the Borrower (absent manifest error) for all
purposes.

2.16       Register; Registered Obligations.

(a)      Register.    The Administrative Agent, acting as a non-fiduciary agent
of the Borrower, solely for tax purposes and solely with respect to the actions
described in this Section 2.16(a), shall establish and maintain at its address
referred to in Section 12.1 (or at such other address as the Administrative
Agent may notify the Borrower) (i) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) (if any) of the
Administrative Agent, the Swing Line Lender, and each other Lender in the
Revolving Credit Advances, each of their obligations under this Agreement to
participate in the Revolving Credit Advance, the Swing Line Advance and their LC
Participation obligations and any assignment of any such interest, obligation or
right and (ii) accounts in the Register in accordance with its usual practice in
which it shall record (1) the names and addresses of the Lenders (and each
change thereto pursuant to Sections 12.1 and 12.2), (2) the Revolving Commitment
of each Lender, (3) the

 

22



--------------------------------------------------------------------------------

amount of each Revolving Credit Advance and each funding of any participation
described in clause (i) above, (4) the amount of any principal or interest due
and payable or paid, (5) any other payment received by the Administrative Agent
from the Borrower and its application to the Borrower Obligations and (6) the LC
Participation Amount attributable to such Lender. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(b)        Registered Obligations.  Notwithstanding anything to the contrary
contained in this Agreement, the Advances (including any Notes evidencing such
Notes and, in the case of Revolving Credit Advances, the corresponding
obligations to participate in Swing Line Advances) are registered obligations,
the right, title and interest of the Lenders and their assignees in and to such
Advances, as the case may be, shall be transferable only upon notation of such
transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.16 and Section 12.2 shall be construed so that
the Advances are at all times maintained in “registered form” within the meaning
of sections 163(f), 871(h)(2) and 881(c)(2) of the IRC and any related
regulations (and any successor provisions).

2.17       Letters of Credit.

(a)        On the terms and subject to the conditions hereof, each LC Lender
party hereto shall issue or cause the issuance of stand-by letters of credit
(any such letter of credit issued pursuant to this Credit Agreement, a “Letter
of Credit”) on behalf of Parent (or, if requested by the Borrower, on behalf of
any direct or indirect subsidiary of Parent) in favor of the beneficiaries
specified by the Borrower; provided, that no LC Lender will be required to (and
shall not) issue or cause to be issued any Letters of Credit to the extent that
after giving effect thereto (A) the Outstanding Principal Amount shall exceed
lesser of the Maximum Revolving Commitment Amount and the Borrowing Base or
(B) the sum of (1) the Outstanding Principal Amount of Revolving Credit Advances
made by any Lender and (2) the LC Participation Amount attributable to such
Lender shall exceed such Lender’s Revolving Commitment; provided, further that,
any such Letter of Credit must name Parent (or, if requested by the Borrower,
any other member of the Parent Group) as the “Applicant” of such Letter of
Credit and/or “Account Party” thereunder, as applicable.

(b)        In addition, the Borrower shall pay to the Administrative Agent, any
LC Lender or any prospective LC Lender, as appropriate, in accordance with
Section 2.8, such LC Lender’s or prospective LC Lender’s customary fees at then
prevailing rates, without duplication of fees otherwise payable hereunder
(including all per annum fees), charges and expenses of such LC Lender or
prospective LC Lender in respect of the application for, and the issuance,
negotiation, acceptance, amendment, transfer and payment of, each Letter of
Credit or otherwise payable pursuant to the Letter of Credit Application and
related documentation under which such Letter of Credit is issued (such fees,
the “LC Lender Fees”).

2.18       Letter of Credit Procedures.

(a)        The Borrower may (on behalf of itself or, to the extent permitted by
the Receivables Sale Agreement, any member of the Parent Group) request any LC
Lender, upon two (2) Business Days’ prior written notice submitted on or before
11:00 a.m., New York time, to issue a Letter of Credit by delivering to the
Administrative Agent, the LC Lender’s form of Letter of Credit Application (the
“Letter of Credit Application”), substantially in the form agreed upon by the
applicable parties (including the Administrative Agent) completed to the
satisfaction of the Administrative Agent and the LC Lender; and, such other
certificates, documents and other papers and information as the Administrative
Agent may reasonably request. Any Letter of Credit with a term not exceeding one
year may provide for its renewal for additional periods not exceeding one year
as long as (x) each of the

 

23



--------------------------------------------------------------------------------

Borrower and the applicable LC Lender have the option to prevent such renewal
before the expiration of such term or any such period and (y) neither such LC
Lender nor the Borrower shall permit any such renewal to extend such expiration
date beyond the Final Advance Date. The Borrower shall have the right to give
instructions and make agreements with respect any Letter of Credit Application
and the disposition of documents related thereto or to any Letter of Credit and,
in accordance with subsection (b) below, to agree to any amendment, extension or
renewal of any Letter of Credit. Notwithstanding the foregoing, no Letter of
Credit may be amended, extended or renewed (1) without the prior written consent
of the applicable LC Lender and the LC Lender’s prior written notice to the
Administrative Agent and (2) unless the resulting Letter of Credit could be
issued as a new Letter of Credit in accordance with, and subject to, the terms
and conditions herein. Notwithstanding anything to the contrary herein, (i) in
the event any LC Lender party hereto (the “Requested LC Lender”) is requested to
issue a Letter of Credit, such Requested LC Lender may cause another LC Lender
(including any LC Lender not a party to this Agreement) to issue all or a
portion of such Letter of Credit and (ii) any such Letter of Credit issued by a
non-Requested LC Lender shall be deemed to fully and completely satisfy the
applicable Requested LC Lender’s obligations with respect to such request
hereunder. For purposes of this Agreement, in the event that any such Letter of
Credit shall have been issued by an LC Lender that is not party to this
Agreement, such Letter of Credit shall be deemed to have been issued by the
Requested LC Lender. Notwithstanding anything else to the contrary herein, if an
LC Lender believes in good faith and within its commercially reasonable credit
judgment that one or more Lenders is, are or will be a Non-Funding Lender (an
“Impacted Lender”), the LC Lender may, in its sole discretion after consultation
with the Borrower and the Servicer, elect not to issue any Letter of Credit
unless (w) each Impacted Lender has been replaced, (x) there has been provided
Adequate Security for the obligations of each such Impacted Lender to make
Participation Advances or (y) the Revolving Commitments of the other Lenders
have been increased by an amount sufficient to satisfy the Administrative Agent
that all future Participation Advances will be covered by all Lenders that are
not Impacted Lenders. For the avoidance of doubt, all written consents and
notices required under this Section 2.18 may be provided via email
communications.

(b)        Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, unless the applicable LC Lender has agreed thereto
and the Borrower or the LC Lender has provided prior written notice of the same
to the Administrative Agent and (iii) have an expiry date not later than the
Final Advance Date. Each Letter of Credit shall be subject either to (i) the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the applicable LC Lender, (ii) the International
Standby Practices (ISP98-International Chamber of Commerce Publication Number
590), and any amendments or revisions thereof adhered to by the applicable LC
Lender or (iii) or the Uniform Customs and Practice for Documentary Credits
(1993 Revision) of the International Chamber of Commerce (Publication No. 500),
and, with respect to any Letter of Credit issued for an entity domiciled in West
Virginia, both the “Uniform Customs and Practice for Documentary Credits” (2007
Revision) and any amendments or revisions thereof adhered to by the applicable
LC Lender, International Chamber of Commerce (Publication No. 600) and the
Uniform Commercial Code (§§ 46-5-101 et seq. of the West Virginia Code, 1931, as
amended) and the other laws of the State of West Virginia, as determined by the
applicable LC Lender.

(c)        The Administrative Agent shall promptly notify the applicable LC
Lender and Lenders, at such Person’s respective address for notices hereunder,
of the request by the Borrower for a Letter of Credit hereunder, and shall
provide the applicable LC Lender and Lenders with the Letter of Credit
Application delivered to the Administrative Agent by the Borrower pursuant to
subsection (a),

 

24



--------------------------------------------------------------------------------

above, by the close of business on the day received or if received on a day that
is not a Business Day or on any Business Day after 11:00 a.m. New York time on
such day, on the next Business Day.

(d)        The Borrower shall authorize or direct the applicable LC Lender to
name any member of the Parent Group as an “Applicant” or “Account Party” of any
Letter of Credit.

2.19       Disbursements and Reimbursements.

(a)        Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees with the
applicable LC Lender and the Administrative Agent to, purchase from such LC
Lender a participation (an “LC Participation”) in such Letter of Credit and each
drawing thereunder in an amount equal to such Lender’s Pro Rata Share of the
face amount of such Letter of Credit and the amount of such drawing,
respectively.

(b)        In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the applicable LC Lender will promptly
notify the Administrative Agent and the Borrower of such request. Provided that
it shall have received such notice, the Borrower shall reimburse (such
obligation to reimburse such LC Lender shall sometimes be referred to as a
“Reimbursement Obligation”) such LC Lender (or the Administrative Agent on
behalf of such LC Lender) prior to 12:00 p.m., New York time on each date that
an amount is paid by such LC Lender under any Letter of Credit (each such date,
a “Drawing Date”) in an amount equal to the amount so paid by such LC Lender. In
the event the Borrower fails to reimburse such LC Lender (or the Administrative
Agent on behalf of such LC Lender) for the full amount of any drawing under any
Letter of Credit by 12:00 p.m., New York time, on the Drawing Date (which
failure shall not constitute a Termination Event), (i) the Administrative Agent
will apply, from amounts on deposit in the LC Collateral Account, the lesser of
(X) any amounts then on deposit in the LC Collateral Account and (Y) the amount
of any such Reimbursement Obligation not so reimbursed by the Borrower to such
LC Lender in respect of such drawing, in order to reimburse such LC Lender for
such draw and (ii) in the event that, after giving effect to the reimbursement
described in clause (i), any portion of such Reimbursement Obligation shall not
have been reimbursed to such LC Lender (or the Administrative Agent on behalf of
such LC Lender) (such portion, a “Reimbursement Deficiency”) such LC Lender (or
the Administrative Agent on behalf of such LC Lender) will promptly notify each
Lender thereof, and the Borrower shall be deemed to have requested that a
Revolving Credit Advance in an amount equal to such Reimbursement Deficiency be
made by the Lenders to be disbursed on the Drawing Date under such Letter of
Credit. Any notice given by such LC Lender pursuant to this Section may be oral
if immediately confirmed in writing; provided that the lack of any such written
confirmation shall not affect the conclusiveness or binding effect of the oral
notice.

(c)        Each Lender shall upon receipt of any notice pursuant to subsection
(b) above make available to the applicable LC Lender (or the Administrative
Agent on behalf of such LC Lender) an amount in immediately available funds
equal to its Pro Rata Share of the amount of the Reimbursement Deficiency (a
“Participation Advance”), whereupon each Lender shall each be deemed to have
made a Revolving Credit Advance in an amount equal to such Participation
Advance. If any Lender so notified fails to make available to such LC Lender (or
the Administrative Agent on behalf of such LC Lender) such amount of such
Lender’s Pro Rata Share of such amount by no later than 2:00 p.m., New York time
on the Drawing Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Rate during the
first three days following the Drawing Date and (ii) at a rate per annum equal
to the rate applicable to Revolving Credit Advances on and after the fourth day
following the Drawing Date. The applicable LC Lender (or the Administrative
Agent on behalf of such LC Lender) will promptly give notice of the occurrence
of the Drawing Date to the Lenders, but failure of

 

25



--------------------------------------------------------------------------------

such LC Lender (or the Administrative Agent on behalf of such LC Lender) to give
any such notice on the Drawing Date or in sufficient time to enable any Lender
to effect such payment on such date shall not relieve such Lender from its
obligation under this paragraph (c), provided that such Lender shall not be
obligated to pay interest as provided in clauses (i) and (ii) above until and
commencing from the date of receipt of notice from such LC Lender or the
Administrative Agent of a drawing. Each Lender’s commitment shall continue until
the last to occur of any of the following events: (A) each LC Lender ceases to
be obligated to issue or cause to be issued Letters of Credit hereunder; (B) no
Letter of Credit issued hereunder remains outstanding (and no amount may be
drawn under any Letter of Credit) and (C) all Persons (other than the Borrower)
have been fully reimbursed for all payments made under or relating to Letters of
Credit.

2.20       Repayment of Participation Advances.

(a)        Upon (and only upon) receipt by any LC Lender for its account of
immediately available funds from or for the account of the Borrower in
reimbursement of any payment made by such LC Lender under a Letter of Credit
with respect to which any Lender has made a Revolving Credit Advance to such LC
Lender, such LC Lender (or the Administrative Agent on its behalf) will pay to
each Lender, ratably (based on the outstanding drawn amounts funded by each such
Lender in respect of such Letter of Credit), the same funds as those received by
such LC Lender (or the Administrative Agent on its behalf); it being understood,
that such LC Lender shall retain a ratable amount of such funds that were not
the subject of any payment in respect of such Letter of Credit by any Lender.

(b)        If any LC Lender is required at any time to return to the Borrower,
or to a trustee, receiver, liquidator, custodian, or any official in any
insolvency proceeding, any portion of the payments made by the Borrower to such
LC Lender pursuant to this Agreement in reimbursement of a payment made under
the Letter of Credit or interest or fee thereon, each Lender shall, on demand of
such LC Lender (or the Administrative Agent on behalf of such LC Lender),
forthwith return to such LC Lender (or the Administrative Agent on behalf of
such LC Lender) the amount of its Pro Rata Share of any amounts so returned by
such LC Lender plus interest at the Federal Funds Rate, from the date the
payment was first made to such Lender through, but not including, the date the
payment is returned by such Lender.

2.21       Documentation.  The Borrower agrees to be bound by, and to cause any
other Person on whose behalf a Letter of Credit is issued hereunder (including
any “Account Party” or “Applicant” thereof) to comply with, and be bound by,
(a) the terms of the Letter of Credit Application, (b) the applicable LC
Lender’s interpretations of any Letter of Credit issued for the Borrower and
(c) the applicable LC Lender’s written regulations and customary practices
relating to letters of credit, though such LC Lender’s interpretation of such
regulations and practices may be different from the Borrower’s own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct by any LC Lender as finally determined by
a court of competent jurisdiction, such LC Lender shall not be liable for any
error, negligence and/or mistakes, whether of omission or commission, in
following the Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.22       Determination to Honor Drawing Request.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the applicable LC Lender shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they

 

26



--------------------------------------------------------------------------------

comply on their face with the requirements of such Letter of Credit and that any
other drawing condition appearing on the face of such Letter of Credit has been
satisfied in the manner so set forth.

2.23      Nature of Participation and Reimbursement Obligations.  Each Lender’s
obligation under this Agreement to make Participation Advances as a result of a
drawing under a Letter of Credit, and the obligations of the Borrower to
reimburse the applicable LC Lender upon a draw under a Letter of Credit, shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Article II under all circumstances, including
the following circumstances:

(a)        any set-off, counterclaim, recoupment, defense or other right which
such Lender may have against such LC Lender, the Administrative Agent, the
Borrower or any other Person for any reason whatsoever;

(b)        the failure of the Borrower or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestment, request for Letters of Credit or otherwise, it being acknowledged
that such conditions are not required for the making of Participation Advances
hereunder;

(c)        any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which Borrower or the
Originator on behalf of which a Letter of Credit has been issued may have
against such LC Lender, the or any other Person for any reason whatsoever;

(d)        any claim of breach of warranty that might be made by the Borrower,
such LC Lender or any Lender against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, defense or other right which the Borrower,
such LC Lender or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such beneficiary or transferee may be
acting), such LC Lender, any Lender, the Administrative Agent or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Borrower or any subsidiaries of the Borrower or any Affiliates of
the Borrower and the beneficiary for which any Letter of Credit was procured);

(e)        the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrative Agent or such LC Lender has been notified thereof;

(f)        payment by such LC Lender under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit other than as a result of the
gross negligence or willful misconduct of such LC Lender;

(g)        the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(h)        any failure by such LC Lender or any of such LC Lender’s Affiliates
to issue any Letter of Credit in the form requested by the Borrower, unless such
LC Lender has received written

 

27



--------------------------------------------------------------------------------

notice from the Borrower of such failure within three Business Days after such
LC Lender shall have furnished the Borrower a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;

(i)        any Material Adverse Effect on the Borrower, the Servicer, the
Originator, any Seller, the Parent or any Affiliates thereof;

(j)        any breach of this Agreement or any Transaction Document by any party
thereto;

(k)       the occurrence or continuance of a proceeding or other event of the
type described in Sections 8.1(e) or (f) with respect to the Borrower, the
Originator or any Affiliate thereof;

(l)        the fact that a Termination Event or an Incipient Termination Event
shall have occurred and be continuing;

(m)      the fact that this Agreement or the obligations of Borrower or Servicer
hereunder shall have been terminated; and

(n)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

Nothing in this Section 2.23 shall relieve an LC Lender from liability for its
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

2.24      [Reserved.]

2.25      Liability for Acts and Omissions.

As between the Borrower, on the one hand, and the Administrative Agent, the LC
Lenders and the Lenders, on the other, the Borrower assumes all risks of the
acts and omissions of, or misuse of any Letter of Credit by, any beneficiary,
“Applicant” or “Account Party” of such Letter of Credit. In furtherance and not
in limitation of the respective foregoing, none of the Administrative Agent, the
LC Lenders or the Lenders shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with a Letter of Credit Application, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if any LC Lender or any Lender shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of the Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, facsimile, electronic mail or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrative Agent, the LC Lenders and the Lenders, including any acts or
omissions by any Governmental Authority, and none of

 

28



--------------------------------------------------------------------------------

the above shall affect or impair, or prevent the vesting of, any of the LC
Lenders’ rights or powers hereunder. Nothing in the preceding sentence shall
relieve any LC Lender from liability for its gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction, in connection with actions or omissions described in
such clauses (i) through (viii) of the preceding sentence. In no event shall the
Administrative Agent, any LC Lender or the Lenders or their respective
Affiliates, be liable to the Borrower or any other Person for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorney fees), or for any damages resulting from
any change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrative Agent, each
LC Lender, the Lenders and each of its Affiliates (i) may rely on any written
communication believed in good faith by such Person to have been authorized or
given by or on behalf of the applicant for a Letter of Credit; (ii) may honor
any presentation if the documents presented appear on their face to comply with
the terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the applicable LC Lender or its Affiliates; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Administrative Agent, any LC Lender or
the Lenders or their respective Affiliates, in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by any LC Lender under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
put such LC Lender under any resulting liability to the Borrower, any Lender or
any other Person, unless such LC Lender shall have acted with gross negligence
or willful misconduct, as determined by a final non-appealable judgment of a
court of competent jurisdiction.

ARTICLE III

CONDITIONS PRECEDENT

3.1         Conditions to Effectiveness of Agreement.

(a)        This Agreement shall be effective upon satisfaction or express
written waiver of the condition precedent that the Administrative Agent, each LC
Lender and each Lender shall have received on or prior to the Closing Date, the
following, each in form and substance (including the date thereof) satisfactory
to the Administrative Agent, each such LC Lender and each such Lender:

(i)        A counterpart of this Agreement and the other Transaction Documents
duly executed by the parties thereto and the Lenders, the LC Lenders and the
Administrative Agent shall have received such other documents, instruments,
agreements and legal opinions as

 

29



--------------------------------------------------------------------------------

each Lender, each LC Lender and the Administrative Agent shall reasonably
request in connection with the transactions contemplated by this Agreement each
in form and substance satisfactory to each Lender, each LC Lender and the
Administrative Agent.

(ii)        The Borrower, Servicer, Parent, Originator and each Seller shall be
in compliance with all applicable foreign, federal, state and local laws and
regulations, except to the extent noncompliance would not reasonably be expected
to have a Material Adverse Effect.

(iii)       Copies of: (i) the resolutions of the board of directors or other
governing body of each of the Sellers, the Originator, the Borrower, the Parent
and the Servicer authorizing the execution, delivery and performance by such
Person of Transaction Document to which it is a party; (ii) all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the other Transaction Documents (including
the execution, delivery and performance thereof and the consummation of the
transactions contemplated hereby or thereby) and (iii) the organizational
documents of each such Person, in each case, certified by the Secretary or
Assistant Secretary of the applicable party and good standing certificates (or
analogous certificates), certificates of qualification, certificates of
formation and/or similar documents of each such Person, in each case certified
by the applicable secretary of state.

(iv)       A certificate of the Secretary or Assistant Secretary of each of the
Sellers, the Originator, the Borrower, the Parent and the Servicer certifying
the names and true signatures of its officers who are authorized to sign the
Transaction Documents to which it is a party. Until the Administrative Agent and
each Lender receives a subsequent incumbency certificate from any such Person,
the Administrative Agent and each Lender shall be entitled to rely on the last
such certificate delivered to it by such Person.

(v)       Completed UCC and lien search reports from all applicable
jurisdictions, dated on or shortly before the Closing Date, listing all
financing statements filed with the secretary of state or other responsible
public official in all such jurisdictions, that name the Sellers, the Originator
or the Borrower as debtor, and similar search reports from all applicable
jurisdictions with respect to judgment, tax, ERISA and other liens as the
Administrative Agent may reasonably request.

(vi)       The Originator, the Servicer, the Parent, the Borrower and the
Sellers shall have provided to the Administrative Agent and each Lender
reasonable access to facilities, personnel, accountants and records, in each
case to the extent requested by the Administrative Agent.

(vii)      Evidence of payment by the Borrower (or Alpha Natural Resources,
Inc.) of all fees, costs and expenses payable on the Closing Date (including any
amounts payable on the Closing Date under the Fee Letter).

(viii)     Satisfactory results of background and reference checks the scope and
content of which is determined by the Administrative Agent.

(ix)       A certificate from an Authorized Officer of the Borrower to the
effect that no Incipient Termination Event or Termination Event shall have
occurred and be continuing or would result after giving effect to any of the
transactions contemplated to be effected on the Closing Date.

 

30



--------------------------------------------------------------------------------

(x)        A certificate from an Authorized Officer of each such entity to the
effect that each representation and warranty by the Borrower, Servicer,
Originator, Sellers and Parent, in each case solely with respect to itself,
contained herein and in each other Transaction Documents to which it is a party
shall be true and correct in all material respects as of the Closing Date,
unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date.

(xi)       A copy of the Credit and Collection Policies certified as being true
and accurate in all respects by an Authorized Officer of the Servicer.

(xii)      Such other approvals, opinions, information or documents as the
Administrative Agent may request.

(xiii)     Copies of proper financing statements, ready for filing under the UCC
of all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the interests of the Administrative Agent (for the
benefit of the Secured Parties) contemplated by the Transaction Documents.

(xiv)     Except as otherwise contemplated in Section 5.1(j), copies of proper
amendments or releases to financing statements, mortgages or other applicable
instruments, if any, ready for filing or recording, as applicable, necessary to
release all security interests and other rights of any Person in the
Receivables, Contracts or other Borrower Collateral previously granted by the
Sellers, the Originator or the Borrower in any applicable UCC filing office or
other filing office and as shown in the search reports described in subsection
(a)(v) above or, in the case of mortgages or other instruments, all mortgages or
other instruments recorded as of the Closing Date.

(xv)      Completed abstracts, prepared by search firms reasonably acceptable to
the Administrative Agent, reflecting results of searches of the recorder of
deeds or other public office of similar purpose in all jurisdictions listed in
Schedule II to the Sale Agreement, listing all records of mortgages, financing
statements or deeds of trust, if any, filed or recorded in any such
jurisdictions that name as grantor or transferor or words of similar effect any
Seller (including any trade names of such Seller shown on Schedule IV to the
Sale Agreement or otherwise) shown on Schedule I to the Sale Agreement as
operating, owning or leasing an underground or surface mine, with a beginning
date on the date of incorporation or formation of such Seller (or such other
date as the Administrative Agent shall agree) and a recent through date,
together with copies of any mortgages, financing statements or deeds of trust
identified on a completed abstract.

(xvi)     In the event that the search reports described in clause (v) or clause
(xv) above show any mortgages, financing statements or deeds covering
as-extracted collateral, a release letter and/or authorization to file a UCC-3
termination statement addressed to the Administrative Agent and duly executed by
such grantee or beneficiary releasing such party’s security interest, lien or
other rights thereunder in the Receivables, Contracts and other Borrower
Collateral subject thereto and evidence that amendments and/or releases to such
mortgages, financing statements, deeds or other applicable instruments necessary
to release all security interests, liens and other rights of the related grantee
or beneficiary thereunder in the Receivables, Contracts and other Borrower
Collateral subject thereto to have been duly recorded.

(xvii)    Favorable opinions, addressed to each Lender, each LC Lender and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, each Lender and each LC Lender, of Hunton & Williams LLP, counsel for
Sellers, the Originator, the

 

31



--------------------------------------------------------------------------------

Borrower, the Parent and the Servicer and/or in-house counsel for such Person
and/or local counsel for such Person, covering such matters as the
Administrative Agent, any Lender or any LC Lender may reasonably request,
including, without limitation, organizational and enforceability matters,
certain bankruptcy matters, and certain UCC perfection matters.

(xviii)   Satisfactory results of a review, field examination and audit
(performed by representatives of the Administrative Agent), and all legal,
business, environmental or other due diligence, in each case the scope and
content of which is determined by the Administrative Agent;

(xix)     A certificate of an Authorized Officer of the Parent, as of the
Closing Date, that (i) since the date of the Parent’s last audited financial
statements, there has been no material adverse change, individually or in the
aggregate, in the business, financial or other condition of the Parent and its
subsidiaries, taken as a whole, the industry in which the Originator or any
Seller operates (other than (1) any regulatory developments that have been
publicly disclosed on or prior to the Closing Date and that affect or could
reasonably be expected to affect the coal industry generally and (2) any other
events or conditions that occurred prior to the Closing Date that are particular
to the coal industry (including but not limited to coal pricing) and are
generally known to lenders lending to coal industry participants) or the
Receivables that will constitute Receivables as of the Closing Date; (ii) since
the date of the last projections delivered to the Administrative Agent in
writing prior to the Closing Date, there has been no material adverse change in
such projections; (iii) there exists no litigation commenced against the Parent
or its Subsidiaries that, if adversely determined, would have a Material Adverse
Effect; and (iv) since the date of the Parent’s last audited financial
statements, there has been no material increase in the liabilities, liquidated
or contingent, of the Parent and its subsidiaries, taken as a whole, other than
the issuance of $300 million aggregate principal amount of 7 1⁄2% senior secured
second lien notes due 2020 as disclosed on Parent’s Form 8-K filed with the
Securities and Exchange Commission on May 21, 2014 .

(xx)      With respect to each Account and each Lockbox, an executed Account
Agreement.

(xxi)     A computer file containing information agreed upon between the
Borrower and the Administrative Agent.

(b)        For the avoidance of doubt, the representations and warranties given
by the Borrower hereunder shall not include or be deemed to include or cover any
information or information delivery requirement waived hereunder by the
Administrative Agent

3.2        Conditions Precedent to All Advances and Letter of Credit
Issuances.  Notwithstanding anything to the contrary herein, (x) no Lender shall
be obligated to make any Advances hereunder (other than any deemed Revolving
Credit Advance in connection with a Participation Advance pursuant to
Section 2.19(c) or as a result of the operation of Section 2.6(c) or any
Refunded Swing Line Advance) on any date (y) no LC Lender shall be required to
issue any Letter of Credit on any date and (z) Collections shall be retained in
the Specified Account pursuant to Section 2.8(b)(v) on each day if, as of the
date thereof:

(a)        any representation or warranty of the Borrower, the Servicer, the
Parent, the Originator or any Seller contained herein or in any of the other
Transaction Documents shall be untrue or incorrect in any material respect as of
such date, either before or after giving effect to the Advances to be made or
Letter of Credit to be issued, as applicable, on such date and to the
application of the proceeds

 

32



--------------------------------------------------------------------------------

therefrom, except to the extent stated to relate solely to an earlier date, in
which case such representations and warranties shall be untrue or incorrect in
any material respect as of such earlier date and except for changes therein
expressly permitted by this Agreement (it being understood that the materiality
threshold referenced above shall not be applicable with respect to any clause of
any representation or warranty which itself contains a materiality
qualification);

(b)        any event shall have occurred, or would result from the making of
such Advances or from the application of the proceeds therefrom or from the
issuance of such Letter of Credit, as applicable, that constitutes an Incipient
Termination Event or a Termination Event;

(c)        the Facility Maturity Date shall have occurred;

(d)        an Election Notice shall have been delivered; or

(e)        either before or after giving effect to (1) such Advance and to the
application of the proceeds therefrom or (2) the issuance of such Letter of
Credit, as applicable, a Funding Excess would exist.

The delivery by the Borrower of a Borrowing Request and the acceptance by the
Borrower of the funds from the related Borrowing on any Advance Date shall be
deemed to constitute, as of any such Advance Date, as the case may be, a
representation and warranty by the Borrower that the conditions in this
Section 3.2 have been satisfied. The delivery by the Borrower of a Letter of
Credit Application for a Letter of Credit and the issuance of such Letter of
Credit, shall be deemed to constitute, as of the date of such issuance, a
representation and warranty by the Borrower that the conditions in this
Section 3.2 have been satisfied.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1        Representations and Warranties of the Borrower.    To induce each
Lender to make Advances from time to time, each LC Lender to issue Letters of
Credit from time to time (in each case subject to the terms and conditions
herein) and the Administrative Agent to take any action required to be performed
by it hereunder, the Borrower makes the following representations and warranties
to each Lender, each LC Lender and the Administrative Agent on the Closing Date
and (unless otherwise expressly provided below) on each Advance Date and each
date on which a Letter of Credit is issued (except for representations and
warranties that apply only to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date), each and all of which shall survive the execution and delivery of this
Agreement.

(a)        Corporate Existence; Compliance with Law.    The Borrower (i) is a
limited liability company duly formed, validly existing and in good standing
under the laws of its jurisdiction of organization, is a “registered
organization” as defined in the UCC of such jurisdiction and is not organized
under the laws of any other jurisdiction; (ii) is duly qualified to conduct
business and is in good standing in each other jurisdiction where its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; (iii) has the
requisite power and authority and the legal right to own, pledge, mortgage or
otherwise encumber and operate its properties, to lease the property it operates
under lease, and to conduct its business, in each case, as now, heretofore and
proposed to be conducted; (iv) has all licenses, permits, consents or approvals
from or by, and has made all filings (other than, until the Closing Date,
filings of financing statements with respect to the

 

33



--------------------------------------------------------------------------------

Receivables or SEC filings required of the Parent with respect to the
transactions contemplated by the Transaction Documents) with, and has given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct, except where the failure to
comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect; (v) is in compliance with its limited liability
company agreement; and (vi) subject to specific representations set forth herein
regarding ERISA, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(b)        Executive Offices; Collateral Locations; Corporate or Other Names;
FEIN. The state of organization and the organization identification number of
the Borrower and current location of the Borrower’s chief executive office and
the premises within which any Borrower Collateral (other than as-extracted
collateral) is stored or located, are set forth in Schedule 4.1(b) and the
jurisdiction of its organization has not changed within the past 12 months (or
such shorter time as the Borrower has been in existence). The Borrower has not
been known as or used any fictitious or trade name. Schedule 4.1(b)(1) lists the
federal employer identification number of the Borrower. Schedule II to the Sale
Agreement lists each location at which a Seller operates a mine the sale of coal
products from which gives rise to Receivables.

(c)        Corporate Power, Authorization, Enforceable Obligations. The
execution, delivery and performance by the Borrower of this Agreement and the
other Transaction Documents to which it is a party, including for the avoidance
of doubt the exercise by the Borrower of any of its rights and remedies
thereunder, and the creation and perfection of all Liens and ownership interests
provided for herein and therein: (i) are within the Borrower’s limited liability
company power; (ii) have been duly authorized by all necessary or proper
actions; (iii) do not contravene any provision of the Borrower’s certificate of
formation or limited liability company agreement; (iv) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority; and
(v) do not (A) violate, conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, give rise to a
right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under, any
indenture, lease, agreement or other instrument to which the Borrower or any
member of the Parent Group is a party or by which the Borrower or any member of
the Parent Group, or any property of any of them, is bound, where any such
violation, conflict, breach, default, cancellation, acceleration or loss would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (B) result in the creation or imposition of any Adverse Claim
upon or with respect to any assets now owned or hereafter acquired by the
Borrower, the Parent or member of the Parent Group that would reasonably be
expected to have a Material Adverse Effect. No consent or approval of any
Governmental Authority or any other Person is required with respect to this
Agreement or the Transaction Documents, except (X) those which have been duly
obtained, made or complied with on or prior to the Closing Date or (Y) those
regarding which the failure to be obtained or made would not reasonably be
expected to have a Material Adverse Effect. On the Closing Date, each of the
Transaction Documents to which the Borrower is a party shall have been duly
executed and delivered by the Borrower and each such Transaction Document shall
then constitute a legal, valid and binding obligation of the Borrower
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(d)        No Litigation.    No Litigation is now pending or, to the knowledge
of the Borrower, threatened against the Borrower that (i) challenges the
Borrower’s right or power to enter into or perform any of its obligations under
the Transaction Documents to which it is a party, or the validity or
enforceability of any Transaction Document or any action taken thereunder,
(ii) seeks to prevent the

 

34



--------------------------------------------------------------------------------

transfer, sale or pledge of any Receivable or the consummation of any of the
transactions contemplated under this Agreement or the other Transaction
Documents, (iii) if adversely determined, would reasonably be expected to have a
Material Adverse Effect or (iv) consists of an indictment by a Governmental
Authority (including any federal or state prosecutor) of the Borrower which
alleges criminal misconduct by the Borrower.

(e)        Solvency.  On the Closing Date, on each Transfer Date and on each
Advance Date, as applicable, in each case after giving effect to any sale or
pledge of Receivables on such date, any Advances to be made on such date (and
the application of the proceeds therefrom), the issuance of any Letters of
Credit to be issued on such date and any other transactions to be effectuated
hereunder on such date, the Borrower is Solvent.

(f)        Material Adverse Effect.  Since the date of the Borrower’s
organization, (i) the Borrower has not incurred any obligations, contingent or
non-contingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments, other than in connection with the transaction
contemplated by the Transaction Documents and (ii) no contract, lease or other
agreement or instrument has been entered into by the Borrower or has become
binding upon the Borrower’s assets, other than as expressly permitted by the
Transaction Documents, and no law or regulation applicable to the Borrower has
been adopted that has had or would reasonably be expected to have a Material
Adverse Effect. Since December 31, 2013, there have been no events,
circumstances, developments or other changes in facts that, individually or in
the aggregate, have had, or would reasonably be expected to have, a Material
Adverse Effect; provided, that, (i) regulatory developments that have been
publicly disclosed on or prior to the Closing Date and that affect or could
reasonably be expected to affect the coal industry generally and (ii) other
events or conditions occurring prior to the Closing Date that are particular to
the coal industry (including but not limited to coal pricing) and are generally
known to lenders lending to coal industry participants, in each case shall not
be taken into account for purposes of determining whether a “Material Adverse
Effect” has occurred or is continuing pursuant to clause (a) of the definition
thereof.

(g)        Ownership of Receivables; Liens.  On the Closing Date and on each
Advance Date, none of the properties and assets (including the Receivables and
other Borrower Collateral) of the Borrower are subject to any Adverse Claims
other than Permitted Encumbrances or Lease Liens, that have not been terminated
of record, and there are no facts, circumstances or conditions known to the
Borrower that may result in with respect to the Receivables or any other
Borrower Collateral, any Adverse Claims (including Adverse Claims arising under
environmental laws) other than Permitted Encumbrances or Lease Liens. On the
Closing Date and on each Advance Date, the Borrower has received all
assignments, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect the Borrower’s right, title and interest in and to the Receivables and
other Borrower Collateral and its other properties and assets. On the Closing
Date and on each Advance Date, (x) no effective financing statements or other
similar instruments are of record in any filing office listing the Borrower, the
Originator or any Seller as debtor and covering any of the Receivables or the
other Borrower Collateral (except those filed in respect of Permitted
Encumbrances and those representing security interests of third parties that
have been released but, due to administrative error, have not been terminated of
record), and (y) the Liens granted to the Administrative Agent pursuant to
Section 7.1 are and will be at all times fully perfected first priority Liens in
and to the Borrower Collateral.

(h)        Ventures and Subsidiaries; Outstanding Stock and Debt.  The Borrower
has no Subsidiaries, and is not engaged in any joint venture or partnership with
any other Person. There are no outstanding rights to purchase or options,
warrants or similar rights or agreements pursuant to which the Borrower may be
required to issue, sell, repurchase or redeem some or all of its membership
interests. Other than the Indebtedness arising under this Agreement, the
Borrower has no outstanding Indebtedness.

 

35



--------------------------------------------------------------------------------

(i)        Taxes. All U.S. federal and other tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by the Borrower and all material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by any Affiliate of the Borrower, have in each case been
filed with the appropriate Governmental Authority and all Charges have been paid
prior to the date on which any fine, penalty, interest or late charge may be
added thereto for nonpayment thereof (or any such fine, penalty, interest, late
charge or loss has been paid), excluding Charges or other amounts being
contested in accordance with Section 5.1(e). Proper and accurate amounts have
been withheld by the Borrower or any such domestic Affiliate from its respective
employees for all periods in full and complete compliance with all applicable
federal, state, local and foreign laws and such withholdings have been timely
paid to the respective Governmental Authorities. Borrower has elected to be
disregarded as an entity separate from its owner for federal income tax purposes
under Section 301.7701-3(b)(1) of the United States Treasury Regulations and is
therefore not an association taxable as a corporation for federal income tax
purposes. Neither the Parent nor any domestic Affiliate of the Borrower included
in the Parent Group has agreed or been requested to make any adjustment under
section 481(a) of the IRC, by reason of a change in accounting method or
otherwise, that would reasonably be expected to have a Material Adverse Effect.
The Borrower, the Lenders and the Administrative Agent will treat the Advances
as indebtedness for United States federal income tax purposes.

(j)        Full Disclosure.    All information (other than projections and other
forward looking information and information of a general economic or industry
specific nature) contained in this Agreement, any Borrowing Base Certificate or
any of the other Transaction Documents, or any other written statement or
information furnished by or on behalf of the Borrower to any Lender, the
Administrative Agent or any LC Lender relating to this Agreement, the
Receivables or any of the other Transaction Documents, in each case, taken as a
whole, was, when furnished, true and accurate in every material respect and, in
the case of projections, such projections when furnished were based on
reasonable estimates, information and assumptions and the party making such
projections had no reason to believe that such projections were incorrect or
misleading in any material respect. All information contained in this Agreement,
any Borrowing Base Certificate or, in the case of any information regarding or
relating to the Borrower or any of its Affiliates or any Borrower Collateral,
any of the other Transaction Documents, or any other written statement or
information furnished by or on behalf of the Borrower or any of its Affiliates
to any Lender, the Administrative Agent or any LC Lender has been prepared (or
has been caused to be prepared) in good faith by the Borrower with the exercise
of reasonable diligence.

(k)        ERISA.  All Plans are in material compliance with ERISA, except
failure to comply or the incurrence of any liability that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect or result in a Termination Event or Incipient Termination Event and
neither the Borrower nor any of its Affiliates have incurred or reasonably
expects to incur any liabilities (except for timely paid premium payments
arising in the ordinary course of business, liabilities arising under section
4041(b) of ERISA, and in the aggregate as would not reasonably be expected to
have a Material Adverse Effect or result in a Termination Event or Incipient
Termination Event).

(l)          [Reserved.]

(m)        Margin Regulations.  The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Borrower owns no Margin Stock, and no
portion of the proceeds of the Advances made hereunder (or any Letter of Credit)
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any debt that was
originally incurred to purchase or carry any Margin Stock or for any other

 

36



--------------------------------------------------------------------------------

purpose that might cause any portion of such proceeds to be considered a
“purpose credit” within the meaning of Regulations T, U or X of the Federal
Reserve Board. The Borrower will not take or permit to be taken any action that
might cause any Transaction Document to violate any regulation of the Federal
Reserve Board.

(n)        Nonapplicability of Bulk Sales Laws.    No transaction contemplated
by this Agreement or any of the Transaction Documents requires compliance with
any bulk sales act or similar law.

(o)        Government Regulation.  The Borrower is not an “investment company”
or a company “controlled” by an “investment company” as such terms are defined
in the Investment Company Act and the Borrower is not relying exclusively on the
exception(s) from the definition of “investment company” afforded by
Section 3(c)(1) and/or Section 3(c)(7) of the Investment Company Act.

(p)        [Reserved.]

(q)        Nonconsolidation.  The Borrower is operated in such a manner that the
separate corporate existence of the Borrower, on the one hand, and any member of
the Parent Group, on the other hand, would not be disregarded in the event of
the bankruptcy or insolvency of any member of the Parent Group and, without
limiting the generality of the foregoing, in accordance with (and at all times
will comply with) (i) the terms of its limited liability company agreement and
(ii) the assumptions set forth in each opinion letter of Hunton & Williams LLP
(or other counsel to the Borrower approved by the Administrative Agent) with
respect to issues of substantive consolidation and true sale and absolute
transfer.

(r)        Deposit and Disbursement Accounts. Schedule 4.01(s) to the
Receivables Sale Agreement lists all banks and other financial institutions at
which the Borrower will maintain deposit or other bank accounts as of the
Closing Date, including each Account, and such schedule correctly identifies the
name, address and telephone number of each depository, the name in which the
account is held, the complete account number therefor and a description of the
purpose of the account. Each Account is owned by the Borrower free and clear of
any Adverse Claims and constitutes a deposit account within the meaning of the
applicable UCC. The Borrower (or the Servicer on its behalf) has delivered to
the Administrative Agent a fully executed agreement pursuant to which the
Collection Account Bank (with respect to each Account) has agreed to comply with
all instructions originated by the Administrative Agent directing the
disposition of funds in the Accounts without further consent by the Borrower,
the Servicer, the Originator or any Seller; provided that, prior to the
occurrence of an Account Control Event, the Administrative Agent has agreed to
permit the Account Bank to comply with instructions from the Borrower or the
Servicer as to the disposition of funds in the Accounts. No Account is in the
name of any person other than the Borrower, and none of the Sellers, the
Originator, the Servicer, the Parent or Borrower has consented to any Bank
following the instructions of any Person other than the Administrative Agent
(or, prior to the occurrence of an Account Control Event, the Borrower or the
Servicer) with respect to any Account. The Administrative Agent has a first
priority perfected security interest in each Account, and all Borrower
Collateral on deposit therein.

(s)         Receivables.    With respect to each Receivable sold or contributed
by the Originator to the Borrower pursuant to the Receivables Sale Agreement:

(i)        Transfers.  Each Receivable was (x) purchased or acquired as a
capital contribution by the Borrower from the Originator on the relevant
Transfer Date pursuant to the Receivables Sale Agreement and (y) originated by
the Originator. Pursuant to the Sale Agreement, the Originator purchased from
each Seller the sale of coal products of which gave

 

37



--------------------------------------------------------------------------------

rise, in whole or in part, to such Receivable, all right, title and interest of
such Seller in such Receivable. With respect to each Receivable, the aggregate
of all the Seller Interests therein that were acquired by the Originator under
the Sale Agreement constitute the entire interest of the Sellers in such
Receivable.

(ii)        Eligibility.  Each Receivable designated as an Eligible Receivable
in each Borrowing Base Certificate, Weekly Report or Monthly Report, as the case
may be, constitutes an Eligible Receivable as of the date specified in such
Borrowing Base Certificate, Weekly Report or Monthly Report, as applicable.

(iii)       Nonavoidability of Transfers.    The Borrower shall either (A) have
received each Contributed Receivable as a contribution to the capital of the
Borrower by the Originator as a member of the Borrower or (B) have purchased any
other Receivable from the Originator for cash consideration or in consideration
of the issuance of Letters of Credit, in each case in an amount that constitutes
fair consideration and reasonably equivalent value therefor. The Originator
shall have purchased each Seller Interest in each Receivable from the applicable
Seller or Sellers pursuant to, and in accordance with the terms of, the Sale
Agreement. No such sale (x) has been made for or on account of an antecedent
debt owed by any Originator to the Borrower or owed by any Seller to the
Originator or (y) has been made with the intent to hinder, defraud or delay any
present or future creditors of any Seller, the Originator or the Borrower,

(iv)       No Adverse Circumstances.  The Borrower has no actual knowledge of
any fact (including any defaults by the Obligor thereunder on any other
Receivable) that cause it to expect that any payments on any Receivable
designated as an Eligible Receivable in any Borrowing Base Certificate, Monthly
Report or Weekly Report, as applicable, will not be paid in full when due (for
the avoidance of doubt, taking into account any Permitted Dilution Adjustments
with respect such Borrowing Base Certificate, Monthly Report or Weekly Report,
as applicable).

(t)          Assignment of Interest in Transaction Documents.  The Borrower’s
interests in, to and under the Receivables Sale Agreement and each other
Transaction Documents have been assigned by the Borrower to the Administrative
Agent (for the benefit of itself and the Secured Parties) as security for the
Borrower Obligations. No license or approval is required for the Administrative
Agent’s or any successor Servicer’s use of any programs used by the Servicer in
the servicing of the Receivables other than those which have been obtained and
which remain in full force and effect.

(u)          Notices to Obligors.  Each Obligor of Receivables has been
notified, in a manner consistent with the Credit and Collection Policies, that
all payments with respect to such Receivables are to be made by remitting
payment to the Lockbox or the Lockbox Account.

(v)          Representations and Warranties in Other Transaction
Documents.  Each of the representations and warranties of the Borrower contained
in the Transaction Documents (other than this Agreement) to which it is a party
is true and correct in all material respects (it being understood that the
materiality threshold referenced above shall not be applicable with respect to
any clause of any representation or warranty which itself contains a materiality
qualification), and the Borrower hereby makes each such representation and
warranty to, and for the benefit of, the Lenders and the Administrative Agent as
if the same were set forth in full herein.

(w)         Supplementary Representations.

 

38



--------------------------------------------------------------------------------

(i)         Receivables; Accounts. (A) Each Receivable constitutes an “account”
(including, without limitation, accounts constituting “as-extracted collateral”)
within the meaning of the applicable UCC, and (B) each Account constitutes a
“deposit account” within the meaning of the applicable UCC.

(ii)        Creation of Security Interest. The Borrower owns and has good and
marketable title (whether expressly or as granted under applicable law) to the
Receivables, Accounts and Lockbox, free and clear of any Adverse Claim (other
than any Permitted Encumbrance). This Credit Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Receivables and other Borrower Collateral in favor of the Administrative Agent
(on behalf of itself and the other Secured Parties), which security interest is
prior to all other Adverse Claims (other than any Permitted Encumbrance) and is
enforceable as such as against any creditors of and purchasers from the
Borrower.

(iii)       Perfection. (A) the Borrower has caused the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law and entered into Account Agreements in order
to perfect (x) the sale of the Receivables and other Transferred Property
(including, without limitation, as extracted collateral) from the Originator to
the Borrower pursuant to the Receivables Sale Agreement, (y) the security
interest granted by the Borrower to the Administrative Agent (on behalf of
itself and the other Secured Parties) in the Receivables and other Borrower
Collateral (including, without limitation, as extracted collateral) hereunder
and (z) the sale of the Sold Property from the Sellers to the Originators
pursuant to the Sale Agreement; (B) with respect to each Account, the Borrower
has delivered to the Administrative Agent (on behalf of itself and the Lenders
and the LC Lenders), a fully executed Account Agreement pursuant to which the
applicable Bank has agreed to comply, following the receipt of written notice
from the Administrative Agent of an Account Control Event, with all instructions
given by the Administrative Agent with respect to all funds on deposit in the
Accounts and the related Lockbox, without further consent by any Seller, the
Borrower or the Originator.

(iv)       Priority. Other than (v) the transfer of the Sold Property by the
related Seller or Sellers to the Originator pursuant to the Sale Agreement,
(x) the transfer of the Receivables and other Transferred Property by the
Originator to the Borrower pursuant to the Receivables Sale Agreement, (y) the
grant of security interest by the Borrower to the Administrative Agent (on
behalf of itself and the other Secured Parties) in the Receivables, and the
other Borrower Collateral hereunder, and (z) any other Permitted Encumbrances,
none of the Borrower, the Originator or any Seller has pledged, assigned, sold,
conveyed, or otherwise granted a security interest in any of the Receivables or
the other Borrower Collateral to any other Person. None of the Borrower, any
Seller or Originator has authorized, or is aware of, any filing of any effective
financing statement against the Borrower, any Seller or Originator that includes
a description of collateral covering the Receivables or other Borrower
Collateral, other than the financing statements filed pursuant to the Sale
Agreement, the Receivables Sale Agreement and this Agreement, financing
statements representing Liens being contested in good faith as to which the
Administrative Agent has been notified in writing and established a reserve
satisfactory to the Administrative Agent in its sole and absolute discretion
after consultation with the Borrower, financing statements that have been
validly terminated (or amended to expressly exclude such property from the
covered collateral) and those representing security interests of third parties
that have been released but, due to administrative error, have not been
terminated of record. The Borrower is not aware of any judgment, ERISA or tax
lien filings against any of the Borrower, the Originator or any Seller (other
than Permitted Encumbrances and those representing security interests of third
parties that have been released but, due to administrative error, have not been

 

39



--------------------------------------------------------------------------------

terminated of record). None of the Accounts or the Lockbox is in the name of any
Person other than the Borrower or the Administrative Agent. On the Closing Date,
none of the Borrower, the Servicer, any Seller or any Originator has consented
to any Bank complying with instructions of any Person (other than prior to the
occurrence of an Account Control Event, the Servicer, and following the
occurrence of an Account Control Event, the Administrative Agent) with respect
to any Account.

(x)        Commercial Tort Claims.    As of the date hereof, the Borrower owns
no “commercial tort claims” (as defined in the UCC).

(y)        Mortgages Covering As-Extracted Collateral.  On each Advance Date and
each date on which a Letter of Credit is issued, there are no mortgages that are
effective as financing statements covering as-extracted collateral and that name
any Seller or Originator as grantor, debtor or words of similar effect and
encumber any “as extracted collateral” the sale of which gives rise to any
Receivable, filed or recorded in any jurisdiction, except (x) those representing
Liens being contested in good faith as to which the Administrative Agent has
been notified in writing and established a reserve satisfactory to the
Administrative Agent in its sole and absolute discretion after consultation with
the Borrower, (y) those representing Permitted Encumbrances (other than
Permitted Lease Liens) and (z) those representing security interests of third
parties that have been released but, due to administrative error, have not been
terminated of record.

(z)        OFAC.  The Borrower, the Originator and Servicer, each Seller and the
Parent are in compliance in all material respects with all U.S. economic
sanctions laws, executive orders and implementing regulations as promulgated by
OFAC, and all applicable anti-money laundering and counter-terrorism financing
provisions of the Bank Secrecy Act and all regulations issued pursuant to it.
None of the Borrower, the Originator and Servicer, each Seller or the Parent
(i) is a Person designated by the U.S. government on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”) with which a U.S.
Person cannot deal with or otherwise engage in business transactions, (ii) is a
Person who is otherwise the target of U.S. economic sanctions laws such that a
U.S. Person cannot deal or otherwise engage in business transactions with such
Person or (iii) is controlled by (including without limitation by virtue of such
person being a director or owning voting shares or interests), or acts, directly
or indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other
Transaction Document would be prohibited under U.S. law.

(aa)       Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 4.1 shall be
continuing, and remain in full force and effect until the Termination Date.

ARTICLE V

GENERAL COVENANTS OF THE BORROWER

5.1        Affirmative Covenants of the Borrower.  The Borrower covenants and
agrees that from and after the Closing Date and until the Termination Date:

(a)        Compliance with Agreements and Applicable Laws.  The Borrower shall
(i) perform each of its obligations under this Agreement and the other
Transaction Documents and (ii) comply with all federal, state and local laws and
regulations applicable to it and the Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, taxation, ERISA and labor

 

40



--------------------------------------------------------------------------------

matters and environmental laws and environmental permits except, solely with
respect to this clause (ii), where the failure to so comply (individually or in
the aggregate) would not reasonably be expected to have a Material Adverse
Effect.

(b)         Maintenance of Existence and Conduct of Business.  The Borrower
shall: (i) do or cause to be done all things necessary to preserve and keep in
full force and effect its limited liability company existence and its rights and
franchises; (ii) continue to conduct its business substantially as now conducted
or as otherwise permitted hereunder and in accordance with (1) the terms of its
limited liability company agreement and other formation documents and (2) the
assumptions set forth in each opinion letter of Hunton & Williams LLP (or other
counsel to the Borrower approved by the Administrative Agent) with respect to
issues of substantive consolidation and true sale and absolute transfer;
(iii) at all times maintain, preserve and protect all of its assets and
properties used or useful in the conduct of its business, including all
licenses, permits, charters and registrations, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect; and (iv) transact business only in its name.

(c)         Deposit of Collections.  The Borrower shall, with respect to all
Collections it may receive from any Obligor of any Receivable either (i) deposit
or cause the Servicer to deposit, such Collections promptly into the Lockbox
Account or (ii) scan, or cause the Servicer to scan, any items of payment
representing Collections for deposit into the Lockbox Account or mail, or cause
the Servicer to mail, such items of payment to the Lockbox, in either case no
later than the second Business Day after receipt of any such Collections.

(d)         Use of Proceeds.  The Borrower shall utilize the proceeds of the
Revolving Credit Advances made hereunder solely for (i) the repayment of
Revolving Credit Advances made hereunder and the payment of any fees due
hereunder, (ii) the purchase of Receivables (and other Transferred Property)
from the Originator pursuant to the Receivables Sale Agreement, (iii) the
payment of distributions to the Originator (as the sole member of the Borrower)
and (iv) the payment of administrative fees or Servicer Fees or expenses to the
Servicer or routine administrative or operating expenses, in each case only as
expressly permitted by and in accordance with the terms of this Agreement and
the other Transaction Documents.

(e)         Payment and Performance of Charges and other Obligations.

(i)         Subject to Section 5.1(e)(ii), the Borrower (or the Servicer on
behalf of the Borrower using the Borrower’s funds) shall pay, perform and
discharge or cause to be paid, performed and discharged promptly all charges and
claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees (if any), and (B) lawful claims for labor, materials, supplies and
services or otherwise before any thereof shall become past due, except in each
case where failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

(ii)        The Borrower (or the Servicer on behalf of the Borrower) may in good
faith contest, by appropriate proceedings, the validity or amount of any Charges
or claims described in Section 5.1(e)(i); provided, that (A) adequate reserves
with respect to such contest are maintained on the books of the Borrower, in
accordance with GAAP, (B) such contest is maintained and prosecuted in a
commercially reasonable manner and with commercially reasonable diligence,
(C) none of the Borrower Collateral becomes subject to forfeiture or loss as a
result of such contest and (D) no Lien shall be imposed to secure payment of
such charges or claims other than inchoate tax liens.

 

41



--------------------------------------------------------------------------------

(f)         ERISA.  The Borrower shall give the Administrative Agent prompt
written notice of any event that (i) would reasonably be expected to result in
the imposition of a Lien on any Borrower Collateral under section 412 or 430 of
the IRC or section 302, 303 or 4068 of ERISA, or (ii) would reasonably be
expected to result in the incurrence by Borrower of any liabilities under Title
IV of ERISA (other than premium payments arising in the ordinary course of
business or liabilities under section 4041(b) of ERISA, and liabilities that
would not, in the aggregate, reasonably be expected to result in a Material
Adverse Effect).

(g)         Borrower to Maintain Perfection and Priority.  In order to evidence
the interests of the Administrative Agent, the LC Lenders and the Lenders under
this Agreement, the Borrower, at the request of the Administrative Agent, shall,
from time to time take such action, or execute and deliver such instruments and
notices as may be necessary or advisable to maintain and perfect, as a
first-priority interest, the Administrative Agent’s (on behalf of the Secured
Parties) security interest in the Receivables and all other collateral pledged
to the Administrative Agent (on behalf of the Secured Parties) pursuant to this
Agreement. Without limiting the foregoing, upon request by the Administrative
Agent, the Borrower shall, from time to time and within the time limits
established by law, prepare and present (or cause to be prepared and presented)
to the Administrative Agent for the Administrative Agent’s authorization and
approval all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement in, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s (on
behalf of itself and the other Secured Parties) security interest in the
Receivables and all other Borrower Collateral pledged to the Administrative
Agent (on behalf of itself and the other Secured Parties) pursuant to this
Agreement as a first-priority interest. Within five (5) Business Days after the
Borrower discovers the existence of any Lien that has been released but, due to
administrative error, has not been terminated of record (or such longer period
of time as the Administrative Agent may consent), the Borrower shall (or shall
cause the Servicer to) take such action to cause to be executed and/or
delivered, as applicable, such instruments and notices, as are necessary to
terminate such Lien of record. The Borrower hereby authorizes the Administrative
Agent to file such financing statements under the UCC. The Borrower consents to
UCC financing statements being filed against the Borrower describing the
Borrower Collateral as “all assets” or “all personal property” (or any other
words of similar effect) of the Borrower. Notwithstanding anything else in the
Transaction Documents to the contrary, none of the Borrower, the Servicer, the
Originator or any Seller, shall have any authority to file a termination,
partial termination, release, partial release or any amendment that deletes the
name of a debtor or excludes collateral of any such financing statements,
without the prior written consent of the Administrative Agent.

(h)         Maintenance of Independent Manager.

(i)        The Borrower will (A) maintain at least one (1) Independent Manager,
(B) ensure that the Independent Manager receives reasonable and customary fees
and/or other compensation for providing such services and (C) maintain its
limited liability company organizational documents in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its certificate of formation or limited liability agreement in any
respect that would impair its ability to comply with the terms or provisions of
this Section 5.1(h), (2) its limited liability company agreement, at all times
that this Agreement is in effect, requires the Borrower to provide prior written
notice to the Administrative Agent of the replacement or appointment of any
manager that is to serve as an Independent Manager in accordance with clause
(ii) below and (3) an Independent Manager is required to serve as a manager of
the Borrower at all times.

(ii)       The Borrower will notify the Administrative Agent in writing of
(A) the decision to appoint a new Person as the “Independent Manager” of the
Borrower for purposes of this Agreement, such notice (x) to be issued prior to
the effective date of such appointment and

 

42



--------------------------------------------------------------------------------

(y) to contain a written certification that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Manager,” and
(B) the removal of any Independent Manager of the Borrower, such notice to be
issued prior to the appointment of a replacement Independent Manager; provided,
that no such appointment shall occur unless the Administrative Agent shall have
approved the applicable appointee (which approval shall not be unreasonably
withheld or delayed).

(iii)      The Borrower will not permit the removal of any Independent Manager,
except (1) for Cause, (2) in the event the Independent Manager ceases to be
employed by the service provider which is his or her employer on the date such
Independent Manager was first engaged by the Borrower, (3) upon the replacement
of such Independent Manager with a new manager satisfying the requirements set
forth in the definition of “Independent Manager” and approved by the
Administrative Agent in accordance with subsection (h)(ii) above, or (4) with
the written consent of the Administrative Agent.

(i)          Performance and Payment of Other Taxes.  Anything herein to the
contrary notwithstanding, the Borrower shall: (i) perform all of its
obligations, if any, under the Contracts related to the Receivables to the same
extent as if interests in such Receivables had not been pledged hereunder, and
the exercise by the Administrative Agent, the LC Lenders or the Lenders of their
respective rights hereunder shall not relieve the Borrower from such
obligations, and (ii) pay when due any Other Taxes, including any sales Taxes
payable in connection with the creation, holding or satisfaction Receivables.
None of the Administrative Agent, the LC Lenders or the Lenders shall have any
obligation or liability with respect to any Receivable, nor shall any of them be
obligated to perform any of the obligations of any Originator, any Seller, the
Borrower or the Servicer thereunder.

(j)          Notice of Additional Mortgages.  The Borrower shall (and shall
cause each applicable Seller and Originator to) (x) provide written notice
promptly, and in any event within thirty (30) days, to the Administrative Agent
of each additional mortgage or financing statement covering as-extracted
collateral that constitutes, or is expected to constitute, Sold Property,
(y) cause to be delivered to the Administrative Agent a letter, in such form as
may be approved by the Administrative Agent from time to time), addressed to the
Administrative Agent and duly executed by the related grantee or beneficiary
releasing such party’s security interest, Lien or other rights under such
Additional Mortgage in the Receivables, Contracts and other Borrower Collateral
subject thereto and (z) file or record (or cause to be filed or recorded) all
amendments and/or releases to such Additional Mortgages necessary to release and
remove of record any such security interest, Lien or other interest of the
related grantee or beneficiary in the related Receivables, Contracts and other
Borrower Collateral, in each case in form and substance satisfactory to the
Administrative Agent. In the event that there are any Additional Mortgages
existing as of the Closing Date, the Borrower shall file any amendments and/or
releases of the type contemplated by clause (z) of this paragraph within 30 days
of the Closing Date. Promptly after reasonable request by the Administrative
Agent, the Borrower shall provide bring-downs of the lien search reports
contemplated in Section 3.1(a)(v).

(k)         Compliance with Credit and Collection Policies.  The Borrower at all
times shall comply (and shall cause the Servicer to comply) in all material
respects with the Credit and Collection Policies.

5.2         Reporting Requirements of the Borrower.  The Borrower hereby agrees
that from and after the Closing Date until the Termination Date, it shall
furnish or cause to be furnished to the Administrative Agent and the Lenders:

 

43



--------------------------------------------------------------------------------

(a)        The financial statements, notices, reports and other information at
the times, to the Persons and in the manner set forth in Annex 5.2(a). The
Borrower hereby agrees to calculate or cause the Servicer to calculate the Fixed
Charge Coverage Ratio in accordance with Annex V.

(b)        At the same time each Monthly Report or Weekly Report or other report
is required to be delivered pursuant to the terms of subsection (a) of Annex
5.2(a), a completed certificate in the form attached hereto as Exhibit 5.2(b)
(each, a “Borrowing Base Certificate”) (which may be set forth as part of any
such report) and each Borrowing Base Certificate shall be prepared by the
Borrower or the Servicer as of the last day of the previous month or week, as
applicable. Notwithstanding anything herein or in any other Transaction Document
to the contrary, delivery of a properly completed Monthly Report or Weekly
Report in accordance with Annex 5.2(a) hereof shall be deemed to satisfy the
requirement to deliver a Borrowing Base Certificate pursuant to the immediately
preceding sentence.

(c)        Notification to the Administrative Agent in writing of any of the
following events promptly upon (but in no event later than three (3) Business
Days after) an Authorized Officer or other senior manager supervising the
day-to-day management of the transactions contemplated under this Agreement and
the other Transaction Documents having knowledge or receiving notice thereof,
with such notice describing the same, and if applicable, the steps being taken
by the Person(s) affected with respect thereto: (A) any Person shall obtain an
Adverse Claim (other than a Permitted Encumbrance) upon any Borrower Collateral,
(B) any Person other than the Borrower, the Servicer or the Administrative Agent
shall obtain any rights or direct any action with respect to any Lockbox (or
related lock-box or post office box) or Account or (C) any Obligor shall receive
any change in payment instructions with respect to a Receivable(s) from a Person
other than the Servicer or the Administrative Agent. In the event that any Lease
Lien is not (or ceases to be) a Permitted Lease Lien, the Borrower shall notify
the Administrative Agent in writing promptly following receipt by an Authorized
Officer of the Borrower of notice thereof or an Authorized Officer of the
Borrower having knowledge thereof.

(d)        Notification to the Administrative Agent in writing of any of the
following events promptly upon (but in no event later than three (3) Business
Days after) an Authorized Officer having knowledge thereof, with such notice
describing the same, and if applicable, the steps being taken by the Person(s)
affected with respect thereto: after the filing or receiving thereof, copies of
all reports and notices that the Borrower or any ERISA Affiliate files with
respect to any Plan pursuant to ERISA with the Internal Revenue Service, the
Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that the
Seller or any Affiliate receives from any of the foregoing or from any
multiemployer plan (within the meaning of section 4001(a)(3) of ERISA) to which
the Borrower or any of its Affiliates is or was, within the preceding five
years, a contributing employer, in each case in respect of any Reportable Event
that would, in the aggregate, result in a Material Adverse Effect.

5.3         Negative Covenants of the Borrower.  The Borrower covenants and
agrees that, without the prior written consent of the Requisite Lenders and the
Administrative Agent, from and after the Closing Date until the Termination
Date:

(a)        Sale of Membership Interests and Assets.  The Borrower shall not
sell, transfer, convey, assign, pledge, or otherwise dispose of, or assign any
of its properties or other assets or any of its membership interests, or any
right to receive income in respect of any of the foregoing, (whether in a public
or a private offering or otherwise), any Receivable or Contract therefor or any
of its rights with respect to any Lockbox, Account, Agent Account or any other
deposit account in which any Collections of any Receivable are deposited except
as expressly permitted by this Agreement or any of the other Transaction
Documents; provided for the avoidance of doubt that the Borrower may make
distributions on its membership interest and take all other similar corporate
actions as it may deem necessary or

 

44



--------------------------------------------------------------------------------

appropriate, in each case solely to the extent permitted by this Agreement, the
Operating Agreement and applicable law.

(b)        Liens.  The Borrower shall not create, incur, assume or permit to
exist (i) any Adverse Claim on or with respect to its Receivables or (ii) any
Adverse Claim on or with respect to its other properties or assets (whether now
owned or hereafter acquired), except in each case for Permitted Encumbrances and
Lease Liens. In addition, the Borrower shall not become a party to any
agreement, note, indenture or instrument or take any other action that would
prohibit the creation of a Lien on any of its properties or other assets in
favor of the Lenders as additional collateral for the Borrower Obligations,
except as otherwise expressly permitted by this Agreement or any of the other
Transaction Documents.

(c)        Modifications of Receivables, Contracts or Credit and Collection
Policies.  Without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), the Borrower shall not,
and shall not permit the Servicer to (i) materially extend, amend, forgive,
discharge, compromise, waive, cancel or otherwise materially modify the terms of
any Receivable or materially amend, modify or waive any term or condition of any
Contract related to the payment terms (including the manner of payment) in
respect thereof (collectively, the “Applicable Actions”), provided that the
Borrower may and may permit the Servicer to take such actions as are expressly
permitted by the terms of any Transaction Document and consistent with the
Credit and Collection Policies (it being understood that, after giving effect to
any such action described in this subsection (c), any Receivable which
constituted an Eligible Receivable prior to such action and no longer
constitutes an Eligible Receivable as a result of such action shall not be an
Eligible Receivable for purposes of calculating the Borrowing Base); provided,
that no Applicable Action with respect to any Receivable (or Contract with
respect thereto) shall be given effect for purposes of determining whether such
Receivable constitutes a “Defaulted Receivable” or for purposes of whether such
Receivable meets the criteria set forth in subsection (a) of the definition of
“Delinquency Trigger Ratio” or (ii) amend, modify or waive (or permit to be
amended, modified or waived) any term or provision of the Credit and Collection
Policies that would reasonably be expected to adversely affect the
collectibility of any Receivable or the enforceability of any related Contract
without the prior consent of the Administrative Agent (which consent shall not
be unreasonably withheld or delayed).

(d)        Changes in Instructions to Obligors.  The Borrower shall not make any
change (other than non-substantive changes in format) in its instructions to
Obligors regarding the deposit of Collections with respect to the Receivables,
except (following the occurrence of an Account Control Event) to the extent the
Administrative Agent directs the Borrower to change such instructions to
Obligors or prior to the occurrence of an Account Control Event, the
Administrative Agent consents in writing to such change.

(e)        Capital Structure and Business.  The Borrower shall not (i) make any
changes in any of its business objectives, purposes or operations, (ii) make any
change in its capital structure, including the issuance of any membership
interests, warrants or other securities convertible into membership interests or
any revision of the terms of its outstanding membership interests, (iii) amend,
waive or modify any term or provision of its certificate of formation or limited
liability company agreement, (iv) make any change to its name indicated on the
public records of its jurisdiction of organization or (v) change its
jurisdiction of organization. The Borrower shall not engage in any business
other than as provided in its certificate of formation, limited liability
company agreement and as contemplated by the Transaction Documents. Without
limiting the foregoing, the Borrower shall not make an election to be treated as
an association taxable as a corporation under Section 301.7701-3(a) of the
Treasury Regulations and shall not issue any additional membership interests or
take other actions which would cause the Borrower to cease to be disregarded as
an entity separate from its owner for federal income tax purposes.

 

45



--------------------------------------------------------------------------------

(f)       Mergers, Subsidiaries, Etc.  The Borrower shall not directly or
indirectly, by operation of law or otherwise, (i) form or acquire any
Subsidiary, or (ii) merge with, consolidate with, acquire all or substantially
all of the assets or capital Stock of, or otherwise combine with or acquire, any
Person.

(g)       Sale Characterization; Receivables Sale Agreement.  The Borrower will
not, and will not permit the Originator or any Seller to, account for (other
than for tax purposes), or otherwise treat, the transactions contemplated by the
Sale Agreement and the Receivables Sale Agreement in any manner other than with
respect to each sale or contribution of each Receivable effected pursuant to the
Sale Agreement or the Receivables Sale Agreement as a true sale or true
contribution, as applicable, and absolute assignment of the title to and sole
record and beneficial ownership interest of Receivables by each Seller to the
Originator, and by such Originator to the Borrower. In addition, the Borrower
shall, and shall cause each Seller and the Originator to, disclose (in a
footnote or otherwise) in all of its financial statements (including any such
financial statements consolidated with any other Persons’ financial statements)
the existence and nature of the transaction contemplated hereby and by the Sale
Agreement and the Receivables Sale Agreement, as applicable, the interest of the
Originator (in the case of any Seller’s financial statements), and the interest
of the Borrower (in the case of the Originator’s financial statements).

(h)      Restricted Payments.  The Borrower shall not enter into any lending
transaction with any other Person (other than as expressly contemplated by this
Agreement). The Borrower shall not at any time (i) advance credit to any Person
or (ii) declare any distributions, repurchase any membership interest, return
any capital, or make any other payment or distribution of cash or other property
or assets in respect of the Borrower’s membership interest if, after giving
effect to any such advance or distribution, a Funding Excess, Incipient
Termination Event or Termination Event would exist or otherwise result
therefrom.

(i)       Debt.  The Borrower shall not create, incur, assume or permit to exist
any Indebtedness of the Borrower, except Indebtedness of the Borrower to any
Affected Party, Indemnified Person, the Servicer or any other Person, in each
case only to the extent expressly permitted by this Agreement or any other
Transaction Document.

(j)       Prohibited Transactions.  The Borrower shall not enter into, or be a
party to, any transaction with any Person except the transactions contemplated
(and not prohibited) hereunder or under any other Transaction Document.

(k)      Investments.  Except as otherwise expressly permitted hereunder or
under the other Transaction Documents, the Borrower shall not make any
investment in, or make or accrue loans or advances of money to, any Person,
including the member(s) of the Borrower, any director, officer or employee of
the Borrower, the Parent or any of the Parent’s other Subsidiaries, through the
direct or indirect lending of money, holding of securities or otherwise, except
with respect to Receivables.

(l)       Commingling.  The Borrower shall not deposit (and shall not cause to
be deposited) any funds that do not constitute Borrower Collateral into any
Account (it being understood that collections of Excluded Receivables may be
deposited in the Lockbox or the Lockbox Account, but the Servicer shall cause
such collections to be deposited into an account other than an Account on the
Business Day such collections of Excluded Receivables are received). Without
limiting the foregoing, if funds that are not Borrower Collateral are deposited
into an Account, the Borrower shall, or shall cause the Servicer or direct the
applicable Collection Account Bank to, remit no later than two (2) Business Days
after receipt thereof any such amounts that are not Collections to another
account or Person designated by the Borrower.

 

46



--------------------------------------------------------------------------------

(m)        ERISA.  The Borrower shall not, and shall not, to the extent
reasonably within the Borrower’s control, cause or permit any of its ERISA
Affiliates to, or cause or permit to occur an event that (i) would reasonably be
expected to result in the imposition of a Lien on any Borrower Collateral under
section 412 or 430 of the IRC or section 302, 303 or 4068 of ERISA, or
(ii) would reasonably be expected to result in the incurrence by Borrower of any
material liabilities (other than premium payments arising in the ordinary course
of business, liabilities arising under section 4041(b) of ERISA, and liabilities
that would not, in the aggregate, reasonably be expected to result in a Material
Adverse Effect).

(n)         Transaction Documents.  The Borrower shall not amend, modify or
waive any term or provision of any Transaction Document or, to the extent the
Borrower’s consent is required, give its consent to any amendment, modification,
or waiver of any term or provision of any Transaction Document, (x) without the
prior written consent of the Administrative Agent and (y) in the case of any
material amendment, modification or waiver to the Receivables Sale Agreement or
the Servicing Agreement, the prior written consent of the Requisite Lenders.

(o)         Board Policies.  The Borrower shall not modify the terms of any
policy or resolutions of its board of managers if such modification would
reasonably be expected to have or result in a Material Adverse Effect.

(p)         Additional Members of Borrower.  The Borrower shall not admit any
additional member without the prior written consent of the Administrative Agent
other than a “Special Member” as such term is defined in the Borrower’s limited
liability company agreement as of the date hereof.

(q)         OFAC.  The Borrower has not used and will not use the proceeds of
any Receivable or any Advance hereunder to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.

ARTICLE VI

ACCOUNTS

6.1         Establishment of Accounts.

(a)         Lockbox and Processing.

(i)        The Lockbox (as defined in clause (ii) below) has been assigned to
the Borrower and the Borrower shall maintain in its name with a Lockbox with a
Lockbox Processor subject, in each case, subject to a fully executed Collection
Account Agreement. The Borrower agrees that the Administrative Agent shall, at
all times, have exclusive dominion and control of the Lockbox and all monies,
instruments and other property from time to time remitted thereto and the
Administrative Agent shall have the exclusive right to direct the Lockbox
Processor with respect thereto (provided that, prior to the occurrence of an
Account Control Event, the Administrative Agent has agreed to permit the Lockbox
Processor to comply with instructions from the Borrower or the Servicer as to
the disposition of funds in the Lockbox). The Borrower shall not make or cause
to be made, or have any ability to make or cause to be made, any withdrawals
from the Lockbox or to direct the Lockbox Processor with respect to the Lockbox
or the monies, instruments and other property from time to time remitted thereto
except as provided in the immediately preceding sentence.

 

47



--------------------------------------------------------------------------------

(ii)        The Borrower (or the Servicer on Borrower’s behalf) shall instruct
all Obligors of Receivables, and shall use reasonable efforts to cause all
Obligors of Receivables, to make payments in respect thereof only (A) by check
or money order mailed to a post office box in the name of the Borrower (the
“Lockbox”) or (B) by wire transfer or moneygram directly to the Lockbox Account.
The Borrower (or the Servicer on the Borrower’s behalf) has instructed the
Lockbox Processor to deposit all items sent to the Lockbox directly into the
Lockbox Account. The Lockbox Processor shall endorse, to the extent necessary,
all checks or other instruments received in the Lockbox so that the same can be
deposited in the Lockbox Account in the form so received (with all necessary
endorsements), on or before the second Business Day after the date of receipt
thereof. In addition, the Borrower shall, with respect to all cash, checks,
money orders or other proceeds of Receivables or Borrower Collateral received by
it other than in the Lockbox, either (i) deposit or cause to be deposited such
Collections in the form so received (with all necessary endorsements), into the
Lockbox Account or (ii) scan any items of payment representing Collections for
deposit into the Lockbox Account or mail such items of payment to the Lockbox,
in either case not later than the close of business on the second Business Day
following the date of receipt thereof, and until so deposited, all such items or
other proceeds shall be held in trust for the benefit of the Administrative
Agent. The Borrower shall not make, and shall not permit the Servicer to make,
any deposits into the Lockbox or an Account except in accordance with the terms
of this Agreement or any other Transaction Document.

(iii)       If, for any reason, the Collection Account Agreement terminates or
the Lockbox Processor fails to comply with its obligations under the Collection
Account Agreement, then the Borrower shall promptly notify all Obligors of
Receivables who had previously been instructed to make payments to the Lockbox
maintained by such Lockbox Processor to make all future payments to a new
Lockbox in accordance with this Section 6.1(a)(iii). The Borrower shall not
close the Lockbox unless it shall have (A) received the prior written consent of
the Administrative Agent, (B) established a new lockbox or post office box
through the same Lockbox Processor or with a new lockbox processor satisfactory
to the Administrative Agent, (C) entered into an agreement covering such new
lockbox or post office box and processing services with such Lockbox Processor
or with such new lockbox processor substantially in the form of the predecessor
Lockbox Control Agreement or a form that is satisfactory in all respects to the
Administrative Agent (whereupon, for all purposes of this Agreement and the
other Transaction Documents, such new lockbox or post office box shall become a
Lockbox, such new agreement shall become a Lockbox Control Agreement and any new
lockbox processor shall become a Lockbox Processor), and (D) taken all such
action as the Administrative Agent shall reasonably require to perfect a first
priority security interest in such new Lockbox in favor of the Administrative
Agent under Section 7.1 of this Agreement. Except as permitted by this
Section 6.1(a), the Borrower shall not, and shall not permit the Servicer to,
open any new Lockbox without the prior written consent of the Administrative
Agent.

(iv)       The Borrower (or the Servicer on Borrower’s behalf) shall cause the
Lockbox Processor on each Business Day to process all funds and items of payment
received in each Lockbox to be automatically deposited in or credited to the
Lockbox Account. If an Account Control Event has occurred, the Administrative
Agent may instruct the Lockbox Processor, on each Business Day, to automatically
deposit or credit all funds processed and items of payment received in the
Lockbox to the Agent Account or any other account designated by the
Administrative Agent.

(b)         Accounts.

 

48



--------------------------------------------------------------------------------

(i)        The Borrower has caused the Accounts to be subject to a fully
executed Collection Account Agreement. The Borrower agrees that prior to the
provision of notice by the Administrative Agent shall, at all times, have
exclusive dominion and control of each Account (and all monies, instruments and
other property from time to time on deposit therein) in such Person’s capacity
as Administrative Agent on behalf of the Secured Parties; provided that, prior
to the occurrence of an Account Control Event, the Administrative Agent has
agreed to permit the Account Bank to comply with instructions from the Borrower
or the Servicer as to the disposition of funds in the Accounts.

(ii)       If an Account Control Event has occurred, the Administrative Agent
may instruct any Collection Account Bank to, on a daily basis, automatically
transfer all collected and available funds on deposit in the related Account to
the Agent Account or any other account designated by the Administrative Agent.

(iii)      If, for any reason, the Collection Account Agreement relating to an
Account terminates or the Collection Account Bank fails to comply with its
obligations under such Collection Account Agreement, then the Borrower shall
promptly notify the Administrative Agent thereof and the Borrower, the Servicer
or the Administrative Agent, as the case may be, shall instruct all Obligors who
had previously been instructed to make wire payments to the Lockbox Account
maintained at any such Collection Account Bank to make all future payments to a
new Account in accordance with this Section 6.1(b)(iii). The Borrower shall not
close any Account unless it shall have (A) received the prior written consent of
the Administrative Agent, (B) established a new account with the same Collection
Account Bank or with a new depositary institution satisfactory to the
Administrative Agent, (C) entered into an agreement covering such new account
with such Collection Account Bank or with such new depositary institution
substantially in the form of the Collection Account Agreement or that is
satisfactory in all respects to the Administrative Agent (whereupon, for all
purposes of this Agreement and the other Transaction Documents, such new account
shall become an Account, such new agreement shall become a Collection Account
Agreement and any new depositary institution shall become the Collection Account
Bank), and (D) taken all such action as the Administrative Agent shall
reasonably require to perfect its first priority security interest in such new
Account under Section 7.1 of this Agreement. Except as permitted by this
Section 6.1(b), the Borrower shall not, and shall not permit the Servicer to
open a new Account without the prior written consent of the Administrative Agent
and the Borrower having entered into an agreement covering such new account with
the Collection Account Bank or with a new depositary institution substantially
in the form of the Collection Account Agreement or that is satisfactory in all
respects to the Administrative Agent (whereupon, for all purposes of this
Agreement and the other Transaction Documents, such new account shall become an
Account, such new agreement shall become a Collection Account Agreement and any
new depositary institution shall become the Collection Account Bank).

(iv)      The Administrative Agent hereby agrees that until such time as it
exercises its right to take control of any Account under Section 7.5(d), the
related Collection Account Bank shall be entitled to follow the instructions of
the Borrower, or the Servicer on behalf of the Borrower, with respect to the
withdrawal, transfer or payment of funds on deposit in such Account. The parties
hereto acknowledge that if any time Administrative Agent takes control of any
Account, the Administrative Agent shall pay or cause to be paid such funds in
accordance with Section 2.8.

(c)         Agent Account.

 

49



--------------------------------------------------------------------------------

(i)        The Administrative Agent may maintain the Agent Account with Deutsche
Bank Trust Company Americas (the “Depositary”). The Agent Account shall be
registered in the name of the Administrative Agent and the Administrative Agent
shall, subject to the terms of this Agreement, have exclusive dominion and
control thereof and of all monies, instruments and other property from time to
time on deposit therein.

(ii)       The Lenders and the Administrative Agent may deposit into the Agent
Account from time to time all monies, instruments and other property received by
any of them as proceeds of the Receivables.

(iii)      If, for any reason, the Depositary wishes to resign as depositary of
the Agent Account or fails to carry out the instructions of the Administrative
Agent, then the Administrative Agent shall promptly notify the Lenders. Neither
the Lenders nor the Administrative Agent shall close the Agent Account unless a
new deposit account has been established with a new depositary institution
whereupon such new account shall become the Agent Account and such new
depositary institution shall become the Depositary for all purposes of this
Agreement and the other Transaction Documents.

(d)         LC Collateral Account.

(i)        Within 30 Business Days of the Closing Date, the Borrower shall
(x) establish an LC Collateral Account with the Depositary, an Affiliate of
Webster Business Credit Corporation or with another financial institution
acceptable to the Administrative Agent (the “LC Collateral Account Bank”) and
(y) cause an agreement to be entered into with respect to the LC Collateral
Account among the Borrower, the Administrative Agent and the LC Collateral
Account Bank that provides, among other things, that the LC Collateral Bank
shall solely (and at all times) follow the instructions of the Administrative
Agent with respect to such LC Collateral Account (including with respect to the
disposition of funds therein) and that the Administrative Agent has “control”
(within the meaning of Section 9-104 of the UCC) of such LC Collateral Account
and is otherwise in form and substance acceptable to the Administrative Agent
((x) and (y) together, the “LC Account Initial Establishment”), provided that
notwithstanding anything to the contrary herein, the form of agreement described
in this sentence must be in form and substance satisfactory to the LC Collateral
Account Bank in its sole reasonable discretion. The Administrative Agent agrees
to reasonably cooperate with the Borrower in the establishment of such LC
Collateral Account. Notwithstanding anything to the contrary herein, only the
Administrative Agent shall have the right to withdraw amounts from the LC
Collateral Account. The Borrower shall not make or cause to be made, or have any
ability to make or cause to be made, any withdrawals from any LC Collateral
Account or to direct the LC Collateral Bank with respect to the LC Collateral
Account or the monies, instruments and other property from time to time remitted
thereto. In the event that any funds are required to be deposited in the LC
Collateral Account pursuant to the terms of this Agreement before the LC Account
Initial Establishment has occurred, such funds shall be deposited in the Agent
Account (and such amounts shall be deemed to have been deposited in the LC
Collateral Account for purposes of this Agreement) and, upon the occurrence of
the LC Account Establishment, the Administrative Agent shall deposit such funds
in the LC Collateral Account.

(ii)       The Lenders and the Administrative Agent may deposit into the LC
Collateral Account all amounts as contemplated herein.

(iii)      If, for any reason, the LC Collateral Account Bank wishes to resign
as depositary of the LC Collateral Account or fails to carry out the
instructions of the Administrative

 

50



--------------------------------------------------------------------------------

Agent, then the Administrative Agent shall promptly notify the Lenders. Neither
the Lenders nor the Administrative Agent shall close the LC Collateral Account
unless a new deposit account has been established with a new depositary
institution whereupon such new account shall become the LC Collateral Account.

ARTICLE VII

GRANT OF SECURITY INTERESTS

7.1         Borrower’s Grant of Security Interest.  To secure the prompt and
complete payment, performance and observance of all Borrower Obligations, and to
induce the Administrative Agent, the LC Lenders and the Lenders to enter into
this Agreement and perform the obligations required to be performed by them
hereunder in accordance with the terms and conditions hereof, the Borrower
hereby grants, assigns, conveys, pledges, hypothecates and transfers to the
Administrative Agent, for the benefit of the Secured Parties, a Lien upon and
security interest in all of the Borrower’s assets, including its right, title
and interest in, to and under, but none of its obligations arising from, the
following property, whether now owned by or owing to, or hereafter acquired by
or arising in favor of, the Borrower, and regardless of where located (all of
which being hereinafter collectively referred to as the “Borrower Collateral”):

(a)         all Receivables;

(b)         the Receivables Sale Agreement, the Support Agreement, the Servicing
Agreement, all Account Agreements and all other Transaction Documents now or
hereafter in effect relating to the purchase, servicing, processing or
collection of Receivables (collectively, the “Borrower Assigned Agreements”),
including (i) all rights of the Borrower to receive moneys due and to become due
thereunder or pursuant thereto, (ii) all rights of the Borrower to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) all claims of the Borrower for damages or breach with respect thereto or
for default thereunder and (iv) the right of the Borrower to amend, waive or
terminate the same and to perform and to compel performance and otherwise
exercise all remedies thereunder;

(c)         all of the following (collectively, the “Borrower Account
Collateral”):

(i)         the Accounts, the Lockbox, and all funds or items of payment
remitted to or on deposit therein and all certificates and instruments, if any,
from time to time representing or evidencing the Accounts, the Lockbox or such
funds or items of payment;

(ii)        all notes, certificates of deposit and other instruments from time
to time delivered to or otherwise possessed by any Lender or any assignee or
agent on behalf of any Lender in substitution for or in addition to any of the
then existing Borrower Account Collateral;

(iii)       all Cash Collateral and all certificates and instruments
representing Cash Collateral; and

(iv)       all interest, dividends, cash, instruments, investment property and
other property from time to time received, receivable or otherwise distributed
with respect to or in exchange for any and all of the then existing Borrower
Account Collateral;

(d)         all other property relating to the Receivables that may from time to
time hereafter be granted and pledged by the Borrower or by any Person on its
behalf whether under this Agreement or

 

51



--------------------------------------------------------------------------------

otherwise, including any deposit with any Lender or the Administrative Agent of
additional funds by the Borrower;

(e)       any other Transferred Property acquired by the Borrower under the
Receivables Sale Agreement;

(f)       all other personal property (other than the Excluded Contract Rights)
of the Borrower of every kind and nature not described above including without
limitation all goods (including inventory, equipment and any accessions
thereto), instruments (including promissory notes), documents, accounts, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights, securities and all other investment property, supporting obligations,
any other contract rights or rights to the payment of money, insurance claims
and proceeds, and all general intangibles (including all payment intangibles);
and

(g)       to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and profits
of, each of the foregoing Borrower Collateral (including proceeds that
constitute property of the types described in Sections 7.1(a) through (f)).

7.2         Borrower’s Agreements.  Without limiting Section 7.1, the Borrower
hereby (a) assigns, transfer and conveys the benefits of the representations,
warranties, covenants and agreements of (i) the Originator made to the Borrower
under the Receivables Sale Agreement, (ii) the Parent made under the Support
Agreement, (iii) the Servicer to the Borrower under the Servicing Agreement and
(iv) the Sellers made to the Originator under the Sale Agreement, in each case
to the Administrative Agent for the benefit of the Secured Parties hereunder,
and (b) acknowledges and agrees that the rights and remedies of the Borrower
under the Receivables Sale Agreement and each other Transaction Document
(including any such rights assigned to the Borrower) may be enforced by the
Lenders and the Administrative Agent in accordance with this Agreement and the
other Transaction Documents.

7.3         Delivery of Collateral.  All certificates or instruments
representing or evidencing all or any portion of the Borrower Collateral shall
be delivered to and held by the Servicer for the benefit of the Administrative
Agent (on behalf of the Secured Parties) and shall be in suitable form for
transfer by delivery or shall be accompanied by any necessary duly executed
instruments of transfer or assignment in blank, as appropriate, all in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right at any time in its discretion
following the occurrence and during the continuation of a Termination Event to
(i) without notice to the Borrower, transfer to or to register in the name of
the Administrative Agent or its nominee any or all of the Borrower Collateral
and/or (ii) direct the Servicer or Borrower to (and the Servicer or Borrower
shall) deliver any such certificates or instruments to the Administrative Agent
(or any agent or representative designated by the Administrative Agent) as
directed by the Administrative Agent.

7.4         Borrower Remains Liable.  It is expressly agreed by the Borrower
that, anything herein to the contrary notwithstanding, the Borrower shall remain
liable under any and all of the Receivables, the Contracts therefor, the
Borrower Assigned Agreements and any other agreements constituting the Borrower
Collateral to which it is a party to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. The Lenders, the LC
Lenders and the Administrative Agent shall not have any obligation or liability
under any such Receivables, Contracts, other Receivables or agreements by reason
of or arising out of this Agreement or the granting herein or therein of a Lien
thereon or the receipt by the Administrative Agent or the Lenders of any payment
relating thereto pursuant hereto or thereto. The exercise by any Lender, any LC
Lender or the Administrative Agent of any of its respective rights under this
Agreement shall not release the Parent, the Originator, any Seller,

 

52



--------------------------------------------------------------------------------

the Borrower or the Servicer from any of their respective duties or obligations
under any such Receivables, Contracts or agreements. None of the Lenders or the
Administrative Agent shall be required or obligated in any manner to perform or
fulfill any of the obligations of the Originator, the Parent, any Seller, the
Borrower or the Servicer under or pursuant to any such Receivable, Contract,
other Receivable or agreement, or to make any payment, or to make any inquiry as
to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such Receivable,
Receivable, Contract or agreement, or to present or file any claims, or to take
any action to collect or enforce any performance or the payment of any amounts
that may have been assigned to it or to which it may be entitled at any time or
times.

7.5         Covenants of the Borrower Regarding the Borrower Collateral.

(a)        Offices and Records.  The Borrower shall maintain its chief executive
office at the location specified in Schedule 4.1(b) or, upon thirty (30) days’
prior written notice to the Administrative Agent, at such other location in a
jurisdiction where all action requested by the Administrative Agent pursuant to
Section 12.13 shall have been taken with respect to the Borrower Collateral. The
Borrower shall, and shall cause the Servicer to at its own cost and expense,
maintain adequate and complete records of the Receivables and the Borrower
Collateral, including records of any and all payments received and credits
granted and coal products returned with respect thereto and all other dealings
therewith. The Borrower shall, and shall cause the Servicer to, by no later than
the Closing Date, mark its books and records (including computer records) and
credit files pertaining to the Borrower Collateral, and its file cabinets or
other storage facilities where it maintains information pertaining thereto, with
a legend or other notation clearly indicating that the Transferred Receivables
and Related Rights have been transferred to the Borrower, and that the
Administrative Agent, for the benefit of the Secured Parties, has a security
interest and lien thereon. Upon the occurrence and during the continuance of a
Termination Event, the Borrower shall, and shall cause the Servicer to, deliver
and turn over any books and records to the Administrative Agent or its
representatives at any time on demand of the Administrative Agent as more
specifically set forth in Section 7.5(b). The Borrower shall, and shall cause
the Servicer to, permit any representative of the Administrative Agent to
inspect any books and records and audit and make extracts thereof as more
specifically set forth in Section 7.5(b).

(b)        Access.  The Borrower shall, and shall cause the Servicer, the
Originator, the Sellers and the Parent to, at its own expense (provided that the
Borrower shall only be required to pay for such visits and inspections of the
various properties of the Servicer and the Borrower once per calendar year (or
twice per calendar year in 2015 or if an Account Control Event has occurred) or,
during the continuance of a Termination Event, as frequently as such visits and
inspections may occur), during normal business hours, from time to time upon two
Business Days’ prior notice, as frequently as the Administrative Agent
determines appropriate: (i) provide the Administrative Agent and any of their
respective officers, employees and agents access to its properties (excluding
mines, but including properties utilized in connection with the collection,
processing or servicing of the Receivables), facilities, advisors and employees
(including officers) and to the Borrower Collateral, (ii) permit the
Administrative Agent and any of their respective officers, employees and agents
to inspect, audit and make extracts from its books and records, including all
Records, (iii) permit the Administrative Agent and its officers, employees and
agents to inspect, review and evaluate the Receivables and the Borrower
Collateral and (iv) permit the Administrative Agent and its officers, employees
and agents to discuss matters relating to the Receivables or its performance
under this Agreement or the other Transaction Documents or its affairs, finances
and accounts with any of its officers, directors, employees, representatives or
agents (in each case, with those persons having knowledge of such matters) and
with its independent certified public accountants; provided, that, in the event
of any discussions between the Administrative Agent and officers, directors,
employees, representatives or agents or independent certified public
accountants, the Administrative Agent shall provide no less than two
(2) Business Days’ prior written prior notice of any

 

53



--------------------------------------------------------------------------------

such discussions to the Borrower and the Servicer, and the Borrower, the
Servicer, the Originator, the Sellers and/or the Parent shall have a reasonable
opportunity to have representatives present during such discussions. If a
Termination Event shall have occurred and be continuing, then the Borrower
shall, and shall cause the Servicer to, at its own expense, provide such access
at all times without prior notice from the Administrative Agent and provide the
Administrative Agent with access to the suppliers and customers of the Sellers
and the Servicer. The Borrower shall, and shall cause the Servicer to, deliver
any document or instrument necessary for the Administrative Agent, as the
Administrative Agent may from time to time request, to obtain records from any
service bureau or other Person that maintains records for the Borrower or the
Servicer, and, following such request and receipt of response thereto from such
service bureau or other Person, shall maintain duplicate records or supporting
documentation on media, including computer tapes and discs owned by the Borrower
or the Servicer. Notwithstanding the foregoing provisions, the Administrative
Agent hereby acknowledges and agrees that all communication and information
requests hereunder shall be subject to requirements of confidentiality to which
the Borrower, any Seller or the Servicer (or any Affiliate to which the
requested communication or information may pertain) may be bound as determined
by the Borrower, such Seller or the Servicer or such Affiliate, as the case may
be, in its sole discretion, including requirements imposed by law or contract.

(c)         Communication with Accountants.  The Borrower hereby authorizes (and
shall cause the Servicer, the Parent, the Sellers and the Originator to
authorize) the Administrative Agent to communicate directly with its and their
independent certified public accountants and authorizes and shall instruct those
accountants and advisors to disclose and make available to the Administrative
Agent any and all financial statements and other supporting financial documents,
schedules and information relating to the Borrower, the Servicer, the Parent,
the Sellers or the Originator (including copies of any issued management
letters) and to discuss matters with respect to its business, financial
condition and other affairs; provided, that, in the event of any discussions
between the Administrative Agent and such independent certified public
accountants, the Administrative Agent shall provide no less than two
(2) Business Days’ prior written notice of any such discussions to the Borrower
and the Servicer, and the Borrower, the Servicer, the Parent, the Sellers and/or
the Originator shall have a reasonable opportunity to have representatives
present during such discussions. Notwithstanding the foregoing provisions, all
communications with independent certified public accountants hereunder shall be
subject to reasonable requirements of confidentiality, including requirements
imposed by law or contract.

(d)         Collection of Receivables.

(i)        In connection with the collection of amounts due or to become due to
the Borrower under the Receivables, the Borrower Assigned Agreements and any
other Borrower Collateral, the Borrower shall, or shall cause the Servicer to,
take such action as it may deem necessary or desirable to enforce collection of
the Receivables in a manner consistent with the Credit and Collection Policies,
and from and after the occurrence and during the continuance of a Termination
Event, the Borrower shall, or shall cause the Servicer to, take such action as
the Administrative Agent, may deem necessary or desirable to enforce collection
of the Receivables, the Borrower Assigned Agreements and the other Borrower
Collateral; provided, that if a Termination Event shall have occurred and be
continuing, the Administrative Agent may (and shall, at the direction of the
Requisite Lenders or the Required Remedies Lenders) enforce collection of any
such Receivable or the Borrower Assigned Agreements and adjust, settle or
compromise the amount or payment thereof.

(ii)       If an Account Control Event shall have occurred, then (x) the
Administrative Agent may (and shall, at the direction of the Requisite Lenders
or the Required Remedies Lenders), without prior notice to any Seller, the
Borrower, the Parent, the Originator or

 

54



--------------------------------------------------------------------------------

the Servicer, exercise its right to take exclusive control of the Lockbox and
the Accounts in accordance with the terms of the applicable Lockbox Agreements
and/or Collection Account Agreements (in which case, if requested by the
Administrative Agent, the Servicer shall be required, pursuant to the Servicing
Agreement, to deposit any Collections it then has in its possession or at any
time thereafter receives, immediately in the Specified Account or (y) the
Borrower shall, at the written direction of the Administrative Agent, instruct
each of the Lockbox Processors and/or Collection Account Banks to transfer on a
daily basis all Collections on deposit in each Lockbox and/or Account to the
Specified Account. If any Termination Event shall have occurred, then the
Administrative Agent may notify any Obligor under any Receivable or obligors
under the Borrower Assigned Agreements of the pledge of such Receivables or
Borrower Assigned Agreements, as the case may be, to the Administrative Agent on
behalf of the Secured Parties hereunder and direct that payments of all amounts
due or to become due to the Borrower thereunder be made directly to the Lockbox
Account or Lockbox or to another account or lockbox designated by the
Administrative Agent and, upon such notification and at the sole cost and
expense of the Borrower, the Administrative Agent may enforce collection of any
such Receivable or the Borrower Assigned Agreements and adjust, settle or
compromise the amount or payment thereof. The Administrative Agent shall provide
prompt notice to the Borrower and the Servicer of any such notification of
pledge or direction of payment to the Obligors under any Receivables.

(e)       Performance of Borrower Assigned Agreements.  The Borrower shall, and
shall cause the Servicer, each Originator, the Parent and each Seller to,
(i) perform and observe all the terms and provisions of the Borrower Assigned
Agreements to be performed or observed by it, maintain the Borrower Assigned
Agreements in full force and effect, enforce the Borrower Assigned Agreements in
accordance with their terms and take all action as may from time to time be
requested by the Administrative Agent in order to accomplish the foregoing, and
(ii) upon the request of and as directed by the Administrative Agent, make such
demands and requests to any other party to the Borrower Assigned Agreements as
are permitted to be made by the Borrower or the Servicer thereunder.

(f)        License for Use of Software.  Unless expressly prohibited by the
licensor thereof or any provision of applicable law, if any, the Borrower hereby
grants (and shall cause the Servicer to grant) to the Administrative Agent on
behalf of the Lenders a limited license or permission, as applicable, to use,
without charge and without violating any applicable contract or agreement or
applicable law, the Borrower’s and the Servicer’s computer programs, software,
printouts and other computer materials, technical knowledge or processes, data
bases, materials, or any property of a similar nature, as it pertains to the
Borrower Collateral, or any rights to any of the foregoing, only as reasonably
required in connection with the collection of the Receivables and the
advertising for sale, and selling any of the Borrower Collateral, or exercising
of any other remedies hereto, and the Borrower agrees that its rights under all
licenses shall inure to the Administrative Agent’s benefit (on behalf of itself
and the Secured Parties) for purposes of the license or permission granted
herein. Except upon the occurrence and during the continuation of a Termination
Event, the Administrative Agent agrees not to use any such license or permission
without the prior written consent of the Servicer.

ARTICLE VIII

TERMINATION EVENTS

8.1         Termination Events.  Each of the following shall constitute a
“Termination Event”:

(a)       a Funding Excess shall occur and continue for two Business Days;

 

55



--------------------------------------------------------------------------------

(b)        the Borrower shall fail to make (i) any payment with respect to the
outstanding principal balance of any Advance when due and payable or (ii) any
payment of any interest in respect of applicable Advances and Fees, in each case
when due and payable, and the same shall remain unremedied for two (2) Business
Days or more; or

(c)        (i) the Borrower shall fail or neglect to perform, keep or observe
any requirement or covenant set forth in Sections 5.1(b), 5.2(a) or 5.2(b) of
this Agreement, (ii) (A) the Borrower shall fail or neglect, to perform, keep or
observe any requirement or covenant set forth in Sections 5.1(c), 5.2(c), 5.2(d)
or 5.3 of this Agreement or (B) the Parent, Originator or any Seller shall fail
or neglect to perform, keep or observe any similar requirement or covenant in
any Transaction Document to which it is a party, and in either case the same
shall remain unremedied for two (2) Business Days after the date specified for
performance of any such requirement or (iii) the Borrower, Parent, the
Originator or any Seller shall fail or neglect to perform, keep or observe any
other covenant or other provision of any Transaction Documents to which it is a
party (other than any provision embodied in or covered by any other clause of
this Section 8.1) and the same shall remain unremedied for ten (10) Business
Days or more following the earlier to occur of an Authorized Officer of such
Person becoming aware of such failure or neglect and such Person’s receipt of
written notice thereof;

(d)        (i) a Seller, the Originator, the Borrower, the Servicer or the
Parent shall fail to make any payment with respect to any of its Indebtedness
which, except with respect to the Borrower, is in an aggregate principal amount
in excess of $25,000,000 when due, and the same shall remain unremedied after
any applicable grace period with respect thereto; or (ii) a default or breach or
other occurrence shall occur under any agreement, document or instrument to
which the Originator, a Seller, the Borrower, the Servicer or the Parent is a
party or by which it or its property is bound (other than a Transaction
Document) which relates to Indebtedness which, except with respect to the
Borrower, is in an aggregate principal amount in excess of $25,000,000, and the
effect of such default, breach or occurrence is to cause or to permit the holder
or holders then to cause such Indebtedness to become or be declared due prior to
its stated or scheduled maturity; provided that this subsection (d)(ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness if such sale or
transfer is permitted (and would not result in a breach or default) under the
documents providing for such Indebtedness;

(e)        an involuntary case or proceeding shall have been commenced against
the Borrower, one or more Sellers that constitute a Significant Seller Group,
the Servicer, the Originator or the Parent seeking a decree or order in respect
of any such Person under the Bankruptcy Code or any other applicable federal,
state or foreign bankruptcy or other similar law, (i) appointing a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for any such Person or for any substantial part of such Person’s assets, or
(ii) ordering the winding up or liquidation of the affairs of any such Person,
and, so long as the Borrower is not a debtor in any such case or proceedings,
such case or proceeding continues for sixty (60) days unless dismissed or
discharged; provided, however, that such sixty (60) day period shall be deemed
expired immediately if (x) a decree or order is entered by a court of competent
jurisdiction with respect to a case or proceeding described in this subsection
(e) or (y) any of the events described in Section 8.1(f) shall have occurred; or

(f)        the Borrower, the Originator, one or more Sellers that constitute a
Significant Seller Group, the Servicer or the Parent shall (i) file a petition
seeking relief under the Bankruptcy Code or any other applicable federal, state
or foreign bankruptcy or other similar law, (ii) consent or fail to object in a
timely and appropriate manner to the institution of any proceedings under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
similar law or to the filing of any petition thereunder or to the appointment of
or taking possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for any such Person or for any substantial
part of such

 

56



--------------------------------------------------------------------------------

Person’s assets, (iii) make a general assignment for the benefit of creditors,
or (iv) take any corporate or limited liability company action in furtherance of
any of the foregoing; or

(g)        the Originator, one or more Sellers that constitute a Significant
Seller Group, the Borrower, the Parent or the Servicer generally does not pay
its debts as such debts become due or admits in writing its inability to, or is
generally unable to, pay its debts as such debts become due; or

(h)        a final judgment or judgments for the payment of money in excess of
$25,000,000 in the aggregate (net of insurance proceeds) at any time outstanding
shall be rendered against the Originator, any Seller, the Servicer or the Parent
or any of the Parent’s other subsidiaries and either (i) enforcement proceedings
shall have been commenced upon any such judgment or (ii) such judgment or
judgments shall not have been discharged or stayed or bonded pending appeal
within 30 days after the entry of such judgment or judgments, or if stayed shall
not have been discharged prior to the expiration of such stay; or

(i)         a final judgment or judgments for the payment of money shall be
rendered against the Borrower; or

(j)         (i) any information contained in any Borrowing Base Certificate,
Letter of Credit Application or any Borrowing Request (or any representation or
deemed representation made in connection therewith) is untrue or incorrect in
any respect (other than, in the case of any such information contained in a
Borrowing Base Certificate, any Immaterial Misstatement), or (ii) any
representation or warranty of the Originator, any Seller, the Servicer, the
Parent or the Borrower herein or in any other Transaction Document or in any
written statement, report, financial statement or certificate (other than a
Borrowing Base Certificate, Letter of Credit Application or any Borrowing
Request) made or delivered by or on behalf of such Seller, Originator, the
Servicer, the Parent or the Borrower to any Affected Party hereto or thereto is
untrue or incorrect in any material respect as of the date when made or deemed
made (it being understood that such materiality threshold shall not be
applicable with respect to any clause of any representation or warranty which
itself contains a materiality qualification); or

(k)        any Governmental Authority (including the IRS or the PBGC) shall file
notice of a Lien (A) with regard to any assets of any Seller, the Originator,
the Borrower or the Parent (other than a Lien (i) limited by its terms to assets
other than Receivables and (ii) that would not either individually or in the
aggregate with any other Liens of any Governmental Authority reasonably be
expected to result in a Material Adverse Effect) or (B) with regard to the
assets of the Borrower; or

(l)         since December 31, 2013, there shall have occurred any events,
circumstances, developments or other changes in facts that, individually or in
the aggregate, have had a Material Adverse Effect that is continuing; provided,
that, (i) regulatory developments that have been publicly disclosed on or prior
to the Closing Date and that affect or could reasonably be expected to affect
the coal industry generally and (ii) other events or conditions occurring prior
to the Closing Date that are particular to the coal industry (including but not
limited to coal pricing) and are generally known to lenders lending to coal
industry participants, in each case shall not be taken into account for purposes
of determining whether a “Material Adverse Effect” has occurred or is continuing
pursuant to clause (a) of the definition thereof; or

(m)       an Event of Servicer Termination shall have occurred; or

(n)        (A) the Borrower shall cease to hold valid and properly perfected
title to and sole legal, record and beneficial ownership in any Receivables or
any other Borrower Collateral or (B) the Administrative Agent (on behalf of the
Secured Parties) shall cease to hold a first priority, perfected security
interest in any Receivables or any of the Borrower Collateral (other than with
respect to the

 

57



--------------------------------------------------------------------------------

circumstances described in clause (A) and clause (B) above, (w) as a result of
security interests of third parties that have been released but, due to
administrative error, have not been terminated of record, (x) as a result of any
release of Borrower Collateral expressly permitted by this Agreement, (y) as a
result of Liens being contested in good faith as to which the Administrative
Agent has been notified in writing and established a reserve satisfactory to the
Administrative Agent in its sole and absolute discretion after consultation with
the Borrower, or (z) as a result of Liens created pursuant to any Transaction
Document) and, in relation to the circumstances described in clause (A) or
clause (B) above, with respect to Receivables or other Borrower Collateral
comprising 1% or less of the Borrowing Base, such circumstances shall exist and
remain unremedied for five (5) Business Days following their occurrence; or

(o)        a Change of Control shall occur; or

(p)        the Borrower shall amend its certificate of formation or limited
liability company agreement (other than as permitted by this Agreement); or

(q)        the Receivables Sale Agreement shall for any reason cease to evidence
the transfer to the Borrower of the legal and equitable title to, and ownership
of, the Receivables; or

(r)         the Sale Agreement shall for any reason cease to evidence the
transfer to the Originator of the legal and equitable title to, and ownership
of, the Receivables sold thereunder; or

(s)        (i) the Defaulted Receivable Trigger Ratio shall exceed 4.0%;
(ii) the Delinquency Trigger Ratio shall exceed 4.0%; (iii) the Dilution Trigger
Ratio shall exceed 5.0%; or (iv) the Turnover Days shall exceed 35 days; or

(t)         any material provision of any Transaction Document shall for any
reason cease to be valid, binding and enforceable in accordance with its terms
(or the Originator, the Servicer, any Seller, the Parent or the Borrower shall
challenge the enforceability of any Transaction Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Transaction Documents has ceased to be or otherwise
is not valid, binding and enforceable in accordance with its terms); provided
that the expiration or termination of any Letter of Credit by its terms (other
than as a result of any default or similar event thereunder) shall not
constitute a Termination Event; or

(u)        except as otherwise expressly permitted herein or therein, any
Transaction Document shall have been modified, amended or terminated without the
prior written consent of the Administrative Agent and, to the extent required
hereunder, the applicable Lenders;

(v)        on any day, (i) the Funding Availability Adjusted Amount is less than
15% of the Maximum Revolving Commitment Amount as of such day and such condition
continues beyond the next Business Day and (ii), the Fixed Charge Coverage Ratio
of the Parent and its Subsidiaries, determined as of the last day of the most
recently ended fiscal quarter of the Parent (it being understood that such
fiscal quarter and the three prior fiscal quarters shall be the period with
respect to which the Fixed Charge Coverage Ratio is determined), shall be less
than 1.0x;

(w)       The occurrence of an Account Control Event described in  clause (ii)
of the definition thereof;

(x)        the occurrence of any Reportable Event with respect to any Plan, to
the extent such occurrence would reasonably be expected to result in a Material
Adverse Effect; or

 

58



--------------------------------------------------------------------------------

(y)        the Borrower shall have received an Election Notice pursuant to
Section 2.1(d) of the Receivables Sale Agreement.

then, and in any such event, the Administrative Agent may, and shall, at the
request of the Requisite Lenders, by written notice to the Borrower, declare the
Facility Maturity Date to have occurred without demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, that the Facility Maturity Date shall automatically occur upon the
occurrence of any of the Termination Events described in Sections 8.1(e) or (f),
in each case without demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. Upon the occurrence of the Facility
Maturity Date, all Borrower Obligations outstanding (or that become
outstanding), if any, shall automatically be and become due and payable in full,
without any action to be taken on the part of any Person. In addition, if any
Event of Servicer Termination shall have occurred, then, the Administrative
Agent may, and shall, at the request of the Requisite Lenders, by delivery of a
Servicer Termination Notice to the Borrower and the Servicer, terminate the
servicing responsibilities of the Servicer under the Servicing Agreement in
accordance with the terms thereof.

ARTICLE IX

REMEDIES

9.1         Actions Upon a Termination Event.  If any Termination Event shall
have occurred and be continuing, then, the Administrative Agent may exercise in
respect of the Borrower Collateral, in addition to any and all other rights and
remedies granted to it hereunder, under any other Transaction Document or any
other instrument or agreement securing, evidencing or relating to the Borrower
Obligations or otherwise available to it, all of the rights and remedies of a
secured party upon default under the UCC (such rights to be cumulative and
nonexclusive) and, in addition, may take the following actions:

(a)        The Administrative Agent may, without notice to the Borrower except
as required by law and at any time or from time to time (i) charge, offset or
otherwise apply amounts payable to the Borrower from the Agent Account or the
Accounts against all or any part of the Borrower Obligations and (ii) without
limiting the terms of Section 7.5(d), notify any Obligor under any Receivable or
obligors under the Borrower Assigned Agreements of the transfer of the
Receivables to the Borrower and the assignment of such Receivables or Borrower
Assigned Agreements, as the case may be, to the Administrative Agent on behalf
of Secured Parties hereunder and direct that payments of all amounts due or to
become due to the Borrower thereunder be made directly to the Administrative
Agent or any servicer, collection agent or lockbox or other account designated
by the Administrative Agent.

(b)        The Administrative Agent may, without notice except as specified
below, solicit and accept bids for and sell the Borrower Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or any of the Lenders’ or Administrative Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as are commercially reasonable. The Administrative Agent shall have the right to
conduct such sales on the Borrower’s premises or elsewhere and shall have the
right to use any of the Borrower’s premises without charge for such sales at
such time or times as the Administrative Agent deems necessary or advisable. The
Borrower agrees that, to the extent notice of sale shall be required by law, ten
(10) days’ prior written notice to the Borrower of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Borrower Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed for such
sale, and such sale may, without further notice, be made at the time and place
to which it was so adjourned. Every such sale shall operate to divest all right,
title, interest, claim and demand whatsoever

 

59



--------------------------------------------------------------------------------

of the Borrower in and to the Borrower Collateral so sold, and shall be a
perpetual bar, both at law and in equity, against the Originator, each Seller
the Servicer or any Person claiming any right in the Borrower sold through any
Seller, the Originator or the Borrower, and their respective successors or
assigns. The Administrative Agent shall deposit the net proceeds of any such
sale in the Agent Account and such proceeds shall be applied against all or any
part of the Borrower Obligations.

(c)        Upon the completion of any sale under Section 9.1(b), the Borrower
shall deliver or cause to be delivered to the purchaser or purchasers at such
sale on the date thereof, or within a reasonable time thereafter if it shall be
impracticable to make immediate delivery, all of the Borrower Collateral sold on
such date, but in any event full title and right of possession to such property
shall vest in such purchaser or purchasers upon the completion of such sale.
Nevertheless, if so requested by the Administrative Agent or by any such
purchaser, the Borrower shall confirm any such sale or transfer by executing and
delivering to such purchaser all proper instruments of conveyance and transfer
and releases as may be designated in any such request.

(d)        At any sale under Section 9.1(b), any LC Lender, any Lender or the
Administrative Agent may bid for and purchase the property offered for sale and,
upon compliance with the terms of sale, may hold, retain and dispose of such
property without further accountability therefor.

(e)        The Administrative Agent may (but in no event shall be obligated to)
exercise, at the sole cost and expense of the Borrower, any and all rights and
remedies of the Borrower under or in connection with the Borrower Assigned
Agreements or the other Borrower Collateral, including any and all rights of the
Borrower to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Borrower Assigned Agreements. Without
limiting the foregoing, the Administrative Agent shall, upon the occurrence of
any Event of Servicer Termination, have the right to terminate the servicing
responsibilities of the Servicer as provided in Section 8.1 and name any
successor Servicer (including itself) pursuant to Article VIII of the Servicing
Agreement.

9.2         [Reserved]

9.3         Exercise of Remedies.

(a)        No failure or delay on the part of the Administrative Agent or any
Lender in exercising any right, power or privilege under this Agreement and no
course of dealing between any Seller, the Originator, the Borrower, the Parent
or the Servicer, on the one hand, and the Administrative Agent or any Lender, on
the other hand, shall operate as a waiver of such right, power or privilege, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. The rights and
remedies under this Agreement are cumulative, may be exercised singly or
concurrently, and are not exclusive of any rights or remedies that the
Administrative Agent or any Lender would otherwise have at law or in equity. No
notice to or demand on any party hereto shall entitle such party to any other or
further notice or demand in similar or other circumstances, or constitute a
waiver of the right of the party providing such notice or making such demand to
any other or further action in any circumstances without notice or demand.

(b)        Notwithstanding anything to the contrary contained herein or in any
other Transaction Document, but subject to the Servicer’s rights and obligations
with respect to the servicing of the Receivables under the Servicing Agreement,
the authority to enforce rights and remedies hereunder and under the other
Transaction Documents against the Borrower, the Servicer or the Borrower
Collateral shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with the

 

60



--------------------------------------------------------------------------------

Transaction Documents for the benefit of all the Lenders and the LC Lenders;
provided that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Transaction Documents, (ii) any LC Lender or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Lender or Swing Line Lender, as applicable) hereunder and under
the other Transaction Documents, (iii) any Lender from exercising set-off rights
in accordance with Section 11.7 or (iv) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding under the Bankruptcy Code or any other applicable debtor relief law;
and provided further that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Transaction Documents, then
(A) the Required Remedies Lenders and/or the Requisite Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to this Article
IX and (B) in addition to the matters set forth in clauses (ii), (iii) and
(iv) of the preceding proviso and subject to Section 11.7, any Lender may, with
the consent of the Required Remedies Lenders or the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Remedies Lenders or the Requisite Lenders.

9.4         Power of Attorney.  On or before the Closing Date, the Borrower
shall execute and deliver a power of attorney substantially in the form attached
hereto as Exhibit 9.4 (a “Power of Attorney”). The Power of Attorney is a power
coupled with an interest and shall be irrevocable until this Agreement has
terminated in accordance with its terms and all of the Borrower Obligations are
indefeasibly paid or otherwise satisfied in full. The powers conferred on the
Administrative Agent under each Power of Attorney are solely to protect the
Liens of the Administrative Agent and the other Secured Parties upon and
interests in the Borrower Collateral and shall not impose any duty upon the
Administrative Agent to exercise any such powers. The Administrative Agent shall
not be accountable for any amount other than amounts that it actually receives
as a result of the exercise of such powers and none of the Administrative
Agent’s officers, directors, employees, agents or representatives shall be
responsible to the Parent, the Borrower, the Originator, any Seller, the
Servicer or any other Person for any act or failure to act, except to the extent
of damages attributable to their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Notwithstanding any
other provision herein or in any other Transaction Document to the contrary, the
Administrative Agent shall not exercise any powers pursuant to any Power of
Attorney unless a Termination Event shall have occurred and be continuing.

9.5         Continuing Security Interest.  This Agreement shall create a
continuing Lien in the Borrower Collateral until the date such security interest
is released by Administrative Agent and the Lenders and the LC Lenders.

9.6         Lockbox Direction.  In the event any Lockbox Control Agreement has
been terminated and the Lockbox Bank thereunder is directing mail received at
the Lockbox that was the subject of such Lockbox Control Agreement to an address
specified by the Administrative Agent, the Administrative Agent shall, within
one Business Day of the first date on which no Borrower Obligations are
outstanding, direct the Lockbox Bank to send all such mail to the Borrower’s
address.

ARTICLE X

INDEMNIFICATION

10.1       Indemnities by the Borrower.

(a)        Without limiting any other rights that the LC Lenders, the Lenders or
the Administrative Agent or any of their respective officers, directors,
employees, attorneys, agents,

 

61



--------------------------------------------------------------------------------

representatives, permitted transferees, successors or permitted assigns (each,
an “Indemnified Person”) may have hereunder or under applicable law, the
Borrower hereby agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Indemnified Amounts that may be claimed or asserted
against or incurred by any such Indemnified Person in connection with or arising
out of the transactions contemplated under this Agreement or under any other
Transaction Document or any actions or failures to act in connection therewith,
including any and any and all reasonable and documented legal costs and
out-of-pocket expenses arising out of or incurred in connection with disputes
between or among any parties to any of the Transaction Documents; provided, that
the Borrower shall not be liable for any indemnification to an Indemnified
Person to the extent that any such Indemnified Amount results from such
Indemnified Person’s gross negligence or willful misconduct, in each case as
finally determined by a court of competent jurisdiction. Subject to the proviso
in the immediately preceding sentence, but without limiting the generality of
the foregoing, the Borrower shall pay in accordance with subsection (b) below to
each Indemnified Person any and all Indemnified Amounts relating to or resulting
from:

(i)         reliance on any representation or warranty made or deemed made by
the Borrower (or any of its officers) under or in connection with this Agreement
or any other Transaction Document (without regard to any qualifications
concerning the occurrence or non-occurrence of a Material Adverse Effect or
similar concepts of materiality) or on any other information delivered by the
Borrower pursuant hereto or thereto that shall have been incorrect when made or
deemed made or delivered;

(ii)        the failure by the Borrower to comply with any term, provision or
covenant that it is obligated to comply with contained in this Agreement, any
other Transaction Document or any agreement executed in connection herewith or
therewith (without regard to any qualifications concerning the occurrence or
non-occurrence of a Material Adverse Effect or similar concepts of materiality),
any applicable law, rule or regulation with respect to any Receivable or the
Contract therefor, or the nonconformity of any Receivable or the Contract
therefor with any such applicable law, rule or regulation;

(iii)       any action taken by the Administrative Agent as attorney-in-fact for
any Seller, any Seller, the Borrower or the Originator pursuant to this
Agreement or any other Transaction Document under which it has the right to act
in such capacity;

(iv)       (1) the failure to vest and maintain vested in the Borrower valid and
properly perfected title to and sole record and beneficial ownership of the
Receivables that constitute Receivables, together with all Collections in
respect thereof and all other Borrower Collateral, free and clear of any Adverse
Claim other than Permitted Encumbrances and (2) the failure to maintain or grant
to the Administrative Agent, for the benefit of itself and the Secured Parties,
a first priority, perfected Lien in any portion of the Borrower Collateral;

(v)        any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Receivable (including a defense
based on any Dilution Factor or on such Receivable or the Contract therefor not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the coal products or services giving rise to such Receivable or the furnishing
of or failure to furnish coal products or services or relating to collection
activities with respect to such Receivable (if such collection activities were
performed by any of its Affiliates acting as Servicer);

(vi)       any commingling of funds which constitute Borrower Collateral with
any other funds of any other Person;

 

62



--------------------------------------------------------------------------------

(vii)      the failure to have filed, or any delay in filing, financing
statements (including fixture filings and as extracted collateral filings) or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables that are,
or purporting to be, part of the Borrower Collateral, to the extent such filing
is necessary to maintain the perfection and priority of the interests of the
Administrative Agent, for the benefit of the Secured Parties, in the
Receivables;

(viii)     any products liability claim or other claim arising out of or in
connection with coal products or services that is the subject of any Contract
with respect to any Receivable;

(ix)       any investigation, litigation or proceeding related to this Agreement
or any other Transaction Document or the ownership of Receivables or Collections
with respect thereto or any other investigation, litigation or proceeding
relating to the Parent, the Originator, the Borrower, the Servicer or any Seller
including any Indemnified Person becomes involved as a result of any of the
transactions contemplated hereby or by any other Transaction Document;

(x)        any failure of (x) a Lockbox Processor to comply with the terms of
the applicable Lockbox Control Agreement, or (y) the Collection Account Bank to
comply with the terms of the Collection Account Agreement;

(xi)       any Termination Event described in Section 8.1(d) or (e) relating to
the Borrower;

(xii)      any failure of the Borrower to give reasonably equivalent value to
the Originator under the Receivables Sale Agreement in consideration of the
transfer by such Originator of any Receivable, or any attempt by any Person to
void such transfer under statutory provisions or common law or equitable action;

(xiii)     any failure of the Originator to give reasonably equivalent value to
any Seller under the Sale Agreement in consideration of the transfer by such
Seller of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;

(xiv)     any action or omission by Borrower, any Seller, the Originator or the
Servicer which reduces or impairs the rights of the Administrative Agent or the
Secured Parties with respect to any Receivable or the value of any such
Receivable;

(xv)      the use of, use of proceeds of any Advance or the issuance of any
Letter of Credit or any litigation, investigation or proceeding relating to this
Agreement or the ownership of interests in the Receivables;

(xvi)     any attempt by any Person to void any Advance, Borrowing or the Lien
granted, or any other interest created, hereunder under statutory provisions or
common law or equitable action;

(xvii)    any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents;

 

63



--------------------------------------------------------------------------------

(xviii)  any and all claims for brokerage commissions, fees and other
compensation made against the Administrative Agent, any Lender or any LC Lender
by any broker, finder or consultant with respect to any agreement, arrangement
or understanding made by or on behalf of the Borrower or any of its Affiliates
in connection with the transactions contemplated by this Credit Agreement; or

(xix)    any withholding or deduction with respect to taxes (other than
Indemnified Taxes, Other Taxes or Excluded Taxes relating to payments on
Advances which are expressly indemnified or excluded from indemnity under, and
are governed exclusively by the provisions of Section 2.10) or Charge imposed
upon any payments with respect to any Receivable, any Borrower Assigned
Agreement or any other Borrower Collateral.

(xx)     Any Indemnified Amounts subject to the indemnification provisions of
this Section 10.1 not paid in accordance with Section 2.8 shall be paid by the
Borrower to the Indemnified Person entitled thereto within five Business Days
following demand therefor.

(xxi)    In addition to other amounts payable hereunder, the Borrower hereby
agrees to protect, indemnify, pay and save harmless the Administrative Agent,
each LC Lender, each Lender and any of such LC Lender’s Affiliates that have
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes (other than Indemnified Taxes, Other Taxes or
Excluded Taxes relating to payments made on Advances hereunder which are
expressly indemnified or excluded from indemnity under, and are governed
exclusively by the provisions of Section 2.10), penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable and documented fees
and out-of-pocket costs of counsel) which the Administrative Agent, any LC
Lender, any Lender or any of their respective Affiliates may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit, other than as a result of (a) the gross negligence or willful misconduct
of the party to be indemnified as determined by a final judgment of a court of
competent jurisdiction or (b) the wrongful dishonor by the applicable LC Lender
of a proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority.

10.2    If and to the extent the Administrative Agent, any Lender or any LC
Lender shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any proceeding of the type
described in Section 8.1(e) and (f)) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

ARTICLE XI

ADMINISTRATIVE AGENT

11.1    Authorization and Action.  The Administrative Agent may take such action
and carry out such functions under this Agreement as are authorized to be
performed by it pursuant to the terms of this Agreement, any other Transaction
Document or otherwise contemplated hereby or thereby or are reasonably
incidental thereto; provided, that the duties of the Administrative Agent set
forth in this Agreement shall be determined solely by the express provisions of
this Agreement, and, other than the duties set forth in Section 11.2, any
permissive right of the Administrative Agent hereunder shall not be construed as
a duty.

 

64



--------------------------------------------------------------------------------

11.2    Reliance.  None of the Administrative Agent, any of its Affiliates or
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or the other Transaction Documents, except for
damages solely caused by its or their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Without limiting the
generality of the foregoing, and notwithstanding any term or provision hereof to
the contrary, the Borrower, each LC Lender and each Lender hereby acknowledge
and agree that the Administrative Agent as such (a) has no duties or obligations
other than as set forth expressly herein, and has no fiduciary obligations to
any person, (b) acts as a representative hereunder for the Lenders and the LC
Lenders and has no duties or obligations to, shall incur no liabilities or
obligations to, and does not act as an agent in any capacity for, the Borrower
(other than, with respect to the Administrative Agent, under the Power of
Attorney with respect to remedial actions) or any other Person, (c) may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts, (d) makes no representation or warranty hereunder to any Affected Party
and shall not be responsible to any such Person for any statements,
representations or warranties made in or in connection with this Agreement or
the other Transaction Documents, (e) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or the other Transaction Documents on the part of
the Borrower, the Servicer, the Originator, any Seller, the Parent, any LC
Lender or any Lender, or to inspect the property (including the books and
records) of the Borrower, the Servicer, the Originator, any Seller, the Parent,
any LC Lender or any Lender, (f) shall not be responsible to the Borrower, the
Servicer, the Parent, any LC Lender, any Seller any Lender or any other Person
for the due execution (other than its own due execution), legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto, (g) shall incur no liability under or in respect of this
Agreement or the other Transaction Documents by acting upon any notice, consent,
certificate or other instrument or writing believed by it to be genuine and
signed, sent or communicated by the proper party or parties and (h) shall not be
bound to make any investigation into the facts or matters stated in any notice
or other communication hereunder and may conclusively rely on the accuracy of
such facts or matters.

11.3    GE Capital and Affiliates.  GE Capital and its Affiliates may generally
engage in any kind of business with the Originator, any Obligor, the Parent, the
Sellers, the Borrower, the Servicer, the LC Lenders, any Lender, any of their
respective Affiliates and any Person who may do business with or own securities
of such Persons or any of their respective Affiliates, all as if GE Capital were
not the Administrative Agent and without the duty to account therefor to the
Originator, any Obligor, the Parent, any Seller, the Borrower, the Servicer, the
LC Lenders, any Lender or any other Person.

11.4    Lender and LC Lender Credit Decision.    Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any LC Lender, and based upon such documents and information as
it has deemed appropriate, made its own credit and financial analysis of the
Borrower and its own decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any LC Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement. Each LC Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any Lender, and based upon such
documents and information as it has deemed appropriate, made its own credit and
financial analysis of the Borrower and its own decision to enter into this
Agreement. Each LC Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any Lender and based on such
documents and information as it shall deem

 

65



--------------------------------------------------------------------------------

appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

11.5    Indemnification.  Each of the Lenders and each of the LC Lenders
severally agrees to indemnify the Administrative Agent and its Indemnified
Persons (to the extent not reimbursed by the Borrower and without limiting the
obligations of the Borrower hereunder), ratably according to their respective
Pro Rata Shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent or such Indemnified Person in connection
herewith or therewith; provided, however, that no Lender or LC Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the Administrative Agent’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Without limiting the
foregoing, each Lender and each LC Lender agrees to reimburse the Administrative
Agent and its Indemnified Persons promptly upon demand for its ratable share of
any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent or such Indemnified Person in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Transaction Document, to the extent that the Administrative Agent
or such Indemnified Person is not reimbursed for such expenses by the Borrower.

11.6    Successor Administrative Agent.  The Administrative Agent may resign at
any time by giving not less than thirty (30) days’ prior written notice thereof
to each of the Lenders, the LC Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Administrative Agent’s giving notice
of resignation as set forth above, then the resigning Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent, which shall
be a Lender, if a Lender is willing to accept such appointment, or otherwise
shall be a commercial bank or financial institution or a subsidiary of a
commercial bank or financial institution which commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof which has a long term debt rating from S&P of “A” or better
and Moody’s of “A3” or better and has a combined capital and surplus of at least
$300,000,000. If no successor Administrative Agent has been appointed pursuant
to the foregoing, by the 30th day after the date such notice of resignation was
given by the resigning Administrative Agent, such resignation shall become
effective and the Requisite Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder until such time, if any, as the Requisite
Lenders appoint a successor Administrative Agent as provided above. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent. Upon the earlier of the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent or the effective date of the resigning Administrative Agent’s resignation,
the resigning Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Transaction Documents, except
that any indemnity rights or other rights in favor of such resigning
Administrative Agent shall continue. After any resigning Administrative Agent’s
resignation hereunder, the provisions of this Article XI shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement and the other Transaction Documents.

 

66



--------------------------------------------------------------------------------

11.7    Set-off and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of any Termination Event, each Lender and each
holder of any Note is hereby authorized at any time or from time to time,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived (but subject to Section 2.3(b)(i)), to set off and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of the Borrower (regardless of whether such balances are then
due to the Borrower) and any other properties or assets any time held or owing
by that Lender or that holder to or for the credit or for the account of the
Borrower against and on account of any of the Borrower Obligations which are not
paid when due. Any Lender or holder of any Note exercising a right to set off or
otherwise receiving any payment on account of the Borrower Obligations in excess
of its Pro Rata Share thereof shall purchase for cash (and the other Lenders or
holders shall sell) such participations in each such other Lender’s or holder’s
Pro Rata Share of the Borrower Obligations as would be necessary to cause such
Lender to share the amount so set off or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares. Each
Lender’s rights and obligations pursuant to this Section 11.7 are in addition to
and not in limitation of its obligations to purchase a participation equal to
its Pro Rata Share of the Swing Line Advance pursuant to Section 2.1(e) and make
a Revolving Credit Advance pursuant to Section 2.19(c) and Section 2.6(c). The
Borrower agrees, to the fullest extent permitted by law, that (a) any Lender or
holder may exercise its right to set off with respect to amounts in excess of
its Pro Rata Share of the Borrower Obligations and may sell participations in
such amount so set off to other Lenders and holders and (b) any Lender or
holders so purchasing a participation in the Advances made or other Borrower
Obligations held by other Lenders or holders may exercise all rights of set off,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender or holder were a direct holder of the Advances and
the other Borrower Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the set-off amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of set-off, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

ARTICLE XII

MISCELLANEOUS

12.1    Notices.  Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and three Business Days after
deposit in the United States Mail, registered or certified mail, return receipt
requested, with proper postage prepaid, (b) upon transmission, when sent by
email or facsimile (with such email or facsimile promptly confirmed by delivery
of a copy by overnight mail be a reputable overnight courier), (c) one Business
Day after deposit with a reputable overnight courier with all charges prepaid or
(d) when delivered, if hand delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address or facsimile
number set forth on Schedule 12.1 hereto (or on any Assignment Agreement) or to
such other address (or facsimile number) as may be substituted by notice given
as herein provided. The giving of any notice required hereunder may be waived in
writing by the party entitled to receive such notice. Notwithstanding the
foregoing, whenever it is provided herein that a notice is to be given to any
other party hereto on or prior to a specific date and/or time, such notice shall
only be effective if actually received by such party on or prior to such date
and prior to such time, as applicable, and if such notice is received after such
date or time or on a day other than a Business Day, such notice shall only be
effective on the immediately succeeding Business Day. For the avoidance of

 

67



--------------------------------------------------------------------------------

doubt, each of the Administrative Agent and the Borrower may, in their
discretion, agree to accept notices and other communications hereunder from the
other party by electronic communications pursuant to procedures mutually
approved by them; provided, further, that approval of such procedures may be
limited to particular notices or communications.

12.2       Binding Effect; Assignability.

(a)        This Agreement shall be binding upon and inure to the benefit of the
Borrower, each LC Lender, each Lender and the Administrative Agent and their
respective successors and permitted assigns. The Borrower may not assign,
transfer, hypothecate or otherwise convey any of its rights or obligations
hereunder or interests herein without the express prior written consent of the
Requisite Lenders and the Administrative Agent. Any such purported assignment,
transfer, hypothecation or other conveyance by the Borrower without the prior
express written consent of the Requisite Lenders and the Administrative Agent
shall be void.

(b)        Any pledge or assignment by a Lender of any portion of its rights and
obligations hereunder shall (i) in the case of an assignment, require the
execution of an assignment agreement (an “Assignment Agreement”) substantially
in the form attached hereto as Exhibit 12.2(b), or otherwise in form and
substance satisfactory to the Administrative Agent, acknowledged by the
Administrative Agent, (ii) require the consent of (X) the Administrative Agent
and each LC Lender (other than in the case of a pledge, provided that neither
the pledge by a Lender nor the loss of such Lender’s interest hereunder as a
result of the exercise of a remedy under the pledge shall relieve or release
such Lender from any of its obligations under this Agreement) and (Y) unless a
Termination Event is continuing, the Borrower (which consent shall not be
unreasonably withheld or delayed); provided, that assignments effected in
accordance with subsection (c) below shall not be subject to the consent of the
Borrower; (iii) if a partial assignment, be in an amount at least equal to
$10,000,000 and, after giving effect to any such partial assignment, the
assigning Lender shall have retained a Revolving Commitment in an amount at
least equal to $10,000,000 and must constitute an assignment of an equal
percentage of such assigning Lender’s Revolving Commitment, LC Participation
Amount and Revolving Credit Advances, in each case at the time of such
assignment; (iv) require the delivery to the Administrative Agent and the
Borrower by the assignee of any forms, certificates or other evidence described
in Section 2.10; (v) other than in the case of an assignment by a Lender to one
of its Affiliates, include a payment to the Administrative Agent by the assignor
or assignee Lender of an assignment fee of $3,500; and (vi) in the case of any
pledge or assignment by a Non-Funding Lender (including any Affiliate thereof)
shall require the prior written consent of the Administrative Agent. In the case
of an assignment by a Lender under this Section 12.2, the assignee shall have,
to the extent of such assignment, the same rights, benefits and obligations as
it would if it were a Lender hereunder. The assigning Lender shall be relieved
of its obligations hereunder with respect to its Revolving Commitment or
assigned portion thereof from and after the date of such assignment. The
Borrower hereby acknowledges and agrees that any assignment made in accordance
with this Section 12.2(b) will give rise to a direct obligation of the Borrower
to the assignee and that the assignee shall thereupon be a “Lender” for all
purposes. In all instances, each Lender’s obligation to make Revolving Credit
Advances hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the Revolving Commitment. In the event any Lender
assigns or otherwise transfers all or any part of a Note, the Borrower shall,
upon the request of such Lender, execute one or more new Notes in exchange for
the Notes being assigned. Notwithstanding the foregoing provisions of this
Section 12.2(b), any Lender may at any time pledge or assign all or any portion
of such Lender’s rights under this Agreement and the other Transaction Documents
to any Federal Reserve Bank or to any holder or trustee of such Lender’s
securities; provided, however, that no such pledge or assignment to any Federal
Reserve Bank, holder or trustee shall release such Lender from such Lender’s
obligations hereunder or under any other Transaction Document and no such holder
or trustee shall be entitled to enforce any rights of such

 

68



--------------------------------------------------------------------------------

Lender hereunder unless such holder or trustee becomes a Lender hereunder
through execution of an Assignment Agreement as set forth above.

(c)        In addition to the foregoing right, any Lender may, without consent
from the Borrower or the Administrative Agent, but with notice to the
Administrative Agent and (unless a Termination Event has occurred and is
continuing) the Borrower and the Servicer, (x) grant to an SPV the option to
make all or any part of any Advance that such Lender would otherwise be required
to make hereunder (and the exercise of such option by such SPV and the making of
Advances pursuant thereto shall satisfy the obligation of such Lender to make
such Advances hereunder); (y) assign to an SPV all or a portion of its rights
(but not its obligations) under the Transaction Documents, including a sale of
any Advances or other Borrower Obligations hereunder and such Lender’s right to
receive payment with respect to any such Borrower Obligation and (z) sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Transaction Documents, including all its rights and
obligations with respect to the Advances (it being acknowledged and agreed that,
as a condition to the effectiveness of any such sale, the applicable participant
shall be required to deliver to the Administrative Agent and the Borrower any
forms, certificates or other evidence described in Section 2.10); provided,
however, that (w) no such grant, sale or assignment shall relieve the Lender of
any of its obligations under this Agreement, (x) no such SPV or participant
shall have a commitment, or be deemed to have made an offer to commit, to make
Advances hereunder, and none shall be liable to any Person for any obligations
of such Lender hereunder (it being understood that nothing in this
Section 12.2(c) shall limit any rights such Lender may have as against such SPV
or participant under the terms of the applicable option, sale or participation
agreement between or among such parties); and (y) no such SPV or holder of any
such participation shall be entitled to require such Lender to take or omit to
take any action hereunder except actions directly affecting (i) any reduction in
the principal amount of, or interest rate or Fees payable with respect to, any
Advance in which such holder participates, (ii) any extension of any scheduled
payment of the principal amount of any Advance in which such holder participates
or the final maturity date thereof, and (iii) any release of all or
substantially all of the Borrower Collateral (other than in accordance with the
terms of this Agreement or the other Transaction Documents). Solely for purposes
of Sections 2.8, 2.9, 2.11, 2.15 and 10.1, Borrower acknowledges and agrees that
each such sale or participation shall give rise to a direct obligation of the
Borrower to the participant or SPV and each such participant or SPV shall be
considered to be a “Lender” for purposes of such sections; provided, however,
that each of the participant and SPV, as applicable, provides the Borrower the
appropriate IRS withholding tax forms prior to the receipt of any payment
hereunder claiming a full exemption from U.S. withholding tax; and provided,
further, that no participant or SPV shall be entitled to receive any greater
payment under Sections 2.8, 2.9, 2.11, 2.15 or 10.1 than the applicable Lender
would have been entitled to receive if the sale or assignment to such
participant or SPV had never occurred. Except as set forth in the preceding
sentence, such Lender’s rights and obligations, and the rights and obligations
of the other Lenders and the Administrative Agent and the Borrower towards such
Lender under any Transaction Document shall remain unchanged and none of the
Borrower, the Administrative Agent or any Lender (other than the Lender selling
a participation or assignment to an SPV) shall have any duty to any participant
or SPV and may continue to deal solely with the assigning or selling Lender as
if no such assignment or sale had occurred. Each Lender that sells a
participation, acting solely for this purpose as an agent of the Borrower, shall
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Advances or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Advance, LC Participation, Swing Line Participation, Letter of Credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Advance, LC Participation, Swing
Line Participation, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive, and such Lender, the

 

69



--------------------------------------------------------------------------------

Borrower and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

(d)        Except as expressly provided in this Section 12.2, no Lender shall,
as between the Borrower and that Lender, or between the Administrative Agent and
that Lender, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of participation in,
all or any part of the Advances, the LC Participation Amount, the Notes or other
Borrower Obligations owed to such Lender.

(e)        The Borrower shall assist any Lender permitted to sell assignments or
participations under this Section 12.2 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the participation
of management in meetings with potential assignees or participants. The Borrower
shall, if the Administrative Agent so requests in connection with an initial
syndication of the Revolving Commitments hereunder, assist in the preparation of
informational materials for such syndication.

(f)        A Lender may furnish any information concerning the Borrower, any
Seller, the Servicer, the Parent, the Originator and/or the Receivables in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants). Each Lender shall obtain
from all prospective and actual assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 12.5.

12.3       Termination; Survival of Borrower Obligations Upon Facility Maturity
Date.

(a)        This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until the Termination Date.

(b)        Except as otherwise expressly provided herein or in any other
Transaction Document, no termination or cancellation (regardless of cause or
procedure) of any commitment made by any Affected Party under this Agreement
shall in any way affect or impair the obligations, duties and liabilities of the
Borrower or the rights of any Affected Party relating to any unpaid portion of
the Borrower Obligations, due or not due, liquidated, contingent or unliquidated
or any transaction or event occurring prior to such termination, or any
transaction or event, the performance of which is required after the Facility
Maturity Date. Except as otherwise expressly provided herein or in any other
Transaction Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Borrower and all rights of any Affected
Party hereunder, all as contained in the Transaction Documents, shall not
terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the rights and remedies provided for herein with respect to
any breach of any representation or warranty made by the Borrower pursuant to
Article IV, the indemnification and payment provisions of Article X and Sections
11.5 and 12.4 shall be continuing and shall survive the Termination Date.

12.4       Costs and Expenses.    The Borrower shall reimburse the
Administrative Agent for all reasonable out-of-pocket expenses incurred in
connection with the negotiation and preparation of this Agreement and the other
Transaction Documents (including the reasonable and documented fees and expenses
of all of its special counsel, advisors, consultants and auditors retained in
connection with the transactions contemplated thereby and advice in connection
therewith). The Borrower shall reimburse each Lender and the Administrative
Agent for all reasonable fees, costs and expenses, including the

 

70



--------------------------------------------------------------------------------

reasonable fees, costs and expenses of counsel or other advisors (including
environmental and management consultants and appraisers) for advice, assistance,
or other representation in connection with:

(a)        the forwarding to the Borrower or any other Person on behalf of the
Borrower by any Lender of any proceeds of Advances made by such Lender
hereunder;

(b)        any amendment, modification or waiver (whether or not consummated)
of, consent with respect to, or termination of this Agreement or any of the
other Transaction Documents or advice in connection with the administration
hereof or thereof or their respective rights hereunder or thereunder;

(c)        any Litigation, proceeding, contest, case, action or dispute (whether
instituted by the Borrower, any Lender, the Administrative Agent or any other
Person as a party, witness, or otherwise) in any way relating to the Borrower
Collateral, any of the Transaction Documents or any other agreement to be
executed or delivered in connection herewith or therewith, including any
Litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced by or against the
Borrower, the Servicer or any other Person that may be obligated to any Lender
or the Administrative Agent by virtue of the Transaction Documents, including
any such Litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the transactions contemplated
hereby during the pendency of one or more Termination Events;

(d)        any attempt to enforce any remedies of a Lender or the Administrative
Agent (including any remedies that such person may have as a result of a pledge
or assignment to such person by the Borrower pursuant to this Agreement) against
the Borrower, any Seller, the Originator, the Parent, the Servicer or any other
Person that may be obligated to them by virtue of any of the Transaction
Documents, including any such attempt to enforce any such remedies in the course
of any work-out or restructuring of the transactions contemplated hereby during
the pendency of one or more Termination Events;

(e)        any work-out or restructuring of the transactions contemplated hereby
during the pendency of one or more Termination Events or Incipient Termination
Events; and

(f)        efforts to (A) monitor the Advances or any of the Borrower
Obligations, (B) evaluate, observe or assess the Originator, the Sellers, the
Parent, the Borrower or the Servicer or their respective affairs, and
(C) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Borrower Collateral;

including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings, and all reasonable expenses, costs, charges and other
fees incurred by such counsel and others in connection with or relating to any
of the events or actions described in this Section 12.4, all of which shall be
payable within five (5) Business Days of receipt from the applicable Lender or
Administrative Agent of written demand therefor (which written demand shall set
forth in reasonable detail the basis of such demand), by the Borrower to the
applicable Lender or the Administrative Agent, as applicable. Without limiting
the generality of the foregoing, such expenses, costs, charges and fees may
include: fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or facsimile charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.

 

71



--------------------------------------------------------------------------------

In addition, the Borrower shall pay on demand any and all Other Taxes that are
stamp, sales, excise and other similar payable or determined to be payable in
connection with the execution, delivery, filing or recording of this Agreement
or any other Transaction Document, and the Borrower agrees to indemnify and save
each Indemnified Person harmless from and against any and all liabilities with
respect to or resulting from any delay or failure to pay such Other Taxes.

12.5       Confidentiality.  Except to the extent otherwise required by
applicable laws or regulations or by any subpoena or similar process or as
required to be filed publicly with the Securities and Exchange Commission, or
unless the Administrative Agent shall otherwise consent in writing, the Borrower
agrees to maintain the confidentiality of this Agreement (and all drafts hereof
and documents ancillary hereto), in its communications with third parties other
than any Affected Party or any Indemnified Person and otherwise not to disclose,
deliver or otherwise make available to any third party (other than its
directors, officers, employees, accountants or counsel and any director,
officer, employee, accountant or counsel of any member of the Parent Group) the
original or any copy of all or any part of this Agreement (or any draft hereof
and documents ancillary hereto) except (1) to an Affected Party or an
Indemnified Person, (2) to any Governmental Authority, (3) to the extent
required in connection with the exercise of any remedies hereunder or the
enforcement of rights hereunder or thereunder, or (4) to the extent this
Agreement or such draft or document becomes publicly available other than as a
result of a breach of this Section by the Borrower or any Affiliate thereof.

(a)        The Borrower agrees that it shall not (and shall not permit any of
its Affiliates to) issue any news release or make any public announcement
pertaining to the transactions contemplated by this Agreement and the other
Transaction Documents without the prior written consent of the Administrative
Agent and any Lender specifically referenced therein (which consent shall not be
unreasonably withheld or delayed) unless such news release or public
announcement is required by law, rule, regulation or listing standard applicable
to the Borrower or its Affiliates, in which case the Borrower shall consult with
the Administrative Agent and any Lenders specifically referenced therein prior
to the issuance of such news release or public announcement. The Borrower may,
however, disclose the general terms of the transactions contemplated by this
Agreement and the other Transaction Documents to trade creditors, suppliers,
nationally recognized statistical rating agencies then rating a member of the
Parent Group and other similarly-situated Persons so long as such disclosure is
not in the form of a news release or public announcement.

(b)        The Administrative Agent, each LC Lender and each Lender agrees to
maintain the confidentiality of the Information (as defined below), and will not
use such confidential Information for any purpose or in any matter except in
connection with this Agreement, except that Information may be disclosed (1) to
(i) each Affected Party (ii) its and each Affected Party’s and their respective
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R. §
243.100-243.103)) and (iii) industry trade organizations for inclusion in league
table measurements, (2) any regulatory authority (it being understood that it
will to the extent reasonably practicable provide the Borrower with an
opportunity to request confidential treatment from such regulatory authority),
(3) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (4) to any other party to this Agreement, (5) to the
extent required in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Transaction
Document or the enforcement of rights hereunder or thereunder, (6) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of (or participant in), or any prospective assignee of (or
participant in), any of its rights or obligations under this Agreement, (7) with
the prior written consent of the Borrower (not to be unreasonably withheld) or
(8) to the extent such Information (i) becomes publicly available

 

72



--------------------------------------------------------------------------------

other than as a result of a breach of this Section or any other confidentiality
agreement to which it is party with the Borrower or the Parent or any subsidiary
thereof or (ii) becomes available to the Administrative Agent, or any Lender on
a nonconfidential basis. For the purposes of this Section, “Information” means
all information received from the Originator, the Borrower the Servicer, any
Seller, the Parent or any subsidiary thereof, or otherwise obtained pursuant to
actions contemplated by this Agreement (including without limitation pursuant to
Section 7.5), in each case to the extent relating to the Originator, any Seller,
Borrower, the Servicer, the Parent or any subsidiary thereof or their
businesses, or any Obligor, other than any such information that is available to
the Administrative Agent or any Secured Party on a nonconfidential basis prior
to such disclosure. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

12.6       Complete Agreement; Modification of Agreement.    This Agreement and
the other Transaction Documents constitute the complete agreement among the
parties hereto with respect to the subject matter hereof and thereof, supersede
all prior agreements and understandings relating to the subject matter hereof
and thereof, and may not be modified, altered or amended except as set forth in
Section 12.7.

12.7       Amendments and Waivers.

(a)        No amendment, modification, termination or waiver of any provision of
this Agreement or any Note, or any consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and (unless the Administrative Agent is
permitted by the terms hereof or thereof to take or effectuate such action on
its own) the Requisite Lenders or, to the extent required under subsection
(b) below, by all Lenders directly affected thereby. In addition, if any
amendment, modification or waiver of the terms hereof would (in the reasonable
determination of the Administrative Agent) materially adversely affect any LC
Lender, the written consent of such LC Lender shall be required prior to the
effectiveness of such amendment, modification or waiver. Except as set forth in
subsection (b) below, all amendments, modifications, terminations or waivers
requiring the consent of any Lenders without specifying the required percentage
of Lenders shall require the written consent of the Requisite Lenders.

(b)        (i)  No amendment, modification, termination or waiver of this
Agreement or any Note shall, unless in writing and signed by each Lender
directly affected thereby, do any of the following: (1) increase the principal
amount of any Lender’s Revolving Commitment or LC Participation Amount;
(2) reduce the principal of, rate of interest on or Fees payable with respect to
any Advance made by any affected Lender; (3) extend any scheduled payment date
or final maturity date of the principal amount of any Advance of any affected
Lender; (4) waive, forgive, defer, extend or postpone any payment of interest or
Fees (other than any fees contemplated by Section 2.11(f) hereof) as to any
affected Lender; (5) change the percentage of the Maximum Revolving Commitment
Amount or of the aggregate Outstanding Principal Amount which shall be required
for Lenders or any of them to take any action hereunder; (6) release all or a
substantial portion of the Borrower Collateral (other than in accordance with
the terms hereof (including, without limitation, Section 2.4 hereof));
(7) change the definition of the term “Borrowing Base” or any defined terms that
comprise and/or affect such term including, without limitation, the defined
terms “Eligible Receivable” and “Dynamic Advance Rate” and the defined terms
materially affecting calculation of such defined terms; (8) change the
definition of the term “Required Remedies Lenders”, (9) amend or waive this
Section 12.7 or the definition of the term “Requisite Lenders” insofar as such
definition affects the substance of this Section 12.7 or (10) amend or modify
any Termination Event. Furthermore, no amendment, modification, termination or
waiver shall be

 

73



--------------------------------------------------------------------------------

effective to the extent that it affects the rights or duties of the
Administrative Agent under this Agreement or any other Transaction Document
unless in writing and signed by the Administrative Agent.

(ii)        Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment, modification, termination or waiver shall be
required for the Administrative Agent to take additional Borrower Collateral
pursuant to any Transaction Document. No amendment, modification, termination or
waiver of any provision of any Note shall be effective without the written
concurrence of the holder of such Note. No notice to or demand on the Borrower
in any case shall entitle the Borrower to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 12.7 shall be binding
upon each holder of a Note at the time outstanding and each future holder of a
Note.

(c)         Upon indefeasible payment in full in cash and performance of all of
the Borrower Obligations (other than indemnification obligations under
Section 10.1), termination of the Maximum Revolving Commitment Amount and a
release of all claims against the Administrative Agent and Lenders, and so long
as no suits, actions, proceedings or claims are pending or threatened against
any Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Amounts, the Administrative Agent shall deliver to the Borrower
termination statements and other documents necessary or appropriate to evidence
the termination of the Liens securing payment of the Borrower Obligations.

12.8       No Waiver; Remedies.  The failure by any Lender, any LC Lender or the
Administrative Agent, at any time or times, to require strict performance by the
Borrower or the Servicer of any provision of this Agreement or any other
Transaction Document shall not waive, affect or diminish any right of any
Lender, any LC Lender or the Administrative Agent thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of
any breach or default hereunder shall not suspend, waive or affect any other
breach or default whether the same is prior or subsequent thereto and whether
the same or of a different type. None of the undertakings, agreements,
warranties, covenants and representations of the Borrower or the Servicer
contained in this Agreement or any other Transaction Document, and no breach or
default by the Borrower or the Servicer hereunder or thereunder, shall be deemed
to have been suspended or waived by any Lender or the Administrative Agent
unless such waiver or suspension is by an instrument in writing signed by an
officer of or other duly authorized signatory of the applicable Lenders and the
Administrative Agent and directed to the Borrower or the Servicer, as
applicable, specifying such suspension or waiver. The rights and remedies of the
Lenders and the Administrative Agent under this Agreement and the other
Transaction Documents shall be cumulative and nonexclusive of any other rights
and remedies that the Lenders and the Administrative Agent may have hereunder,
thereunder, under any other agreement, by operation of law or otherwise.
Recourse to the Borrower Collateral shall not be required.

12.9       Amendments Affecting Swing Line Lender.    In the event that any
amendment, modification or waiver of the terms hereof would (in the reasonable
determination of the Administrative Agent) materially adversely affect the Swing
Line Lender, the written consent of the Swing Line Lender shall be required
prior to the effectiveness of such amendment, modification or waiver.

12.10     GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

(i)        THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT (EXCEPT TO THE
EXTENT THAT ANY TRANSACTION DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE
OBLIGATIONS ARISING

 

74



--------------------------------------------------------------------------------

HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF
AND ANY DETERMINATION WITH RESPECT TO POST-JUDGMENT INTEREST), BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

(ii)        EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT; PROVIDED, THAT EACH PARTY HERETO
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDED, FURTHER
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY LENDER
OR THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE BORROWER COLLATERAL OR ANY OTHER
SECURITY FOR THE BORROWER OBLIGATIONS, OR PRECLUDE ANY PARTY HERETO TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PARTY. EACH PARTY HERETO SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH
PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT
THE ADDRESS PROVIDED FOR IN SECTION 12.1 HEREOF AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR
THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.
NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(iii)     BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL    

 

75



--------------------------------------------------------------------------------

RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

12.11     Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Delivery of an executed counterpart of this Agreement
by facsimile or electronic mail shall be deemed as effective as delivery of an
originally executed counterpart.

12.12     Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

12.13     Section Titles.  The section, titles and table of contents contained
in this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

12.14     Further Assurances.

(a)        The Borrower shall, or shall cause the Servicer to, at its sole cost
and expense, upon request of any of the Lenders or the Administrative Agent,
promptly and duly execute and deliver any and all further instruments and
documents and take such further action that may be necessary or desirable or
that any of the Lenders or the Administrative Agent may request to (i) perfect,
protect, preserve, continue and maintain fully the Liens granted to the
Administrative Agent for the benefit of itself and the Secured Parties under
this Agreement, (ii) enable the Lenders or the Administrative Agent to exercise
and enforce its rights under this Agreement or any of the other Transaction
Documents or (iii) otherwise carry out more effectively the provisions and
purposes of this Agreement or any other Transaction Document. Without limiting
the generality of the foregoing, the Borrower shall, upon request of any of the
Lenders or the Administrative Agent, (A) execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices that may be necessary or desirable or that any of
the Lenders or the Administrative Agent may request to perfect, protect and
preserve the Liens granted pursuant to this Agreement, free and clear of all
Adverse Claims (other than Permitted Encumbrances), (B) mark, or cause the
Servicer to mark, each Contract evidencing each Receivable with a legend or
other notation evidencing that the Borrower has purchased such Receivables and
that the Administrative Agent, for the benefit of the Secured Parties, has a
security interest in and lien thereon, (C) mark, or cause the Servicer to mark,
its master data processing records evidencing such Receivables with such a
legend or other notation and (D) cause the Servicer to notify Obligors of the
Liens on the Receivables granted hereunder.

(b)        Without limiting the generality of the foregoing, the Borrower hereby
authorizes the Lenders and the Administrative Agent, and each of the Lenders
hereby authorizes the Administrative Agent, to file one or more financing or
continuation statements, or amendments thereto or assignments thereof, relating
to all or any part of the Receivables, including Collections with respect
thereto, or the Borrower Collateral without the signature of the Borrower or, as
applicable, the Lenders, as applicable, to the extent permitted by applicable
law. A carbon, photographic or other reproduction of this Agreement or of any
notice or financing statement covering the Receivables, the Borrower Collateral
or any part

 

76



--------------------------------------------------------------------------------

thereof shall be sufficient as a notice or financing statement where permitted
by law. Any financing statements filed pursuant to this Agreement or any
Transaction Document may list, as secured party, “General Electric Capital
Corporation, as Administrative Agent”.

(c)        In connection with any assignment permitted under Section 12.2, upon
the request of any assignor Lender, the Borrower will cause Hunton & Williams
LLP (or such other counsel acceptable to such assignor Lender) to issue
“reliance letters” (or, if reliance letters cannot be issued, new opinion
letters) to the related assignee Lenders with respect to the opinion letters
delivered on or about the Closing Date in connection with the closing of the
Transaction Documents (or, if reliance letters cannot be issued, new opinion
letters with respect to the matters addressed in the opinion letters delivered
on or about the Closing Date in connection with the closing of the Transaction
Documents).

12.15     Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Interest Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Person, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Person in accordance with applicable law, the rate of interest payable
hereunder, together with all Interest Charges payable to such Person, shall be
limited to the Maximum Rate, provided that such excess amount shall be paid to
such Person on subsequent payment dates to the extent not exceeding the legal
limitation.

12.16     Lender Acknowledgement.  The Administrative Agent, each Lender and
each LC Bank hereby acknowledges that it has a received a copy of the notice
dated July 31, 2014 (the “Warn Notice”) delivered by affiliates of the Parent
pursuant to the Worker Adjustment and Retraining Notification Act of 1988 (as
amended).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Credit and Security Agreement
to be executed by their respective signatories thereunto duly authorized, as of
the date first above written.

 

ANR SECOND RECEIVABLES FUNDING, LLC  

By:

 

/s/ Richard H. Verheij

 

Name: Richard H. Verheij

 

Title: Secretary

 



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION  

By:

 

/s/ Dritar Vinca

 

Name: Dritar Vinca

 

Its: Duly Authorized Signatory

 

WEBSTER BUSINESS CREDIT CORPORATION

By:

 

/s/ Harvey Winter

 

Name: Harvey Winter

 

Title: SVP

 



--------------------------------------------------------------------------------

Exhibit 2.1(a)(ii) to

Credit and Security Agreement

 

FORM OF REVOLVING NOTE

 

$                               

   [                ], 20    

FOR VALUE RECEIVED, the undersigned, [      ], a Delaware limited liability
company (the “Borrower”), HEREBY PROMISES TO PAY [                          ]
(the “Lender”), at the offices of GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, as agent for the Lender (the “Administrative Agent”), at
its address at 299 Park Avenue, New York, New York 10171, or at such other place
as the Administrative Agent may designate from time to time in writing, in
lawful money of the United States of America and in immediately available funds,
the amount of                          DOLLARS AND        CENTS
($                    ) or, if less, the aggregate unpaid amount of all
Revolving Credit Advances made to the undersigned under the “Credit Agreement”
(as hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex X
thereto.

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Credit and Security Agreement dated as of September 19, 2014 by and
among the Borrower, the Lender (and any other “Lender” party thereto), the lc
lenders party thereto, Webster Business Credit Corporation, and the
Administrative Agent (including all annexes, exhibits and schedules thereto, and
as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), and is entitled to the benefit and security of the Credit
Agreement and all of the other Transaction Documents referred to therein.
Reference is hereby made to the Credit Agreement for a statement of all of the
terms and conditions under which the Revolving Credit Advances evidenced hereby
are made and are to be repaid. The date and amount of each Revolving Credit
Advance made by the Lender to the Borrower, the rates of interest applicable
thereto and each payment made on account of the principal thereof, shall be
recorded by the Administrative Agent on its books; provided that the failure of
the Administrative Agent to make any such recordation shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or this Revolving Note in respect of the Revolving Credit
Advances actually made by the Lender to the Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. In the event of any conflict
or inconsistency between the Credit Agreement and this Revolving Note, the
Credit Agreement shall control. Interest thereon shall be paid until such
principal amount is paid in full at such interest rates and at such times, and
pursuant to such calculations, as are specified in the Credit Agreement.

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and after the Facility Maturity Date, this Revolving Note may, as provided
in the Credit Agreement, and without demand, notice or legal process of any
kind, be declared, and immediately shall become, due and payable.



--------------------------------------------------------------------------------

Time is of the essence of this Revolving Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by the Borrower.

Except as provided in the Credit Agreement, this Revolving Note may not be
assigned by the Lender to any Person.



--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.

 

ANR SECOND RECEIVABLES FUNDING, LLC  

By:

 

 

 

Name: Richard H. Verheij

 

Title: Secretary

 



--------------------------------------------------------------------------------

Exhibit 2. 1(e)(i) to

Credit and Security Agreement

FORM OF SWING LINE NOTE

 

$25,000,000

   [                  ], 20    

FOR VALUE RECEIVED, the undersigned, ANR SECOND RECEIVABLES FUNDING, LLC, a
Delaware limited liability company (the “Borrower”), HEREBY PROMISES TO PAY to
the order of GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), a Delaware
corporation (the “Swing Line Lender”), at the offices of GE Capital, as agent
(in such capacity, the “Administrative Agent”), at the Agent’s address at 201
Merritt 7, Norwalk, CT 06851, or at such other place as the Administrative Agent
may designate from time to time in writing, in lawful money of the United States
of America and in immediately available funds, the amount of TWENTY-FIVE MILLION
DOLLARS AND NO CENTS ($25,000,000) or, if less, the aggregate unpaid amount of
all Swing Line Advances made to the undersigned under the “Credit Agreement” (as
hereinafter defined). All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex X
thereto.

This Swing Line Note is issued pursuant to that certain Credit and Security
Agreement dated as of September 19, 2014, by and among the Borrower, the
financial institutions party thereto as revolving lenders (the “Revolving
Lenders”), the financial institutions party thereto as lc lenders, Webster
Business Credit Corporation, the Swing Line Lender and the Administrative Agent
(including all annexes, exhibits and schedules thereto and as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
and is entitled to the benefit and security of the Credit Agreement and all of
the other Transaction Documents referred to therein. Reference is hereby made to
the Credit Agreement for a statement of all of the terms and conditions under
which the Swing Line Advances evidenced hereby are made and are to be repaid.
The date and amount of each Swing Line Advance made by Swing Line Lender to the
Borrower, the rate of interest applicable thereto and each payment made on
account of the principal thereof, shall be recorded by the Administrative Agent
on its books; provided that the failure of the Administrative Agent to make any
such recordation shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Credit Agreement or this Swing
Line Note in respect of the Swing Line Advances made by Swing Line Lender to the
Borrower.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. In the event of any conflict or inconsistency between the Credit
Agreement and this Swing Line Note, the Credit Agreement shall control.

If any payment on this Swing Line Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and after the Facility Maturity Date, this Swing Line Note may, as provided
in the Credit Agreement, and without demand, notice or legal process of any
kind, be declared, and immediately shall become, due and payable.



--------------------------------------------------------------------------------

Time is of the essence of this Swing Line Note. Demand, presentment, protest and
notice of nonpayment and protest are hereby waived by Borrower.



--------------------------------------------------------------------------------

THIS SWING LINE NOTE IS GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.

 

ANR SECOND RECEIVABLES FUNDING, LLC  

By:

 

 

 

Name: Richard H. Verheij

 

Title: Secretary

 



--------------------------------------------------------------------------------

Exhibit 2.2(a) to

Credit and Security Agreement

FORM OF COMMITMENT REDUCTION NOTICE

[Insert Date]

General Electric Capital Corporation,

as Administrative Agent

201 Merritt 7

Norwalk, CT 06851

Attention: Drew Vinca

and

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attention: Senior Counsel-Corporate Finance

Re:      Credit and Security Agreement dated as of September 19, 2014

Ladies and Gentlemen:

This notice is given pursuant to Section 2.2(a) of that certain Credit and
Security Agreement dated as of September 19, 2014 (the “Credit Agreement”), by
and among ANR Second Receivables Funding, LLC (the “Borrower”), the financial
institutions party thereto as revolving lenders (the “Revolving Lenders”), the
financial institutions party thereto as LC Lenders, Webster Business Credit
Corporation and General Electric Capital Corporation, as swing line lender (the
“Swingline Lender” and, together with the Revolving Lenders, the “Lenders”) and
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Credit Agreement.

Pursuant to Section 2.2(a) of the Credit Agreement, the Borrower hereby
irrevocably notifies the Administrative Agent of its election to permanently
reduce the Maximum Revolving Commitment Amount by an amount equal to
[$            ], effective as of [               ], [      ]. After giving
effect to such reduction, the Maximum Revolving Commitment Amount will be equal
to [$            ].

 

Very truly yours,

 

[      ]

   

By

 

 

 

Name    

 

 

 

Title

 

 

 

 

Credit and Security Agreement



--------------------------------------------------------------------------------

Exhibit 2.2(b) to

Credit and Security Agreement

FORM OF COMMITMENT TERMINATION NOTICE

[Insert Date]

General Electric Capital Corporation,

as Administrative Agent

201 Merritt 7

Norwalk, CT 06851

Attention: Drew Vinca

and

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attention: Senior Counsel-Corporate Finance

Re:      Credit and Security Agreement dated as of September 19, 2014

Ladies and Gentlemen:

This notice is given pursuant to Section 2.2(b) of that certain Credit and
Security Agreement dated as of September 19, 2014 (the “Credit Agreement”), by
and among ANR Second Receivables Funding, LLC (the “Borrower”), the financial
institutions party thereto as revolving lenders (the “Revolving Lenders”), the
financial institutions party thereto as LC Lenders, Webster Business Credit
Corporation and General Electric Capital Corporation, as swing line lender (the
“Swingline Lender” and, together with the Revolving Lenders, the “Lenders”) and
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Credit Agreement.

Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby
irrevocably notifies the Administrative Agent of its election to terminate the
Maximum Revolving Commitment Amount effective as of [                 ],
[      ].

 

Very truly yours,

 

[    ]

   

By

 

 

 

Name

 

 

 

Title

 

 

 

 

Credit and Security Agreement



--------------------------------------------------------------------------------

Exhibit 2.3(a) to

Credit and Security Agreement

FORM OF BORROWING REQUEST

[Insert Date]

General Electric Capital Corporation,

as Administrative Agent

201 Merritt 7

Norwalk, CT 06851

Attention: Drew Vinca

and

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attention: Senior Counsel-Corporate Finance

Re:      Credit and Security Agreement dated as of September 19, 2014

Ladies and Gentlemen:

This notice is given pursuant to Section 2.3(a) of that certain Credit and
Security Agreement dated as of September 19, 2014 (the “Credit Agreement”), by
and among ANR Second Receivables Funding, LLC (the “Borrower”), the financial
institutions party thereto as revolving lenders (the “Revolving Lenders”), the
financial institutions party thereto as LC Lenders, Webster Business Credit
Corporation and General Electric Capital Corporation, as swing line lender (the
“Swingline Lender” and, together with the Revolving Lenders, the “Lenders”) and
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Credit Agreement.

Pursuant to Section 2.3(a) of the Credit Agreement, the Borrower hereby requests
that a Borrowing be made to the Borrower on [              ], [        ], in the
amount of [$[        ],] to be disbursed to the Borrower in accordance with
Section 2.3(b) of the Credit Agreement. The Borrower requests that such
Borrowing be a [LIBOR Rate Advance][Index Rate Advance].

The Borrower hereby represents and warrants that the conditions set forth in
Section 3.2 of the Credit Agreement (and all other conditions precedent to such
Borrowing in the Credit Agreement) have been satisfied. Attached hereto is a
certificate setting forth a pro forma calculation of the Borrowing Base after
giving effect to the acquisition by the Borrower of new Transferred Receivables
and the receipt of Collections since the date of the most recent Borrowing Base
Certificate, and the making of such Borrowing.

 

Very truly yours,

 

[      ]

   

By

 

 

 

 

Credit and Security Agreement



--------------------------------------------------------------------------------

Name    

 

 

 

Title

 

 

 

 

Credit and Security Agreement



--------------------------------------------------------------------------------

Exhibit 2.3(b)(iv) to

Credit and Security Agreement

FORM OF NOTICE OF CONVERSION/CONTINUATION

GENERAL ELECTRIC CAPITAL CORPORATION

as Administrative Agent under the Credit Agreement referred to below

                     ,         

Re:      Alpha Second Receivables Funding, LLC (the “Borrower”)

Reference is made to that certain Credit and Security Agreement dated as of
September 19, 2014 (including all annexes, exhibits and schedules thereto and as
from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto as revolving lenders (the “Revolving Lenders”), the financial
institutions party thereto as lc lenders, the Swing Line Lender, Webster
Business Credit Corporation and the Administrative Agent. Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.3(b)(iv)
of the Credit Agreement of its request for the following (the “Proposed
Conversion/Continuation”):

(i)       a continuation, on                 ,         , as LIBOR Rate Advance
of [Revolving Credit Advance] [Swing Line Advance] in an aggregate outstanding
principal amount of $                       having an Interest Period ending on
the proposed date for such continuation;

(ii)      a conversion, on                 ,         , to LIBOR Rate Advance of
[Revolving Credit Advance] [Swing Line Advance] in an aggregate outstanding
principal amount of $                      ; and

(iii)     a conversion, on                 ,         , to Index Rate Advance, of
[Revolving Credit Advance] in an aggregate outstanding principal amount of
$                      .

The undersigned hereby certifies that the following statements are true on the
date hereof both before and after giving effect to the Proposed
Conversion/Continuation:

(i)       the representations and warranties contained in the Credit Agreement
and elsewhere in the Transaction Documents are true and correct in all material
respects (it being understood that such materiality threshold shall not be
applicable with respect to any clause of any representation or warranty which
itself contains a materiality qualification) with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct as of such earlier date;

(ii)      the Outstanding Principal Amount does not exceed lesser of the Maximum
Revolving Commitment Amount and the Borrowing Base;

(iii)     the Outstanding Principal Amount shall not exceed the lesser of the
Maximum Revolving Commitment Amount and the Borrowing Base;

 

Credit and Security Agreement



--------------------------------------------------------------------------------

(iv)      there exists no Termination Event or Incipient Termination Event; and

(v)       each condition (including any such condition set forth in
Section 2.3(b)(iv) of the Credit Agreement) to the action(s) contemplated in
this notice has been satisfied;

 

ALPHA SECOND RECEIVABLES FUNDING, LLC, as the Borrower  

By:

 

 

     

Name:

     

Title:

   

 

Credit and Security Agreement



--------------------------------------------------------------------------------

Exhibit 2.3(g) to

Credit and Security Agreement

FORM OF REPAYMENT NOTICE

[Insert Date]

General Electric Capital Corporation,

as Administrative Agent

201 Merritt 7

Norwalk, CT 06851

Attention: Drew Vinca

and

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attention: Senior Counsel-Corporate Finance

 

  Re:

Credit and Security Agreement dated as of September 19, 2014

Ladies and Gentlemen:

This notice is given pursuant to Section 2.3(g) of that certain Credit and
Security Agreement dated as of September 19, 2014 (the “Credit Agreement”), by
and among ANR Second Receivables Funding, LLC (the “Borrower”), Webster Business
Credit Corporation, the financial institutions party thereto as revolving
lenders (the “Revolving Lenders”), the financial institutions party thereto as
LC Lenders and General Electric Capital Corporation, as swing line lender (the
“Swingline Lender” and, together with the Revolving Lenders, the “Lenders”) and
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Credit Agreement.

Pursuant to Section 2.3(g) of the Credit Agreement, the Borrower hereby notifies
the Administrative Agent of its repayment of the principal amount of outstanding
[Revolving Credit Advances or Swing Line Advances] in an amount equal to
[$            ] on [                  ], [      ] (which is a Business Day). In
connection therewith, the Borrower will pay to the Administrative Agent (1) all
interest accrued on the outstanding principal balance of [Revolving Credit
Advances or Swing Line Advances] being repaid through but excluding the date of
such repayment and (2) any and all amounts payable under Section 2.15 of the
Credit Agreement by virtue thereof.

 

Very truly yours,

 

[    ]

   

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

Credit and Security Agreement



--------------------------------------------------------------------------------

Exhibit 2.10(D)-1 to

Credit and Security Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lender Parties That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

Reference is hereby made to the Credit and Security Agreement dated as of
September 19, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among ANR Second Receivables Funding, LLC
(the “Borrower”), Webster Business Credit Corporation, the financial
institutions party thereto as revolving lenders (the “Revolving Lenders”), the
financial institutions party thereto as lc lenders and General Electric Capital
Corporation, as swing line lender (the “Swingline Lender” and, together with the
Revolving Lenders, the “Lenders”) and as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.10(b)(ii) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (b) it is not a bank within the
meaning of Section 881(c)(3)(A) of the IRC, (c) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
IRC and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the IRC.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person and FATCA status on IRS Form W-8BEN-E. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (b) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

  Name:

 

  Title:

Date:                  , 20    



--------------------------------------------------------------------------------

Exhibit 2.10(D)-2 to

Credit and Security Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Security Agreement dated as of
September 19, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among ANR Second Receivables Funding, LLC
(the “Borrower”), Webster Business Credit Corporation, the financial
institutions party thereto as revolving lenders (the “Revolving Lenders”), the
financial institutions party thereto as lc lenders and General Electric Capital
Corporation, as swing line lender (the “Swingline Lender” and, together with the
Revolving Lenders, the “Lenders”) and as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.10(b)(ii) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the IRC,
(c) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the IRC, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
IRC.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person and FATCA status on IRS Form W-8BEN-E. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

  Name:

 

  Title:

Date:                  , 20    



--------------------------------------------------------------------------------

Exhibit 2.10(D)-3 to

Credit and Security Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Security Agreement dated as of
September 19, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among ANR Second Receivables Funding, LLC
(the “Borrower”), Webster Business Credit Corporation, the financial
institutions party thereto as revolving lenders (the “Revolving Lenders”), the
financial institutions party thereto as lc lenders and General Electric Capital
Corporation, as swing line lender (the “Swingline Lender” and, together with the
Revolving Lenders, the “Lenders”) and as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.10(b)(ii) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the IRC, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest and FATCA exemption: (a) an IRS Form W-8BEN
or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest and FATCA exemption.
By executing this certificate, the undersigned agrees that (y) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (z) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

  Name:

 

  Title:

Date:                  , 20    



--------------------------------------------------------------------------------

Exhibit 2.10(D)-4 to

Credit and Security Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lender Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit and Security Agreement dated as of
September 19, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among ANR Second Receivables Funding, LLC
(the “Borrower”), Webster Business Credit Corporation, the financial
institutions party thereto as revolving lenders (the “Revolving Lenders”), the
financial institutions party thereto as lc lenders and General Electric Capital
Corporation, as swing line lender (the “Swingline Lender” and, together with the
Revolving Lenders, the “Lenders”) and as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.10(b)(ii) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
[Advance](s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (c) with respect to the extension of
credit pursuant to this Credit Agreement or any other Transaction Document,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the IRC, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
IRC and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the IRC.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest and FATCA exemption:
(a) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest and
FATCA exemption. By executing this certificate, the undersigned agrees that
(y) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (z) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By:

     

  Name:

 

  Title:

Date:                  , 20    

Credit and Security Agreement



--------------------------------------------------------------------------------

Exhibit 9.4 to

Credit and Security Agreement

Form of

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by [        ], as Borrower
(“Grantor”) under the Credit Agreement (as defined below), to General Electric
Capital Corporation, as Administrative Agent under the Credit Agreement
(hereinafter referred to as “Attorney”), pursuant to that certain Credit and
Security Agreement dated as of September 19, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Grantor, the lenders party thereto from time to time, Webster
Business Credit Corporation, the Grantor, and Attorney and the other Transaction
Documents. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement. No person to whom this
Power of Attorney is presented, as authority for Attorney to take any action or
actions contemplated hereby, shall be required to inquire into or seek
confirmation from Grantor as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Grantor
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or cancelled by
Grantor until all Borrower Obligations under the Transaction Documents have been
indefeasibly paid in full and Attorney has provided its written consent thereto.

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
its true and lawful attorney in fact with full irrevocable power and authority
in its place and stead and in its name or in Attorney’s own name, from time to
time in Attorney’s discretion, to take any and all appropriate action and to
execute and deliver any and all documents and instruments that may be necessary
or desirable to accomplish the purposes of the Credit Agreement, and, without
limiting the generality of the foregoing, hereby grants to Attorney the power
and right, on its behalf, without notice to or assent by it, (a) upon the
occurrence and during the continuance of any Termination Event, to do the
following: (i) open mail for it, and ask, demand, collect, give acquaintances
and receipts for, take possession of, or endorse and receive payment of, any
checks, drafts, notes, acceptances, or other instruments for the payment of
moneys due in respect of Receivables, issue invoices in respect of Unbilled
Receivables and sign and endorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, and notices in connection with any Borrower Collateral;
(ii) present drafts and other documentation required to draw upon or enforce
letters of credit and/or guaranties supporting or otherwise providing for
payment of Receivables; (iii) pay or discharge any Taxes, Liens, or other
encumbrances levied or placed on or threatened against any Borrower Collateral;
(iv) defend any suit, action or proceeding brought against it or any Borrower
Collateral if the Grantor does not defend such suit, action or proceeding or if
Attorney believes that it is not pursuing such defense in a manner that will
maximize the recovery to Attorney, and settle, compromise or adjust any suit,
action, or proceeding described above and, in connection therewith, give such
discharges or releases as Attorney may deem appropriate; (v) file or prosecute
any claim, Litigation, suit or proceeding in any court of competent jurisdiction
or before any arbitrator, or take any other action otherwise deemed appropriate
by Attorney for the purpose of collecting any and all such moneys due with
respect to any Borrower Collateral or otherwise with respect to the Transaction
Documents whenever payable and to enforce any other right in respect of its
property; and (vi) cause the certified public accountants then engaged by it to
prepare and

 

Credit and Security Agreement



--------------------------------------------------------------------------------

deliver to Attorney at any time and from time to time, promptly upon Attorney’s
request, any and all financial statements or other reports required to be
delivered by or on behalf of Grantor under the Transaction Documents, and (b) to
sell, transfer, pledge, make any agreement with respect to, or otherwise deal
with, any Borrower Collateral, and execute, in connection with such sale or
action, any endorsements, assignments or other instruments of conveyance or
transfer in connection therewith, all as though Attorney were the absolute owner
of its property for all purposes, and to do, at Attorney’s option and its
expense, at any time or from time to time, all acts and other things that
Attorney reasonably deems necessary to perfect, preserve, or realize upon the
Borrower Collateral and the Administrative Agent’s, Lenders’ and LC Lenders’
Liens thereon, all as fully and effectively as it might do. Grantor hereby
ratifies, to the extent permitted by law, all that said attorneys shall lawfully
do or cause to be done by virtue hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and Grantor
has caused its seal to be affixed pursuant to the authority of its board of
directors this          day of September, 2014.

 

             

GRANTOR:

                ANR SECOND RECEIVABLES FUNDING, LLC  

ATTEST:

               

                                                           

             

By:

 

 

               

Name: Richard H. Verheij

               

Title: Secretary

 

 

STATE OF                                      )

                 

                                                        ) ss:

                 

COUNTY OF                                )

                 

On September         , 2014, before more,
                                        , personally appeared, Richard H.
Verheij, Secretary of ANR SECOND RECEIVABLES FUNDING, LLC, personally known to
me or proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity, and that by
his/her/their signature(s) on the instrument the person(s) or the entity upon
behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal.

 

 

 

Notary Public

 

My Commission Expires:

 

 

 



--------------------------------------------------------------------------------

Exhibit 12.2(b) to

Credit and Security Agreement

FORM OF ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Agreement”) is made as of                 
    ,          by and between                                          
                    (“Assignor Lender”) and
                                              (“Assignee Lender”) and
acknowledged and consented to by GENERAL ELECTRIC CAPITAL CORPORATION, as
administrative agent (“Administrative Agent”). All capitalized terms used in
this Agreement and not otherwise defined herein will have the respective
meanings set forth in the Credit Agreement as hereinafter defined.

RECITALS:

WHEREAS, that certain Credit and Security Agreement dated as of September 19,
2014 (the “Credit Agreement”), has been entered into by ANR Second Receivables
Funding, LLC (the “Borrower”), the financial institutions party thereto as
revolving lenders (the “Revolving Lenders”), Webster Business Credit
Corporation, the financial institutions party thereto as lc lenders and General
Electric Capital Corporation, as swing line lender (the “Swingline Lender” and,
together with the Revolving Lenders, the “Lenders”), and as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”), pursuant to
which the Lenders (including the Assignor Lender) have agreed to make certain
Advances to Borrower;

WHEREAS, Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Advances (as described below) and the Borrower Collateral
and to delegate to Assignee Lender [all/a portion] of its Revolving Commitment
and other duties with respect to such Advances and Borrower Collateral;

WHEREAS, Assignee Lender desires to become a Lender under the Credit Agreement
and to accept such assignment and delegation from Assignor Lender; and

WHEREAS, Assignee Lender desires to appoint the Administrative Agent to serve as
agent for Assignee Lender under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, Assignor Lender and Assignee Lender agree as
follows:

 

1.

ASSIGNMENT, DELEGATION, AND ACCEPTANCE

1.1         Assignment.   Assignor Lender hereby transfers and assigns to
Assignee Lender, without recourse and without representations or warranties of
any kind (except as set forth in Section 3.2 below), [all/such percentage] of
Assignor Lender’s right, title, and interest in the Advances, Transaction
Documents and Borrower Collateral as will result in Assignee Lender having as of
the Effective Date (as hereinafter defined) a Pro Rata Share thereof, as
follows:

 

Assignee Lender’s Loans

  

Maximum Outstanding   Amount

  

Pro Rata Share

Advances

  

$                    

  

        %

Credit and Security Agreement

 

Exhibit 12. 2(b)

Page-3



--------------------------------------------------------------------------------

1.2        Delegation.    Assignor Lender hereby irrevocably assigns and
delegates to Assignee Lender [all/a portion] of its Revolving Commitments and
its other duties and obligations as a Lender under the Transaction Documents
equivalent to [100%/      %] of Assignor Lender’s Revolving Commitment (such
percentage representing a commitment of $                  ).

1.3        Acceptance by Assignee Lender.  By its execution of this Agreement,
Assignee Lender irrevocably purchases, assumes and accepts such assignment and
delegation and agrees to be a Lender with respect to the delegated interest
under the Transaction Documents and to be bound by the terms and conditions
thereof. By its execution of this Agreement, Assignor Lender agrees, to the
extent provided herein, to relinquish its rights and be released from its
obligations and duties under the Credit Agreement.

1.4        Effective Date.  Such assignment and delegation by Assignor Lender
and acceptance by Assignee Lender will be effective and Assignee Lender will
become a Lender under the Transaction Documents as of the date of this Agreement
(“Effective Date”) and upon payment of the Assigned Amount and the Assignment
Fee (as each term is defined below).

 

2.

INITIAL PAYMENT AND DELIVERY OF NOTES

2.1        Payment of the Assigned Amount.    Assignee Lender will pay to
Assignor Lender, in immediately available funds, not later than 12:00 noon (New
York City time) on the Effective Date, an amount equal to its Pro Rata Share of
the then outstanding amount of the Advances as set forth above in Section 1.1
together with accrued interest, fees and other amounts as set forth on Schedule
2.1 (the “Assigned Amount”).

2.2        Payment of Assignment Fee.    [Assignor Lender] [Assignee Lender]
will pay to the Administrative Agent, for its own account in immediately
available funds, not later than 12:00 noon (New York City time) on the Effective
Date, an assignment fee in the amount of $3,500 (the “Assignment Fee”) as
required pursuant to Section 12.2(b) of the Credit Agreement.

2.3        Execution and Delivery of Notes.  Following payment of the Assigned
Amount and the Assignment Fee, Assignor Lender will deliver to the
Administrative Agent the Revolving Notes, if any, previously delivered to
Assignor Lender for redelivery to Borrower and the Administrative Agent will
obtain from Borrower for delivery to [Assignor Lender and] Assignee Lender, new
executed Revolving Notes evidencing Assignee Lender’s [and Assignor Lender’s
respective] Pro Rata [Shares] in the Advances after giving effect to the
assignment described in Section 1. Each new Revolving Note will be issued in the
aggregate maximum principal amount of the Revolving Commitment of [the Assignee
Lender] [and the Assignor Lender].

 

3.

REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1        Assignee Lender’s Representations, Warranties and
Covenants.   Assignee Lender hereby represents, warrants, and covenants the
following to Assignor Lender and the Administrative Agent:

(a)        This Agreement is a legal, valid, and binding agreement of Assignee
Lender, enforceable according to its terms;

 

Credit and Security Agreement

Exhibit 12. 2(b)

Page-4



--------------------------------------------------------------------------------

(b)        The execution and performance by Assignee Lender of its duties and
obligations under this Agreement and the Transaction Documents will not require
any registration with, notice to, or consent or approval by any Governmental
Authority;

(c)        Assignee Lender is familiar with transactions of the kind and scope
reflected in the Transaction Documents and in this Agreement;

(d)        Assignee Lender has made its own independent investigation and
appraisal of the financial condition and affairs of the Borrower, Parent, the
Originator, the Servicer and the Sellers, has conducted its own evaluation of
the Advances, the Transaction Documents and the Borrower’s, the Originator’s,
Parent’s, the Servicer’s and the Sellers’ creditworthiness, has made its
decision to become a Lender to Borrower under the Credit Agreement independently
and without reliance upon Assignor Lender, any other Lender or the
Administrative Agent, and will continue to do so;

(e)        Assignee Lender is entering into this Agreement in the ordinary
course of its business, and is acquiring its interest in the Advances for its
own account and not with a view to or for sale in connection with any subsequent
distribution; provided, however, that at all times the distribution of Assignee
Lender’s property shall, subject to the terms of the Credit Agreement, be and
remain within its control;

(f)        No future assignment or participation granted by Assignee Lender
pursuant to Section 12.2 of the Credit Agreement will require Assignor Lender,
the Administrative Agent, or Borrower to file any registration statement with
the Securities and Exchange Commission or to apply to qualify under the blue sky
laws of any state;

(g)        Assignee Lender will not enter into any written or oral agreement
with, or acquire any equity or other ownership interest in, the Borrower, the
Originator, the Servicer, the Parent or the Sellers without the prior written
consent of the Administrative Agent; and

(h)        As of the Effective Date, Assignee Lender is entitled to receive
payments of principal and interest under the Credit Agreement without deduction
for or on account of any taxes imposed by the United States of America or any
political subdivision thereof and Assignee Lender will indemnify the
Administrative Agent from and against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, or expenses that are not
paid by the Borrower pursuant to the terms of the Credit Agreement.

3.2        Assignor Lender’s Representations, Warranties and
Covenants.   Assignor Lender hereby represents, warrants and covenants the
following to Assignee Lender:

(a)        Assignor Lender is the legal and beneficial owner of the Assigned
Amount;

(b)        This Agreement is a legal, valid and binding agreement of Assignor
Lender, enforceable according to its terms;

(c)        The execution and performance by Assignor Lender of its duties and
obligations under this Agreement will not require any registration with, notice
to or consent or approval by any Governmental Authority;

 

Credit and Security Agreement

Exhibit 12. 2(b)

Page-5



--------------------------------------------------------------------------------

(d)          Assignor Lender has full power and authority, and has taken all
action necessary to execute and deliver this Agreement and to fulfill the
obligations hereunder and to consummate the transactions contemplated hereby;

(e)          Assignor Lender is the legal and beneficial owner of the interests
being assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and

(f)          This Agreement complies, in all material respects, with the terms
of the Transaction Documents.

 

4.

LIMITATIONS OF LIABILITY

Neither Assignor Lender (except as provided in Section 3.2) nor the
Administrative Agent makes any representations or warranties of any kind, nor
assumes any responsibility or liability whatsoever, with regard to (a) the
Transaction Documents or any other document or instrument furnished pursuant
thereto or the Advances or other Borrower Obligations, (b) the creation,
validity, genuineness, enforceability, sufficiency, value or collectibility of
any of them, (c) the amount, value or existence of the Borrower Collateral,
(d) the perfection or priority of any Lien upon the Borrower Collateral, or
(e) the financial condition of Borrower, the Parent, the Originator, the
Servicer, or the Sellers or other Person or the performance or observance by
Borrower, the Parent, the Originator, the Servicer or the Sellers of its
obligations under any of the Transaction Documents. Neither Assignor Lender nor
the Administrative Agent has or will have any duty, either initially or on a
continuing basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to Assignee Lender which has been provided to Assignor
Lender or the Administrative Agent by Borrower, the Parent or the Sellers or any
other party to a Transaction Document. Nothing in this Agreement or in the
Transaction Documents shall impose upon the Assignor Lender or the
Administrative Agent any fiduciary relationship in respect of the Assignee
Lender.

 

5.

FAILURE TO ENFORCE

No failure or delay on the part of the Administrative Agent or Assignor Lender
in the exercise of any power, right, or privilege hereunder or under any
Transaction Document will impair such power, right, or privilege or be construed
to be a waiver of any default or acquiescence therein. No single or partial
exercise of any such power, right, or privilege will preclude further exercise
thereof or of any other right, power, or privilege. All rights and remedies
existing under this Agreement are cumulative with, and not exclusive of, any
rights or remedies otherwise available.

 

6.

NOTICES

Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.

 

7.

AMENDMENTS AND WAIVERS

No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
the Administrative Agent and Assignee Lender.

 

Credit and Security Agreement

Exhibit 12. 2(b)

Page-6



--------------------------------------------------------------------------------

8.

SEVERABILITY

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law. In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of the
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.

 

9.

SECTION TITLES

Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.

 

10.

SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

11.

APPLICABLE LAW

THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER IN ALL RESPECTS, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATION WITH RESPECT TO POST-JUDGMENT
INTEREST), BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

12.

DEFINED TERMS.

Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Credit Agreement.

 

13.

COUNTERPARTS

This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.

 

Credit and Security Agreement

Exhibit 12. 2(b)

Page-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

Assignee Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

     

Notice Address

 

Account Information

 

Acknowledged and Consented to:

 

Assignor Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

     

Notice Address

 

Account Information

     

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

     as Administrative Agent

By:

 

 

 

Name:

 

Title:

ANR Second Receivables Funding, LLC1

     as the Borrower

By:

 

 

 

Name:

 

Title:

 

 

1  Include Borrower’s signature block if required pursuant to the Credit
Agreement in connection with the related assignment.

 

Credit and Security Agreement

Exhibit 12. 2(b)

Page-8



--------------------------------------------------------------------------------

SCHEDULE 2.1

to

CREDIT AND SECURITY AGREEMENT

ASSIGNOR LENDER’S LOANS

Principal Amount

 

Revolving Credit Advances

   $                              

Swing Line Participation Amount

   $                              

LC Participation Amount

Accrued Interest

   $                                  $                              

Unused Fee

   $                              

Other + or -

   $                                  $                                 
Total  $                                 

 

All determined as of the Effective Date

 

Credit and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

 

to

 

CREDIT AND SECURITY AGREEMENT

 

JURISDICTION OF ORGANIZATION; EXECUTIVE OFFICES; COLLATERAL LOCATIONS; LEGAL
NAME

 

 

[Separately Delivered to Administrative Agent]

 

Credit and Security Agreement



--------------------------------------------------------------------------------

ANNEX 5.2(a)

to

CREDIT AND SECURITY AGREEMENT

REPORTING REQUIREMENTS OF THE BORROWER

The Borrower shall furnish, or cause the Servicer to furnish, to each Lender and
the Administrative Agent:

 

  (a)

Reporting.

(i)          Monthly Reports.  As soon as available, and in any event no later
than 11:00 a.m. (New York time) on each Monthly Report Date, a monthly report (a
“Monthly Report”) in the form attached hereto prepared by the Borrower as of the
last day of the previous calendar month, together with the following (in each
case calculated with sufficient detail and/or containing sufficient detail, as
determined by the Administrative Agent in its sole discretion):

(A)        a roll-forward of the Outstanding Balances of all Receivables;

(B)        a Borrowing Base calculation (updating all categories of ineligible
Receivables and all categories of Eligible Receivables that are subject to a
concentration limit for purposes of calculating the Borrowing Base);

(C)        an aging summary in respect of all Receivables as of the last day of
the previous calendar month;

(D)        [Reserved.];

(E)        a schedule listing the ten Obligors (and the Outstanding Balance of
all Receivables owing by such Obligors) owing the largest Outstanding Balances
of Receivables as of the last day of the previous calendar month;

(F)        a calculation of the Dynamic Advance Rate for both Unbilled
Receivables and Billed Receivables as of the last day of the previous calendar
month;

(G)        a calculation of the Defaulted Receivable Trigger Ratio, the
Delinquency Trigger Ratio, the Dilution Trigger Ratio and the Turnover Days, in
each case, as of the last day of the previous calendar month;

(H)        a schedule of all Unbilled Receivables as of the last day of the
previous calendar month;

(I)        the Outstanding Balances, and descriptions (as may be reasonably
requested by the Administrative Agent) of, all Receivables as of the last day of
the previous calendar month that are Ineligible Receivables as of the last day
of the previous calendar month; and

 

Credit and Security Agreement



--------------------------------------------------------------------------------

(J)        (x) the Excess Concentration Amount in respect of all Obligors and
(y) any reduction in the Net Eligible Receivables Balance by virtue of clause
(C) of the definition of Net Eligible Receivables Balance set forth in Annex X,
in each case, based upon the Outstanding Balance of all Billed Receivables as of
the last day of the previous calendar month;

(K)        a calculation, in reasonable detail, of Applicable Liquidity as of
the last day of the previous calendar month;

(L)        a schedule of all Permitted Foreign Receivables and all Special
Obligor Receivables as of the last day of the previous calendar month;

 (M)      if the Funding Availability Adjusted Amount is less than 15% of the
Maximum Revolving Commitment Amount, a calculation in reasonable detail of the
Fixed Charge Coverage Ratio of Parent and its Subsidiaries, determined as of the
last day of the most recently ended fiscal quarter of Parent;

(N)        [Reserved.];

(O)        a schedule of all Excluded Receivables;

(P)        Schedule II to the Sale Agreement, updated to be current as of the
last day of the month covered by the Monthly Report, including a marked version
to the previously delivered Schedule II to the Sale Agreement in the event there
have been changes; and

(Q)        an Approved Confirming LC Bank List, updated as appropriate.

Notwithstanding the foregoing, in the event that any Account Control Event has
occurred and is continuing, the Borrower shall furnish, or cause the Servicer to
furnish, to each Lender and the Administrative Agent, a report containing the
information that is required to be set forth in the Monthly Report (and in a
substantially identical form) each week (any such report, a “Weekly Report”) and
on each Business Day, a report of the gross Outstanding Balance of the
Borrower’s Receivables as of the close of the immediately preceding Business Day
(any such report, a “Daily Report”), as requested by the Administrative Agent;
provided, that Borrower shall remain obligated to furnish, or cause the Servicer
to furnish, the Monthly Report.

(b)         Financial Statements.

(i)        As soon as available, but in any event within 90 days after the end
of each fiscal year of the Parent, the consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Parent and its consolidated subsidiaries as of the close of
such fiscal year and the results of the operations of such Persons during such
year, together with comparative figures for the immediately preceding fiscal
year, all in reasonable detail and prepared in accordance with GAAP, all audited
by KPMG or other independent public accountants of recognized national standing
and accompanied by an opinion of such accountants (which opinion shall be
without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the Parent and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the filing
with the Securities and Exchange

 

Credit and Security Agreement



--------------------------------------------------------------------------------

Commission by the Parent of annual reports on Form 10-K shall be deemed to
satisfy the requirements of this paragraph (b)(i)).

(ii)        (x) Commencing with the fiscal quarter ended September 30, 2014, as
soon as available, but in any event within forty-five (45) days after the end of
each of the first three (3) fiscal quarters of each fiscal year of the Parent,
(y) the consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows showing the financial condition of the
Parent and its consolidated subsidiaries as of the close of such fiscal quarter
and the results of the operations of such Persons during such fiscal quarter and
the then elapsed portion of the fiscal year, comparative figures for the same
periods in the immediately preceding fiscal year, all certified by one of its
Authorized Officers as fairly presenting in all material respects the financial
condition and results of operations of the Parent and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; and (z) if prepared,
the unaudited financial statements for the Borrower (it being understood that
the filing with the Securities and Exchange Commission by the Parent of
quarterly reports on Form 10-Q shall be deemed to satisfy the requirements of
this paragraph (b)(ii));

(iii)      within 90 days after the beginning of each fiscal year, an operating
and capital expenditure budget, in form satisfactory to the Administrative Agent
prepared by the Parent for each of the four fiscal quarters of such fiscal year
prepared in reasonable detail, of the Parent and its Subsidiaries, accompanied
by the statement of an Authorized Officer of the Parent to the effect that, to
the best of his knowledge, the budget is a reasonable estimate for the period
covered thereby (it being understood that the operating and expenditure budget
prepared and delivered by the Parent pursuant to the requirements of the Senior
Credit Agreement shall be deemed to satisfy the requirements of this paragraph
(b)(iii)); and

(iv) simultaneously with the delivery of each set of financial statements
referred to in clauses (i) and (ii) above, (x) a certificate of an Authorized
Officer of the Parent certifying that to such Authorized Officer’s knowledge, no
Termination Event or Incipient Termination Event has occurred or, if a
Termination Event or an Incipient Termination Event has occurred, reasonably
specifying the nature thereof and (y) the related consolidating financial
information reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (as defined in the Senior Credit Agreement) from the
Parent’s consolidated income statement (but only to the extent and in the form
required to be delivered pursuant to the Senior Credit Agreement);

(c)          Amendments to Credit and Collection Policy; Board Resolutions.

(i)        A copy of any proposed amendment or modification to the Credit and
Collection Policy.

(ii)       Promptly upon any modification of the terms of any resolutions of its
board of managers of the Borrower, a copy of such modification.

(d)          Compliance Certificate. No later than five (5) days after the
delivery of the financial statements referred to in (b)(i) or (b)(ii), duly
completed certificates (each, a “Compliance Certificate”) of an Authorized
Officer of the Parent and the Borrower in the forms attached hereto.

(e)          Default Notices. As soon as practicable, and in any event within
five (5) Business Days after an Authorized Officer of the Borrower has actual
knowledge of the existence thereof or has received notice of the same from the
Servicer pursuant to Section 2.1(o) of the Servicing Agreement, telephonic or
emailed notice of each of the following events, in each case specifying the
nature and anticipated effect

 

Credit and Security Agreement



--------------------------------------------------------------------------------

thereof and what action, if any, the Borrower proposes to take with respect
thereto, which notice, if given telephonically, shall be promptly confirmed in
writing on the next Business Day:

(i)         any Incipient Termination Event or Termination Event;

(ii)        the commencement of a case or proceeding by or against the
Originator, the Borrower, the Parent, the Servicer or any Seller, seeking a
decree or order in respect of the Originator, the Borrower, the Parent, the
Servicer or any Seller (A) under the Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or other similar law, (B) appointing a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for the Originator, the Borrower, the Parent, the Servicer or any
Seller or for any substantial part of its respective assets, or (C) ordering the
winding up or liquidation of the affairs of the Borrower, the Parent, the
Servicer, any Seller;

(iii)        the receipt of notice that (A) the Originator, the Borrower, the
Parent, the Servicer or any Seller is being placed under regulatory supervision,
(B) any license, permit, charter, registration or approval necessary for the
conduct of the business of the Borrower, the Parent, the Servicer or any Seller
is to be, or may be, suspended or revoked, or (C) the Originator, the Borrower,
the Parent, the Servicer or any Seller is to cease and desist any practice,
procedure or policy employed by it in the conduct of its business, in the case
of each of clauses (A), (B) and (C) above, if any such action would reasonably
be expected to have a Material Adverse Effect;

(iv)        the occurrence of any event that would have a material adverse
effect on the aggregate value of the Borrower Collateral or on the assignments
and security interest created pursuant to the Receivables Sale Agreement or the
Sale Agreement;

(v) any other event, circumstance or condition that has had or would reasonably
be expected to have a Material Adverse Effect.

(f)        [Reserved.]

(g)        Other Reports.   Promptly after the furnishing thereof, copies of any
material requests or material notices received by the Parent, the Originator,
the Borrower, or any Seller (other than in the ordinary course of business) or
material statements or material reports furnished to any holder of debt
securities of any such Person or of any of its Subsidiaries pursuant to the
terms of the Senior Credit Agreement or any other financing in an principal
amount greater than $25,000,000, and not otherwise required to be furnished to
pursuant to this Annex 5.2(a); provided that such reports are furnished solely
for informational purposes and shall in no way constitute any certification,
representation, warranty or covenant to the Administrative Agent or any Lender
with respect to the contents thereof.

(h)        Other Documents.      Such other financial and other information
respecting the Receivables, the Contracts therefor or the condition or
operations, financial or otherwise, of the Borrower, the Originator, any Seller,
or the Parent as any Lender or Administrative Agent shall, from time to time,
reasonably request.

(i)        PATRIOT ACT.      After the request by any Lender, all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

Credit and Security Agreement



--------------------------------------------------------------------------------

(j)        ERISA Notices.  Promptly after a written request therefor, copies of
all reports and notices that any Seller, the Originator, the Borrower, the
Servicer or the Parent, or any of its other Subsidiaries files pursuant to ERISA
with the IRS or the PBGC or the U.S. Department of Labor or that any Seller, the
Borrower, the Parent, any Originator, or any of its other Subsidiaries receives
from any of the foregoing or from any multiemployer plan (within the meaning of
section 4001(a)(3) of ERISA) to which such Person is or was, within the
preceding five years, a contributing employer, in each case in respect of any
accumulated funding deficiency under ERISA, any “Reportable Event” or any
assessment of withdrawal liability under ERISA or any other event or condition
which would, in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(k)        Litigation.  Promptly upon learning thereof, written notice of any
Litigation affecting the Borrower, the Receivables or the Borrower Collateral,
whether or not fully covered by insurance, and regardless of the subject matter
thereof that (i) seeks damages in excess of $25,000,000.00, (ii) seeks to enjoin
or otherwise prevent consummation of, or to obtain relief as a result of, the
transactions contemplated by the Transaction Documents, (iii) is asserted or
instituted against any Plan, its fiduciaries (in their capacity as a fiduciary
of any such Plan) or against the Seller or any ERISA Affiliate of the Borrower
in connection with such Plan, and in each case that would reasonably be expected
to have a Material Adverse Effect, (iv) alleges criminal misconduct by the
Borrower, any Seller, the Originator, the Servicer or the Parent or (v) has had,
or if determined adversely, would reasonably be expected to have a Material
Adverse Effect.

(l)        Other Documents.        Such other financial and other information
respecting the Receivables, the Contracts therefor or the condition or
operations, financial or otherwise, of the any Seller, the Originator, the
Borrower, the Servicer or the Parent, or any of its other Subsidiaries, as any
Lender or Administrative Agent shall, from time to time, reasonably request.

 

Credit and Security Agreement



--------------------------------------------------------------------------------

Forms of Compliance Certificates

[Attached]

 

Credit and Security Agreement



--------------------------------------------------------------------------------

FORM OF COMPLIANCE CERTIFICATE OF PARENT

General Electric Capital Corporation,

as Administrative Agent

201 Merritt 7

Norwalk, CT 06851

Attention: Drew Vinca

and

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attention: Senior Counsel-Corporate Finance

Re: Credit and Security Agreement dated as of September 19, 2014

COMPLIANCE CERTIFICATE OF PARENT

This Compliance Certificate is furnished on the date hereof to General Electric
Capital Corporation (“GECC”), in its capacity as Administrative Agent under the
Credit and Security Agreement dated as of September 19, 2014 (the “Credit
Agreement”), by and among ANR Second Receivables Funding, LLC, the financial
institutions party thereto as revolving lenders, the financial institutions
party thereto as lc lenders, Webster Business Credit Corporation and General
Electric Capital Corporation, as swing line lender and as administrative agent
for the Lenders Capitalized terms used herein unless otherwise defined shall
have the meaning ascribed in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.    I am an Authorized Officer of Alpha Natural Resources, Inc. (“Parent”).

2.    The financial statements of the Parent and its consolidated subsidiaries
for the most recently ended accounting period of Parent are available at the
Parent’s website at www.alphanr.com. Based on my knowledge, the financial
statements present fairly in all material respects the financial position and
results of operations of the Parent and its subsidiaries in accordance with GAAP
(subject only to normal year-end adjustments and the absence of footnotes) for
the period covered in such financial statements.

3.    Attached hereto as Exhibit B are calculations in reasonable detail, as of
the last day of the most recently completed accounting period, reflecting
compliance with Section 5.2 of the Credit Agreement.

 

The foregoing certifications are made and delivered this         day of
            , 20      .

ALPHA NATURAL RESOURCES, INC.                        



--------------------------------------------------------------------------------

By

 

 

 

  Name:

 

  Title:



--------------------------------------------------------------------------------

FORM OF COMPLIANCE CERTIFICATE OF BORROWER

General Electric Capital Corporation,

as Administrative Agent

201 Merritt 7

Norwalk, CT 06851

Attention: Drew Vinca

and

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attention: Senior Counsel-Corporate Finance

Re:  Credit and Security Agreement dated as of September 19, 2014

COMPLIANCE CERTIFICATE OF BORROWER

This Compliance Certificate is furnished on the date hereof to General Electric
Capital Corporation (“GECC”), in its capacity as Administrative Agent under the
Credit and Security Agreement dated as of September 19, 2014 (the “Credit
Agreement”), by and among ANR Second Receivables Funding, LLC (the “Borrower”),
the financial institutions party thereto as revolving lenders, the financial
institutions party thereto as lc lenders, Webster Business Credit Corporation
and General Electric Capital Corporation, as swing line lender and as
administrative agent for the Lenders Capitalized terms used herein unless
otherwise defined shall have the meaning ascribed in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.    I am an Authorized Officer of the Borrower.

2.    (a) On behalf of the Borrower, I have reviewed the terms of the Credit
Agreement and (b) I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of Alpha Natural Resources,
Inc. and the Borrower, as applicable during the accounting period covered by the
attached financial statements.

3.    [The most recently filed Form 10-Q of Alpha Natural Resources, Inc. (the
“Parent”) is available at the following website: www.alphanr.com. Based on my
knowledge, the Form 10-Q presents fairly in all material respects the financial
position and results of operations of the Parent on a consolidated basis in
accordance with GAAP (subject only to normal year-end adjustments and the
absence of footnotes) for the period covered in such Form 10-Q.]2

4.    Based on my knowledge, no Incipient Termination Event or Termination Event
has occurred and was continuing at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate.

 

2 The bracketed language will only be included with the fourth
quarter/year-ended certificate



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this         day of
        , 20    .

 

ANR SECOND RECEIVABLES FUNDING, LLC

 

By 

 

 

   

  Name:

   

  Title:



--------------------------------------------------------------------------------

ANNEX U

to

CREDIT AND SECURITY AGREEMENT

INDEBTEDNESS

1.          Definition of Indebtedness.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by debentures, promissory notes or similar instruments
evidencing obligations for borrowed money, (c) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than current trade liabilities, but not any refinancings, extensions, renewals
or replacements thereof, incurred in the ordinary course of business and
maturing within 365 days after the incurrence thereof), (d) all Indebtedness of
others secured by any Lien on property owned or acquired by such person, whether
or not the obligations secured thereby have been assumed or are limited in
recourse, but limited to the fair market value of such property, (e) all
Guarantees by such person of Indebtedness of others, (f) all Capital Lease
Obligations of such person, (g) all payments that such person would have to make
in the event of an early termination, on the date Indebtedness of such person is
being determined, in respect of outstanding Swap Agreements, and (h) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of standby letters of credit, but not trade
letters of credit, but only to the extent such standby letters of credit have
been drawn upon and not reimbursed thereafter within thirty (30) days. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof. The amount of any such Indebtedness
shall be the principal amount thereof and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. To the extent not
otherwise included, if applicable, Indebtedness shall include the amount of any
Permitted Receivables Financing (as defined in the Senior Credit Agreement).
With respect to the Parent, Indebtedness shall not include (x) with respect to
any equity-linked security, the equity credit reflected on the most recent
balance sheet of the Parent delivered pursuant to Section 5.04(a) or (b) of the
Senior Credit Agreement, (y) obligations not incurred in connection with
borrowed money, except to the extent expressly provided above, and without
limitation shall not include (i) bid bonds, performance bonds, completion bonds,
surety bonds, appeal bonds and other similar bonds, guarantees or obligations,
(ii) purchase price adjustments, earn outs or similar obligations incurred in
connection with the disposition of any assets, (iii) reimbursement obligations,
(iv) indemnification obligations, (v) letters of credit, bank guarantees or
similar instruments to secure any of the foregoing, to the extent such letters
of credit, bank guarantees or similar instruments have not been drawn upon or,
if drawn upon, have not been reimbursed thereafter within thirty (30) days or
(vi) obligations resulting from cash management services and (z) any liabilities
of the Parent or any Restricted Subsidiary to the Parent or any Restricted
Subsidiary.

2.          Other Defined Terms.   The following additional terms shall have the
meanings set forth below when used in this Annex U. Other capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
such terms in the Senior Credit Agreement.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount

 

Credit and Security Agreement

Annex U



--------------------------------------------------------------------------------

of such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations or entered into in connection with any acquisition or disposition of
assets permitted under this Agreement.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any
contract, instrument, indenture or other agreement to which they are a party.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Restricted Subsidiary” shall have the meaning set forth in the Senior Credit
Agreement.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent or any of its Restricted Subsidiaries shall be a Swap Agreement.

 

Credit and Security Agreement

Annex U



--------------------------------------------------------------------------------

ANNEX V

to

CREDIT AND SECURITY AGREEMENT

FIXED CHARGE COVERAGE RATIO

 

1.    “Fixed Charge Coverage Ratio” for any period is defined as follows:

 

Cash Flow

     $                    

Fixed Charges:

    

Net Interest Expense

     $                    

Plus:    Scheduled principal payments of Indebtedness during such period

     $                    

Taxes on or measured by income paid or payable in cash during such period

     $                    

Other Restricted Payments paid in cash during such period (excluding dividends
from Subsidiaries of Parent to Parent or other Subsidiaries of Parent)

     $                    

Fixed Charges

     $                    

Fixed Charge Coverage Ratio (Cash Flow divided by Fixed Charges)

                                      

2.    Definition of Capital Expenditures and Unfinanced Capital Expenditures.

“Capital Expenditures” and “Unfinanced Capital Expenditures” are defined as
follows:

The aggregate of all expenditures and other obligations for the relevant period
which should be capitalized under GAAP

     $                    

Less:

 

Net Cash Proceeds from Asset Dispositions which are included above and which are
not required to make payments under the Senior Credit Agreement

     $                      

To the extent included above, expenditures financed with cash Equity Issuance
Proceeds

     $                      

To the extent included above, amounts paid as the purchase price in an Asset
Acquisition

    

 

 

 

$                    

 

Credit and Security Agreement

Annex W



--------------------------------------------------------------------------------

Capital Expenditures

     $                                

Less:

 

Portion of Capital Expenditures financed under Capital Leases or with proceeds
of other long term Indebtedness incurred substantially concurrently with such
expenditure

     $                    

Unfinanced Capital Expenditures

     $                    

 

3.     Calculation of Cash Flow.

 

“Cash Flow” shall be calculated as follows:

    

EBITDA for the applicable period of measurement:

     $                    

  Less: Unfinanced Capital Expenditures

     $                    

Cash Flow

     $                    

4.    Other Defined Terms. The following additional terms shall have the
meanings set forth below when used in this Annex V. Capitalized terms used in
this Annex V but not defined in this Agreement shall have the meanings set forth
in the Senior Credit Agreement.

“Cash Interest Expense” shall mean, with respect to the Parent and its
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less the sum of (a) pay-in-kind Interest Expense or other
noncash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Parent or any Restricted
Subsidiary, including such fees paid in connection with the Transactions (as
defined in the Senior Credit Agreement), (c) the amortization of debt discounts,
if any, or fees in respect of Swap Agreements and (d) cash interest income of
the Parent and its Restricted Subsidiaries for such period; without limiting the
foregoing, Cash Interest Expense shall exclude any one-time financing fees paid
in connection with the Transactions or any amendment of the Senior Credit
Agreement or upon entering into a Permitted Receivables Financing.

“Coal” shall mean all types of solid naturally occurring hydrocarbons (other
than oil shale or Gilsonite), including without limitation, bituminous and
sub-bituminous coal, and lignite.

“Consolidated Net Income” shall have the meaning set forth in the Senior Credit
Agreement.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof;
provided, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Issuer or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to

 

 

X-2

   Credit and Security Agreement



--------------------------------------------------------------------------------

be repurchased by the Issuer or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“EBITDA” shall mean, with respect to the Parent and the Restricted Subsidiaries
on a consolidated basis for any period, the Consolidated Net Income of the
Parent and the Restricted Subsidiaries for such period plus (a) the sum of (in
each case without duplication and to the extent the respective amounts described
in clauses (i) through (viii) of this subsection (a) reduced such Consolidated
Net Income for the respective period for which EBITDA is being determined):

(i)        provision for Taxes based on income, profits or capital of the Parent
and the Restricted Subsidiaries for such period, including, without limitation,
state, franchise and similar taxes (such as the Pennsylvania and West Virginia
franchise tax),

(ii)       Interest Expense of the Parent and the Restricted Subsidiaries for
such period (net of interest income of the Parent and its Restricted
Subsidiaries for such period),

(iii)      depreciation, depletion and amortization (including amortization of
intangibles, deferred financing fees and any amortization included in pension,
OPEB or other employee benefit expenses, but excluding amortization of prepaid
cash expenses that were paid in a prior period) and other non-cash expenses
(including, without limitation write-downs and impairment of property, plant,
equipment and intangibles and other long-lived assets and the impact of purchase
accounting but excluding any such non-cash expense to the extent that it
represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of the
Parent and its Restricted Subsidiaries for such period,

(iv)      business optimization expenses and other restructuring charges;
provided that, with respect to each business optimization expense or other
restructuring charge, the Parent shall have delivered to the Administrative
Agent (under the Senior Credit Agreement) an officers’ certificate specifying
and quantifying such expense or charge and stating that such expense or charge
is a business optimization expense or other restructuring charge, as the case
may be,

(v)       any other noncash charges (but excluding any such charge which
requires an accrual of, or a cash reserve for, anticipated cash charges for any
future period); provided that, for purposes of this clause (v) of this
subsection (a), any noncash charges or losses shall be treated as cash charges
or losses in any subsequent period during which cash disbursements attributable
thereto are made,

(vi)      the income attributable to the minority equity interests of third
parties in any non-Wholly Owned Subsidiary of the Parent in such period or any
prior period, except to the extent of dividends declared or paid on Equity
Interests held by third parties,

(vii)     the noncash portion of “straight-line” rent expense, and

(viii)    accretion of asset retirement obligations in accordance with ASC 410
Asset Retirement and Environmental Obligations, and any similar accounting in
prior periods;

provided that, to the extent that all or any portion of the income of any person
is excluded from Consolidated Net Income pursuant to the definition thereof for
all or any portion of such period, any amounts set forth in the preceding
clauses (i) through (viii) that are attributable to such person shall not be
included for purposes of this definition for such period or portion thereof);
and

 

 

X-3

   Credit and Security Agreement



--------------------------------------------------------------------------------

minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in clauses (i) and (iii) of this subsection
(b) increased such Consolidated Net Income for the respective period for which
EBITDA is being determined):

(i)        the losses attributable to the minority equity interests of third
parties in any non-Wholly Owned Subsidiary of the Parent,

(ii)       noncash items increasing Consolidated Net Income of the Parent and
the Restricted Subsidiaries for such period (but excluding any such items (A) in
respect of which cash was received in a prior period or will be received in a
future period or (B) which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period) and

(iii)      the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest; provided that, for the avoidance of doubt, “Equity
Interests” shall not include notes convertible or exchangeable into Equity
Interests until such conversion and/or exchange.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any person other than a
Loan Party, and (b) capitalized interest of such person. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made or received and costs incurred by the Borrower and the
Restricted Subsidiaries with respect to Swap Agreements.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Interest Expense” means, with respect to any person for any period,
Interest Expense for such period paid or required to be paid in cash (including
all commissions, discounts, fees and other charges in connection with letters of
credit and similar instruments and net amounts paid or payable and/or received
or receivable under permitted Swap Agreements in respect of interest rates) for
the Parent and its Subsidiaries on a consolidated basis

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, controlled or held by the parent or one or
more subsidiaries of the parent, or (b) whose accounts are consolidated with the
accounts of the parent or one or more subsidiaries of the

 

 

X-4

   Credit and Security Agreement



--------------------------------------------------------------------------------

parent in such parent’s or subsidiary’s SEC filings. Unless the context
otherwise requires, Subsidiary shall mean a Subsidiary of the Parent.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
assessments, duties (including stamp duties), deductions, charges
(including advalorem charges) or withholdings imposed by any Governmental
Authority and any and all interest, additions to tax and penalties related
thereto.

“Wholly Owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

 

 

X-5

   Credit and Security Agreement



--------------------------------------------------------------------------------

ANNEX W

to

CREDIT AND SECURITY AGREEMENT

ADMINISTRATIVE AGENT’S ACCOUNT/

LENDERS’ ACCOUNTS/LC COLLATERAL ACCOUNT

Administrative Agent’s Account

Deutsche Bank Trust Company Americas

60 Wall Street, 6th Floor

New York, NY 10005

ABA#

Account Name:

Account #

Reference:

 

Credit and Security Agreement



--------------------------------------------------------------------------------

ANNEX X

TO

CREDIT AND SECURITY AGREEMENT

DEFINITIONS AND INTERPRETATION



--------------------------------------------------------------------------------

SECTION 1.  Definitions and Conventions. Capitalized terms used in the Credit
Agreement (as defined below) shall have the following respective meanings:

“Account” shall mean the Collection Account and the Lockbox Account.

“Account Agreement” shall mean any of the Lockbox Control Agreements or any of
the Collection Account Agreements.

“Account Bank” shall mean, with respect to any Account, the related Bank.

“Account Control Event” shall mean the occurrence of any of the following events
on any day: (i) the Funding Availability Adjusted Amount is less than 15% of the
Maximum Revolving Commitment Amount as of such day and such condition continues
beyond the next Business Day, (ii) the Applicable Liquidity is less than
$300,000,000, or (iii) a Termination Event.

“Additional Amounts” shall mean any amounts payable to any Affected Party under
Sections 2.9 or 2.10 of the Credit Agreement.

“Additional Costs” shall have the meaning assigned to it in Section 2.9(b) of
the Credit Agreement.

“Additional Mortgage” has the meaning set forth in the Senior Credit Agreement.

“Adequate Security” means cash or deposit account balances pledged pursuant to
documentation in form and substance satisfactory to the Swing Line Lender or the
applicable LC Lender or deposited with the Administrative Agent or a Lien
provided by the Borrower or an Impacted Lender, in each case, for the benefit of
the Swing Line Lender or the applicable LC Lender with respect to the Pro Rata
Share of the applicable Swing Line Advance ir LC Participation Amount of such
Impacted Lender, which the Swing Line Lender or the applicable LC Lender deems
sufficient in its sole discretion.

“Administrative Agent” shall have the meaning assigned to it in the preamble of
the Credit Agreement.

“Advance” shall mean any Revolving Credit Advance, any LC Participation and/or
any Swing Line Advance, as the context may require.

“Advance Date” shall mean each day on which any Advance is made.

“Adverse Claim” shall mean any claim of ownership or any Lien, other than
(a) any ownership interest or Lien created under the Transaction Documents and
(b) any Permitted Lease Lien.

“Affected Party” shall mean each of the following Persons: each Lender, each LC
Lender, the Administrative Agent, the Depositary, each Affiliate of the
foregoing Persons, and any SPV or participant with the rights of a Lender under
Section 12.2(c) of the Credit Agreement and their respective successors,
permitted transferees and permitted assigns.

“Affiliate” means, with respect to any Person, (a) each Person that directly or
indirectly owns or controls 5% or more of the Stock having ordinary voting power
in the selection of directors of such Person, (b) each Person that controls or
is controlled by, or is under common control with, such Person and (c) each of
such Person’s officers and directors. For the purposes of this definition,
“control” of a



--------------------------------------------------------------------------------

Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise

“Agent Account” shall mean the account set forth on Annex W to the Credit
Agreement.

“Appendices” shall mean, with respect to any Transaction Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.

“Applicable Non-Funding Lender Obligation” shall have the meaning assigned to it
in Section 2.14(a) of the Credit Agreement.

“Applicable Index Margin” shall mean 1.25% per annum.

“Applicable LIBOR Margin” shall mean 2.25% per annum.

“Applicable Liquidity” means, for the Parent and its Restricted Subsidiaries on
a consolidated basis, the sum of (x) all unrestricted cash, cash equivalents and
Permitted Investments and (y) the aggregate Available Unused Commitments
(assuming for such purpose, that the Parent would be permitted to immediately
incur such Available Unused Commitments). Capitalized terms used in this
definition of “Applicable Liquidity” and not defined in the Credit Agreement
shall have the meanings set forth in the Senior Credit Agreement.

“Approved Confirming LC Bank” shall mean a U.S. domestic branch of US Bank
National Association, Commerzbank AG, PNC Bank, Bank of Montreal, and Credit
Agricole S.A., and any other financial institution approved by the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and listed on the Approved Confirming LC Bank List.

“Approved Confirming LC Bank List” shall mean, as of the Closing Date, each
financial institution listed in the definition of “Approved Confirming LC Bank”,
and, as of any other date of determination, the list required to be attached to
the Monthly Report in accordance with the Credit Agreement.

“Approved Obligor” shall mean an Obligor that, on the date of determination,
(1) has a long term credit rating of at least “BB” from S&P or at least “Ba2”
from Moody’s or (2) is otherwise acceptable to the Administrative Agent.

“Approved Senior Credit Agreement Amendment” shall mean an extension or other
amendment to the Senior Credit Agreement (a) as to which, on the effective date
of such amendment or extension as provided therein (i) the undrawn commitments
are at least $400 million and (ii) the unrestricted cash, cash equivalents and
Permitted Investments of the Parent and its Restricted Subsidiaries, on a
consolidated basis, are at least $200 million, or (b) that contains economic and
other terms reasonably satisfactory to the Administrative Agent and, with
respect to which, after conducting liquidity projections of the Parent and its
Affiliates (assuming such extension or amendment is effected) for the
twenty-four (24) months following such effectiveness, the Administrative Agent
(in its sole discretion) has consented to such extension or amendment.
Capitalized terms used in this definition and not defined in the Credit
Agreement shall have the meanings set forth in the Senior Credit Agreement.

“Assignment Agreement” shall have the meaning assigned to it in Section 12.2 of
the Credit Agreement.



--------------------------------------------------------------------------------

“Authorized Officer” shall mean, with respect to any corporation or limited
liability company, the President, any Vice President, any Assistant Vice
President, the General Counsel, the Secretary, the Treasurer, the Controller,
any Assistant Secretary, any Assistant Treasurer, any manager or managing member
and each other officer of such corporation or limited liability company
specifically authorized to sign agreements, instruments or other documents on
behalf of such corporation or limited liability company in connection with the
transactions contemplated by the Transaction Documents.

“Available Net Collections” shall mean, on any date of determination, (x) prior
to the Facility Maturity Date, an amount equal to the excess of (1) the
aggregate amounts then on deposit in the Lockbox Account and any Specified
Account (including any Cash Collateral) that are available to make distributions
pursuant to Section 2.8(c) on the following Settlement Date (after giving effect
to any withdrawals from the Specified Account or Agent Account to be made on
such date of determination) over (2) the aggregate amount that would be required
to make each of the payments contemplated in Section 2.8(c)(i), (ii) and
(iii) in full if such date of determination was a Settlement Date or (y) on and
after the Facility Maturity date, zero.

“Bank” shall mean any of the Collection Account Banks or Lockbox Account Banks.

“Bank Secrecy Act” shall mean the Financial Recordkeeping and Reporting of
Currency and Foreign Transactions Act of 1970 (31 U.S.C. 5311 et seq.).

“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. §§ 101 et seq.

“Billed Amount” shall mean, with respect to any (i) any Billed Receivable, the
amount billed on the Billing Date to the Obligor thereunder and (ii) any
Unbilled Receivable prior to the time when the invoice with respect thereto is
generated, the amount of revenue recognized by the related Seller (or
Originator) in accordance with GAAP in respect of such Receivable.

“Billed Receivable” means a Receivable in respect of which an invoice has been
issued to the related Obligor.

“Billing Date” shall mean (i) with respect to any Billed Receivable, the date on
which the invoice with respect thereto was generated and (ii) with respect to
any Unbilled Receivable, the earlier of (X) the date on which the invoice with
respect thereto is generated and (Y) the date on which the coal products that
are the subject thereof has been delivered to the Obligor.

“BK Obligor” means an Obligor that is (i) unable to make payment of its
obligations when due, (ii) a debtor in a voluntary or involuntary bankruptcy
proceeding, or (iii) the subject of a comparable receivership or insolvency
proceeding.

“Borrower” shall have the meaning assigned to it in the preamble to the Credit
Agreement.

“Borrower Account Collateral” shall have the meaning assigned to it in
Section 7.1(c) of the Credit Agreement.

“Borrower Assigned Agreements” shall have the meaning assigned to it in
Section 7.1(b) of the Credit Agreement.

“Borrower Collateral” shall have the meaning assigned to it in Section 7.1 of
the Credit Agreement.



--------------------------------------------------------------------------------

“Borrower Obligations” shall mean all loans, advances, debts, liabilities,
indemnities and obligations for the performance of covenants, tasks or duties or
for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are liquidated or determinable) owing by
the Borrower to any Affected Party under the Credit Agreement, any other
Transaction Document and any document or instrument delivered pursuant thereto,
and all amendments, extensions or renewals thereof, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising thereunder,
including the Outstanding Principal Amount, interest, Unused Fees, LC Lender
Fees, amounts payable in respect of Funding Excess, fees and expenses payable to
a successor Servicer, Additional Amounts, Additional Costs and Indemnified
Amounts. This term includes all principal, interest (including all interest that
accrues after the commencement of any case or proceeding by or against the
Borrower in bankruptcy, whether or not allowed in such case or proceeding),
fees, charges, expenses, attorneys’ fees and any other sum chargeable to the
Borrower under any of the foregoing, whether now existing or hereafter arising,
voluntary or involuntary, whether or not jointly owed with others, direct or
indirect, absolute or contingent, liquidated or unliquidated, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations that are paid to the extent
all or any portion of such payment is avoided or recovered directly or
indirectly from any Lender or the Administrative Agent or any assignee of any
Lender or the Administrative Agent as a preference, fraudulent transfer or
otherwise.

“Borrowing” shall mean a borrowing of Advances pursuant to the Credit Agreement.

“Borrowing Base” shall mean, as of any date of determination, the amount equal
to the lesser of:

(a) the Maximum Revolving Commitment Amount,

and

(b) an amount equal to the greater of (x) zero and (y) an amount equal to:

(1) sum of (A) the product of the Dynamic Advance Rate applicable to Billed
Receivables, multiplied by the amount of the Net Eligible Receivables Balance
comprised of Billed Receivables, (B) the lesser of (i) the Unbilled Receivables
Cap and (ii) the product of the Dynamic Advance Rate applicable to Unbilled
Receivables, multiplied by the amount of the Net Eligible Receivables Balance
comprised of Unbilled Receivables;

minus

(2)          any other reserves determined by the Administrative Agent in its
Permitted Discretion (including in connection with Lease Liens that are not
Permitted Lease Liens)

in each case as disclosed in the most recently submitted Daily Report, Weekly
Report, Monthly Report, Borrowing Base Certificate or Borrowing Request or as
otherwise determined by the Administrative Agent based on Borrower Collateral
information available to it, including any information obtained from any audit
or from any other reports with respect to the Borrower Collateral, which
determination shall be final, binding and conclusive on all parties to the
Credit Agreement and the other Transaction



--------------------------------------------------------------------------------

Documents (absent manifest error); provided, that as of the Closing Date,
subsection (b)(2) above shall be 0.

“Borrowing Base Certificate” shall have the meaning assigned to it in
Section 5.2(b) of the Credit Agreement.

“Borrowing Request” shall have the meaning assigned to it in Section 2.3(a) of
the Credit Agreement.

“Breakage Costs” shall have the meaning assigned to it in Section 2.15 of the
Credit Agreement.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or,
with respect to any remittances to be made by any Collection Account Bank to any
related Account, in the jurisdiction(s) in which the Accounts maintained by such
Banks are located..

“Cash Collateral” means any cash (or any cash equivalents acceptable to the
Administrative Agent (in its sole discretion)) held in any Specified Account and
designated by notice of the Borrower or the Servicer to the Administrative Agent
as “Cash Collateral” in accordance with the Credit Agreement.

“Cause” means the conviction of, or the entry of a guilty plea or nolo
contendere by, any Independent Manager for a crime of dishonesty or moral
turpitude or any action by the Independent Manager which constitutes gross
negligence, bad faith or willful misconduct in the conduct of his or her duties
as a manager of the Borrower.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the compliance by any Lender with any written request,
guideline or directive (whether or not having the force of law, but if not
having force of law, then being one with which the relevant party would
customarily comply) by any Governmental Authority.

“Change of Control” shall mean any event, transaction or occurrence as a result
of which:

(a)        there shall occur any “Change in Control”, “Change of Control” or any
comparable term or event in, or in any document pertaining to, the Senior Credit
Agreement, the Senior Note Indenture (as defined in the Senior Credit Agreement)
or any other document relating to Material Indebtedness of the Parent (in each
case, as in effect as of the date hereof. any without giving effect to any
amendments, supplements, amendments and restatements, waivers or modifications
thereto); or

(b)        the Parent shall cease to own and control all of the economic and
voting rights associated with all of the outstanding Stock, directly or
indirectly, of the Borrower, the Servicer, the Originator or one or more Sellers
that constitute a Significant Seller Group; or

(c)        the Originator shall cease to own and control all of the economic and
voting rights associated with all of the outstanding Stock, directly or
indirectly, of the Borrower.

“Charges” shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the



--------------------------------------------------------------------------------

nonpayment of which would give rise by operation of law to a Lien on Borrower
Collateral or any other property of the Borrower, the Originator or any Seller
and (iii) any such taxes, levies, assessment, charges or claims which constitute
a lien or encumbrance on any property of the Borrower, the Originator or any
Seller.

“Closing Date” shall mean September 19, 2014.

“Collection Account” shall mean any deposit account established by the Borrower
for the deposit of Collections from the Lockbox Account pursuant to and in
accordance with Section 6.1(a) of the Credit Agreement.

“Collection Account Agreement” shall mean any agreement among the Borrower, the
Administrative Agent, and a Collection Account Bank with respect to the Accounts
that provides, among other things, that the Bank shall follow the instructions
of the Administrative Agent as to the disposition of funds in such Account and
that the Administrative Agent has “control” (within the meaning of Section 9-104
of the UCC) of such Collection Account and is otherwise in form and substance
acceptable to the Administrative Agent; provided that under such agreement, the
Bank is permitted to follow the instructions of the Borrower or the Servicer
prior to the occurrence of an Account Control Event.

“Collection Account Bank” shall mean any bank or other financial institution at
which one or more Collection Accounts are maintained.

“Collections” shall mean, with respect to any Receivable, (i) all cash
collections and other proceeds of such Receivable (including late charges, fees
and interest arising thereon, and all recoveries with respect thereto that have
been written off as uncollectible) and (without duplication) (ii) any amounts
required to be paid by the applicable Seller to the Originator in respect of
such Receivable pursuant to the Sale Agreement and by the Originator to the
Borrower in respect of such Receivable pursuant to the Receivables Sale
Agreement.

“Commitment Reduction Notice” shall have the meaning assigned to it in
Section 2.2(a) of the Credit Agreement.

“Commitment Termination Notice” shall have the meaning assigned to it in
Section 2.2(b) of the Credit Agreement.

“Compliance Certificate” shall have the meaning assigned to it in Annex 5.2(a)
of the Credit Agreement.

Concentration Percentage” shall mean at any time of determination with respect
to any Obligor, 20%.

“Confirmed Letter of Credit” shall mean any letter of credit issued in respect
of the Billed Amount of a Receivable that has been confirmed by an Approved
Confirming LC Bank and as to which the Approved Confirming LC Bank has agreed
and acknowledged to the Administrative Agent in writing (i) that the
beneficiary’s rights to receive proceeds under the letter of credit have been
assigned to the Administrative Agent and (ii) to pay such proceeds directly into
the Lockbox Account.

“Contract” shall mean any agreement, instrument, invoice or other writing
pursuant to, or under which, an Obligor shall be obligated to make payments with
respect to any Receivable.



--------------------------------------------------------------------------------

“Credit and Collection Policies” shall mean the written credit policy and the
written collection policy of the Servicer as of the Closing Date (copies of
which have been delivered to the Administrative Agent), without giving effect to
any amendments, restatements, supplements or other modifications thereto that
would reasonably be expected to adversely affect the collectibility of the
Receivables or the enforceability of any related Contract, unless any such
amendment, restatement, supplement or other modification has been consented to
by the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

“Daily Report” means a report in substantially the form set forth as Exhibit
5.2(a) to the Credit Agreement.

“Default Rate” shall have the meaning assigned to it in Section 2.6(b) of the
Credit Agreement.

“Defaulted Receivable” shall mean any Receivable (a) with respect to which any
payment, or part thereof, remains unpaid for more than sixty (60) days after its
Maturity Date, (b) with respect to which the Obligor thereunder is a BK Obligor
or (c) that otherwise has been or should be written off in a manner consistent
with the Credit and Collection Policies; provided that any Receivable with
respect to which the Obligor thereunder is a BK Obligor shall cease to be a
“Defaulted Receivable” solely for purposes of calculating clause (a) of the
Defaulted Receivable Trigger Ratio if such Receivable remains unpaid for more
than 150 days after its Maturity Date.

“Defaulted Receivable Trigger Ratio” shall mean, as of the last day of any
Settlement Period, the ratio (expressed as a percentage) of:

(a)        the sum (without double counting) of (i) the aggregate Outstanding
Balances of all Defaulted Receivables (other than Receivables that are Defaulted
Receivables solely pursuant to subsection (b) of the definition of “Defaulted
Receivable”) as of such day and as of the last day of each of the two Settlement
Periods ended immediately prior to such Settlement Period and (ii) the
Outstanding Balances of all Receivables written off during such Settlement
Period and during each of the two Settlement Periods ended immediately prior to
such Settlement Period (in each case, as of the date such Receivables were
written off)

to

(b)        the sum of the aggregate Outstanding Balance of all Receivables as of
the last day of such Settlement Period and as of the last day of each of the two
Settlement Periods ended immediately prior to such Settlement Period.

“Delinquency Trigger Ratio” shall mean, as of the last day of any Settlement
Period, the ratio (expressed as a percentage) of:

(a)        the sum of aggregate Outstanding Balances of all Receivables with
respect to which any payment, or part thereof, became between thirty-one
(31) and sixty (60) days past its Maturity Date during such Settlement Period
and during each of the two Settlement Periods ended immediately prior to such
Settlement Period;

to

(b)        the sum of the aggregate Outstanding Balance of all Receivables as of
the last day of each of the Settlement Periods ended four, five and six
Settlement Periods before the Settlement Period ending on such date (so that if
the Settlement Periods referenced in (a) were the March, April and May



--------------------------------------------------------------------------------

Settlements Periods, the Settlement Periods referenced in (b) would be the
December, January and February Settlement Periods).

“Depositary” shall have the meaning assigned to it in Section 6.1(c)(i) of the
Credit Agreement.

“Dilution Factors” shall mean, with respect to any Receivable, any portion of
which (a) was reduced, canceled or written-off as a result of (i) any credits
(non-cash or otherwise), or any failure by the Borrower, the Originator or any
Seller (or any Affiliate thereof) to deliver coal products or services or
otherwise perform under the underlying Contract, (ii) any change in or
cancellation of any of the terms of the underlying Contract or any cash
discount, rebate, retroactive price adjustment or any other adjustment by the
Borrower, the Originator or any Seller (or any Affiliate thereof) which reduces
the amount payable by the Obligor on the related Receivable except to the extent
based on credit related reasons, (iii) any set-off in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (iv) any Dilution Factor Additional
Action or (b) is subject to any specific dispute, offset, counterclaim or
defense whatsoever (except discharge in bankruptcy of the Obligor thereof).

“Dilution Factor Additional Action” shall mean any policy, activity or action
similar in nature to those policies, activities and actions described in clauses
(a)(i) through (a)(iii) of the definition of “Dilution Factor” that occurs in
connection with the business of any Originator or Seller, in each case
determined by the Administrative Agent in its Permitted Discretion (it being
understood that the Administrative Agent shall give written notice of any such
determination to the Borrower and Servicer).

“Dilution Factor Amounts” shall mean, as of the last day of any Settlement
Period, an amount equal to the sum of (i) the Dilution Factor Quality Adjustment
Amount for such Settlement Period and (ii) an amount equal to the then current
Dilution Factor Percentage Component multiplied by the aggregate amount of
reductions in the Outstanding Balance of all Receivables during such Settlement
Period other than as a result of quality penalties included in clause (i) of
this definition and cash payments received from the applicable Obligors in
respect of such Receivables.

“Dilution Factor Percentage Component” shall mean, as of any date of
determination, a percentage equal to 1.0%, it being understood that such
percentage is intended to be an estimate, based on a sample of credit memos with
respect to the Receivables for a particular calendar month, of the aggregate
dollar amount by which Receivables are reduced as a result of the negative
impact of credit memos issued in such calendar month divided by the aggregate
dollar amount of all credit memos issued in such calendar month; provided, that,
in the event that the Administrative Agent analyzes any sample of Receivables
for one or more calendar months, the Administrative Agent may in its Permitted
Discretion modify such percentage (and give written notification of such
modification to the Borrower and the Servicer) based upon the amount of Dilution
Factors determined by the Administrative Agent as having occurred with respect
to such sample of Receivables during such calendar months (it being understood
that such sampling and such modifications may occur one or more times).

“Dilution Factor Quality Adjustment Amount” shall mean, for any Settlement
Period, the aggregate amount of quality penalties that were reflected in the
Billed Amount with respect to the Receivables during such Settlement Period.

“Dilution Reserve Rate” shall mean, as of any date of determination, the product
(expressed as a percentage) of (i) 2 and (ii) the Dilution Reserve Ratio as of
such date. “Dilution Reserve Ratio” shall mean, as of any date of determination,
the highest Dilution Trigger Ratio occurring during the twelve most recently
completed Settlement Periods (including any Settlement Period ending on such
date of determination).



--------------------------------------------------------------------------------

“Dilution Trigger Ratio” shall mean, as of the last day of any Settlement
Period, the ratio (expressed as a percentage) of:

(a)        the sum of the aggregate Dilution Factor Amounts as of such day and
the last day of the two immediately preceding Settlement Periods

to

(b)        the aggregate Billed Amount of all Receivables originated during the
three Settlement Periods ended immediately prior to such Settlement Period (so
that if the Settlement Periods referenced in (a) were the March, April and May
Settlement Periods, the Settlement Periods referenced in (b) would be the
February, March and April Settlement Periods).

“Dollars” or “$” shall mean lawful currency of the United States of America.

“Drawing Date” shall have the meaning set forth in Section 2.19(b).

“Dynamic Advance Rate” shall mean, as of the last day of any Settlement Period,

(a) With respect to any Billed Receivable, a percentage equal to the lesser of:

 

  (i)

85%; and

 

  (ii)

 100% minus the sum of (A) the Dilution Reserve Rate, (B) the Loss Reserve Rate,
(C) the Interest Reserve Rate and (D) the Servicing Reserve Rate; or

(b) With respect to any Unbilled Receivable, a percentage equal to the lesser
of:

 

  (i)

75%; and

 

  (ii)

100% minus the sum of (A) the Dilution Reserve Rate, (B) the Loss Reserve Rate,
(C) the Interest Reserve Rate and (D) the Servicing Reserve Rate.

“Election Notice” shall have the meaning specified in the Receivables Sale
Agreement.

“Eligible Receivable” shall mean, as of any date of determination, a Receivable:

(a) that (i) is due and payable within 60 days of the Billing Date thereof and
(ii) is not a Defaulted Receivable;

(b) that is not a liability of an Excluded Obligor or an Obligor with respect to
which more than 25% of the aggregate Outstanding Balance of all Receivables
owing by such Obligor are (x) more than sixty (60) days past due from the
Maturity Date thereof or (y) have been or should be written off in a manner
consistent with the Credit and Collection Policies;

(c) that is not an Excluded Receivable; provided that if an Excluded Receivable
ceases to be an Excluded Receivable at any time and meets the requirements
hereunder to be an “Eligible Receivable” such Receivable will be counted as an
“Eligible Receivable” for purposes of this Agreement until such date such
Receivable no longer meets such requirements;

(d) that is denominated and payable in Dollars in the United States of America
and is not represented by a note or other negotiable instrument or by chattel
paper; provided, for the avoidance of



--------------------------------------------------------------------------------

doubt that an LC Receivable shall not be deemed to be represented by a
negotiable instrument solely because it is supported by a letter of credit;

(e) [reserved];

(f) with respect to which no proceedings or investigations are pending or
threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or the Contract therefor, (ii) asserting the bankruptcy or
insolvency of the Obligor thereunder; unless, in the case of a bankruptcy
proceeding occurring under the Bankruptcy Code, the applicable Seller or the
Originator has been designated as a “critical vendor” and the Obligor thereunder
has obtained (A) in the case of any Receivable originated pre-petition, a final
court order approving the payment of the pre-petition claims of such Seller or
Originator on an administrative priority basis, (B) a standby letter of credit
or similar type of financial instrument or arrangement that secures payment by
the Obligor or (C) in the case of any Receivable originated post-petition, (1) a
final court order approving the payment of the post-petition claims of such
Seller or the Originator on an administrative priority basis and (2) a
debtor-in-possession financing facility and management of the applicable Seller
or the Originator reasonably believes that such financing will be available to
pay the Receivables owing by such Obligor, and, in any such case, such Obligor
has agreed post-petition to pay the Receivables owing by such Obligor on a
current basis in accordance with their terms, (iii) seeking payment of such
Receivable or payment and performance of such Contract or (iv) seeking any
determination or ruling that would reasonably be expected to materially and
adversely affect the validity or enforceability of such Receivable or such
Contract;

(g) that is not an Unapproved Receivable;

(h) that does not represent partially performed or unperformed services, a
“milestone” billing or “sale or return” goods and does not arise from a
transaction for which any additional performance by the Borrower, any Seller or
the Originator, or acceptance by or other act of the Obligor thereunder,
including any required submission of documentation, remains to be performed as a
condition to any payments on such Receivable or the enforceability of such
Receivable under applicable law;

(i) that is not the liability of an Obligor that has any claim against or
affecting the Borrower, the Seller thereof or the Originator or the property of
the Borrower, such Seller or Originator which gives rise to a right of set-off
against such Receivable;

(j) that was originated by a Seller or the Originator (or an Affiliate of a
Seller or the Originator that was acquired by, merged with or otherwise combined
with a Seller or the Originator) in accordance with, has at all times (including
prior to such merger) been serviced in a manner consistent with and satisfies in
all material respects all applicable requirements of the Credit and Collection
Policies;

(k) that represents the genuine, legal, valid and binding obligation of the
Obligor thereunder enforceable by the holder thereof in accordance with its
terms;

(l) that is entitled to be paid pursuant to the terms of the Contract therefor
and has not been paid in full or been compromised, adjusted, extended, reduced,
satisfied, subordinated, rescinded or modified (except for criteria contained in
the definition of “Dilution Factor” that has been applied to the Outstanding
Balance thereof in a manner consistent with the Credit and Collection Policies);

(m) that does not contravene in any material respect any laws, rules or
regulations applicable thereto (including laws, rules and regulations relating
to usury, consumer protection, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and



--------------------------------------------------------------------------------

privacy) and with respect to which no party to the Contract therefor is in
violation of any such law, rule or regulation;

(n) (i) that is an “account” within the meaning of the UCC (and/or any other
applicable legislation) of the applicable jurisdictions in which each of the
Originator, the Sellers, the Servicer and the Borrower are organized and in
which chief executive offices of each such Person are located and (ii) under the
terms of the related Contract, the right to payment thereof (and any other
interest in the Receivable) may be freely assigned, including as a result of
compliance with applicable law (or with respect to which, the prohibition on the
assignment of rights to payment are made fully ineffective under applicable
law);

(o) (i) that is payable solely and directly to the Borrower or the Originator
and not to any other Person (including any shipper of the goods that gave rise
to such Receivable), except to the extent that payment thereof may be made to a
Lockbox or otherwise as directed pursuant to Article VI of the Credit Agreement
and (ii) no portion of any Receivable does not constitute Borrower Collateral;

(p) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations with, any Governmental Authority required to
be obtained, effected or given in connection with the creation of such
Receivable or the Contract therefor have been duly obtained, effected or given
and are in full force and effect;

(q) that is created through the provision of goods or services by the Seller
thereof (or the Originator) in the ordinary course of its business;

(r) that is not the liability of an Obligor that, consistent with the Credit and
Collection Policies, is receiving or should receive goods or services on a “cash
on delivery” basis;

(s) that does not constitute a rebilled amount arising from a deduction taken by
an Obligor with respect to a previously arising Receivable;

(t) as to which the Borrower has a first priority perfected ownership interest
and in which the Administrative Agent has a first priority perfected security
interest, in each case not subject to any Lien, right, claim, security interest
or other interest of any other Person (other than, in the case of the Borrower,
the Lien of the Administrative Agent for the benefit of the Secured Parties and
other Permitted Encumbrances);

(u) no portion of such Receivable represents sales tax;

(v) that does not represent the balance owed by an Obligor on a Receivable in
respect of which the Obligor has made partial payment (other than any partial
payment that specifically is permitted under the terms of the Contract relating
to such Receivable or the related letter of credit);

(w) with respect to which no check, draft or other item of payment was
previously received that was returned unpaid or otherwise;

(x) which is an Unbilled Receivable or a Billed Receivable; provided, that, in
the event such Receivable is an Unbilled Receivable, (1) the Obligor in respect
thereof is not domiciled in, or organized under the laws of, any jurisdiction
outside of the United States of America (including the District of Columbia but
otherwise excluding its territories and possessions) and (2) and the delivery of
the related goods or services represented by such Unbilled Receivable did not
occur more than 30 days prior to the date on which the eligibility of such
Unbilled Receivable is being determined;



--------------------------------------------------------------------------------

(y) the Obligor of which is not a Governmental Authority, unless (i) each
transfer of such Receivable pursuant to the Transaction Documents is in
compliance with all assignment of claims statutes and regulations applicable to
such Governmental Authority’s Receivables or such other agreements have been
entered into which are satisfactory to the Administrative Agent in its sole
discretion, (ii) such Governmental Authority is a United States Governmental
Authority (including any Governmental Authority of a State or local government
that is a political subdivision of the United States), and (iii) the
Administrative Agent shall have received evidence, to its reasonable
satisfaction, that such Governmental Authority does not have a right of set-off
against the Originator thereof or any of its Affiliates that can be exercised
against such Receivables;

(z) each Seller and the Originator is a direct or indirect wholly-owned
Subsidiary of the Parent as of such date of determination;

(aa) (i) that is a liability of an Obligor domiciled in, and organized under the
laws of, the United States of America (including the District of Columbia but
otherwise excluding its territories and possessions), (ii) that is a liability
of an Obligor domiciled in Canada or the United Kingdom, (iii) that is a
Permitted Foreign Receivable, or (iv) that is an LC Receivable;

(bb) the Obligor of which has been instructed in an manner consistent with the
Credit and Collection Policies to make all payments with respect thereto only
(A) by check or money order mailed to the Lockbox, or (B) by wire transfer or
moneygram directly to the Lockbox Account;

(cc) if arising under a primary or base Contract executed on or after the
Closing Date, the Contract under which such Receivable arises provides either
(x) that all payments with respect to Receivables arising thereunder are to be
made by remitting payment to a Lockbox or a Collection Account or (y) that the
payment instructions in respect of payments with respect to Receivable arising
thereunder may be changed by written notice from the related Seller, the
Originator, the Servicer, the Borrower or an assignee thereof;

(dd) [reserved];

(ee) [reserved];

(ff) that is not subject to any Lease Lien that is not a Permitted Lease Lien;

(gg) that arises under a Contract (A) that is governed by the law of (i) a State
of the United States, (ii) England or (iii) another jurisdiction requested by
the Borrower and as to which the Administrative Agent is satisfied (based on
representations of the Borrower or otherwise) that the application of such law
does not adversely affect the interest of the Borrower or the Administrative
Agent in Receivables arising under such Contract, or the exercise or enforcement
of the Borrower’s or the Administrative Agent’s rights and remedies in respect
of such Receivables and Related Rights and (B) pursuant to which, in the event
that the Obligor under such Contract is not domiciled in the United States,
Canada or England, such Contract provides that disputes arising under the
Contract shall be: (i) adjudicated in a court in England or a state or federal
court in the United States; or (ii) submitted to arbitration at a site in
England, Switzerland or the United States;

(hh) that complies with such other criteria and requirements that the
Administrative Agent has determined, in consultation with the Borrower and the
Servicer, in the Administrative Agent’s commercially reasonable judgment to be
necessary, as set forth in a written notice from the Administrative Agent to the
Borrower prior to such date of determination; and



--------------------------------------------------------------------------------

(ii) that complies with such other criteria and requirements that the
Administrative Agent, following receipt of written request therefor by the
Borrower or the Servicer, has determined are (in the Administrative Agent’s
commercially reasonable judgment) acceptable.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder.

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, as applicable,
are treated as a single employer within the meaning of sections 414(b), (c),
(m) or (o) of the IRC.

“ESOP” shall mean a Plan that is intended to satisfy the requirements of section
4975(e)(7) of the IRC.

“Event of Servicer Termination” shall have the meaning assigned to it in section
4.1 of the Servicing Agreement.

“Excess Concentration Amount” shall mean, with respect to any Obligor of any
Receivables and as of any date of determination, the amount by which the
Outstanding Balance of Receivables owing by such Obligor exceeds (i) the
Concentration Percentage for such Obligor multiplied by (ii) the Outstanding
Balance of all Receivables on such date; provided, however, that in the case of
an Obligor which is an Affiliate of other Obligors, the Excess Concentration
Amount for such Obligor shall be calculated as if such Obligor and such one or
more affiliated Obligors were one Obligor.

“Excluded Contract Rights” with respect to a Contract shall mean all obligations
of the Originator or any Seller thereunder.

“Excluded Obligor” shall mean any Obligor (a) that is a Subsidiary or Affiliate
of any Seller, the Originator, the Parent, the Servicer or the Borrower, or
(b) that is designated as an Excluded Obligor, based on the Administrative
Agent’s commercially reasonable credit judgment of such Obligor, in consultation
with the Borrower and the Servicer.

“Excluded Receivable” shall mean, on any date of determination, (i) any
Non-permitted Receivable and (ii) any other receivable that arises under a
contract described, as of the Closing Date, on Schedule B to the Servicing
Agreement and, on any other date, (x) on the related schedule to the last
Monthly Report delivered prior to such date of determination or (y) under a
contract that will be described on the related schedule to the next Monthly
Report to be delivered after such date of determination.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any LC Lender or any other recipient of any payment to be made by or on
account of any obligation of any Person under any Transaction Document,
(a) income taxes imposed on (or measured by) its net income, or franchise taxes,
in either case imposed by a jurisdiction as a result of such recipient being
organized in, having its principal office in, or in the case of any Lender, its
applicable lending office in, or doing business in such jurisdiction (other than
a business in such jurisdiction arising or deemed to arise by reason of
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its



--------------------------------------------------------------------------------

obligations under, receiving payments, receiving or perfecting a security
interest under, and/or enforcing any Transaction Documents), including, for the
avoidance of doubt, any U.S. federal backup withholding tax under section 3406
of the IRC, (b) any branch profits tax under section 884(a) of the IRC, or any
similar tax, that is imposed by any jurisdiction described in subsection
(a) above, (c) in the case of a Lender or an LC Lender, any U.S. federal
withholding tax that is imposed pursuant to law in effect on the Closing Date or
such later date as such Lender or such LC Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender or such LC Lender (or its assignor, if any) was entitled, immediately
prior to such later date that such Lender or LC Lender became party to the
Credit Agreement or designated a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.10 of the Credit Agreement, (d) any withholding tax that
is attributable to such recipient’s failure to comply with Section 2.10 of the
Credit Agreement and (e) any tax, assessment or other governmental charge
imposed under FATCA.

“Facility Maturity Date” shall mean the earliest to occur of:

(i)         the Final Advance Date;

(ii)        the date so designated pursuant to Section 8.1 of the Credit
Agreement;

(iii)       the date of termination of the Maximum Revolving Commitment Amount
specified in a notice from the Borrower to the Administrative Agent delivered
pursuant to and in accordance with Section 2.2(b) of the Credit Agreement;

(iv)       the ninetieth (90th) day prior to (x) in the event that any Successor
Senior Credit Agreement has been entered into, the earliest scheduled maturity
date of any obligations for Indebtedness arising (or which could arise as a
result of any borrowing or similar event) under such Successor Senior Credit
Agreement or (y) otherwise the Scheduled Senior Credit Agreement Maturity Date;
and

(v)        the ninetieth (90th) day prior to the earliest scheduled maturity
date of any obligations for Indebtedness (a) maturing after December 31, 2015
and (b) having an outstanding principal balance in excess of $100 million (or
such higher amount as to which the Administrative Agent, in its sole and
absolute discretion, may consent) on such ninetieth (90th) day.

“FATCA” means sections 1471, 1472, 1473 and 1474 of the IRC as of the date of
this Agreement (or any amended or successor version to the extent that it is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to the IRC (or any amended or successor
version).

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by the Administrative Agent.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

“Fee Letter” shall mean that certain fee letter agreement dated June 9, 2014
among GE Corporate Financial Services, Inc., GE Capital Markets, Inc., and Alpha
Natural Resources, Inc.

“Fees” shall mean any and all fees payable to the Administrative Agent or any
Lender pursuant to the Credit Agreement or any other Transaction Document,
including, without limitation, the Unused Fee; provided, for the avoidance of
doubt, that the defined term “Fees” shall not include LC Lender Fees or Servicer
Fees.



--------------------------------------------------------------------------------

“Final Advance Date” shall mean September 19, 2018.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person.

“Fixed Charge Coverage Ratio” shall have the meaning assigned to it on Annex V.

“Foreign Lender” shall mean any Lender or any LC Lender that is not a “United
States person” within the meaning of section 7701(a)(30) of the IRC.

“Funding Availability” shall mean, as of any date of determination, the amount,
if any, by which the Borrowing Base exceeds the Outstanding Principal Amount, in
each case as of the end of the immediately preceding day.

“Funding Availability Adjusted Amount” shall mean, as of any date of
determination, the amount, if any by which the Borrowing Base as calculated in
subsection (b) of the definition thereof plus the amount on deposit in the LC
Collateral Account (up to the LC Deposit Amount) exceeds (B) the Outstanding
Principal Amount, in each case as of the end of the immediately preceding day.

“Funding Excess” shall mean, as of any date of determination, the extent to
which (A) the Outstanding Principal Amount exceeds (B) the sum of (i) the
Borrowing Base (as disclosed in the most recently submitted Borrowing Base
Certificate or Borrowing Request or, upon notice to and following consultation
with the Borrower, as otherwise determined by the Administrative Agent in its
commercially reasonable judgment) plus (ii) the result of, (a) if no Termination
Event has occurred and is continuing, the aggregate of the amount on deposit in
the LC Collateral Account plus the amount of Available Net Collections on
deposit in the Lockbox Account and any Specified Account or (b) if a Termination
Event has occurred and is continuing, (I) the amount on deposit in the LC
Collateral Account divided by 1.05 plus (II) the amount of Available Net
Collections on deposit in the Lockbox Account and any Specified Account.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied as such term is
further defined in Section 2(a) of this Annex X.

“GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation.

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (c) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (d) indemnify the owner of such primary
obligation against loss in respect thereof. The amount of any Guaranteed
Indebtedness at any time shall be deemed to be the amount equal to the lesser at
such time of (x) the stated or determinable amount of the primary obligation in
respect of which such Guaranteed



--------------------------------------------------------------------------------

Indebtedness is incurred and (y) the maximum amount for which such Person may be
liable pursuant to the terms of the instrument embodying such Guaranteed
Indebtedness; or, if not stated or determinable, the maximum reasonably
anticipated liability (assuming full performance) in respect thereof.

“Immaterial Misstatement” means (i) any untrue or incorrect information set
forth in any Borrowing Base Certificate which does not cause the calculation of
the Borrowing Base reflected on such Borrowing Base Certificate to be greater
than what the calculation of the Borrowing Base would have been if such
information were not untrue or incorrect or (ii) any untrue or incorrect
information unintentionally set forth in any Borrowing Base Certificate which
does not cause the calculation of the Borrowing Base reflected on such Borrowing
Base Certificate to be more than 1% greater than what the calculation of the
Borrowing Base would have been if such information were not untrue or incorrect;
provided, that in the case of clause (ii), such information is corrected within
two Business Days after an Authorized Officer of the Borrower becomes aware
thereof.

“Impacted Lender” shall have the meaning assigned to it in Section 2.18(a) of
the Credit Agreement.

“Inactive Seller” shall mean any Seller that has permanently ceased to generate
Receivables and regarding which, on any date of determination, the aggregate of
the Outstanding Balances of Receivables associated with such Seller equals zero.

“Incipient Termination Event” shall mean any event that, with the passage of
time or the giving of notice or both, would constitute a Termination Event.

“Increase Effective Date” shall have the meaning assigned to it in Section 2.11
of the Credit Agreement.

“Indebtedness” shall have the meaning assigned to it on Annex U.

“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and reasonable
out-of-pocket and documented expenses (including, but not limited to, reasonable
out-of-pocket and documented attorneys’ fees and disbursements and other
reasonable and documented out-of-pocket costs of investigation or defense,
including those incurred upon any appeal) including any taxes imposed on such
Indemnified Amounts (other than Indemnified Taxes, Other Taxes or Excluded Taxes
imposed on payments on the Notes which are expressly indemnified or excluded
from indemnity under, and are governed exclusively by, the provisions of
Section 2.10).

“Indemnified Person” shall have the meaning assigned to it in Section 10.1(a) of
the Credit Agreement.

“Indemnified Taxes” shall have the meaning assigned to it in Section 2.10 of the
Credit Agreement.

“Independent Manager” means, with respect to a subject Person, a natural person
which itself (and for the avoidance of doubt not any Person which is the
employer of such natural person) satisfies each of the following: (i) such
person is not a direct or indirect or beneficial stockholder, officer, director
or manager (other than in a capacity as an independent director or independent
manager of an Affiliate of such Person in connection with a securitization
transaction), employee, affiliate, associate, customer, supplier of such Person
or such Person’s Affiliates, or any relative thereof, nor a trustee in
bankruptcy for any thereof and (ii) such person (a) has at least three years’
prior experience in transactions involving the



--------------------------------------------------------------------------------

securitization of financial assets and prior experience as an “independent
manager” or an “independent director” for a corporation or an independent
director or manager for an entity (other than such Person) whose charter or
organizational documents require the unanimous consent of all independent
directors or independent managers, as applicable, before such entity could file
a bankruptcy proceeding or consent to the initiation of bankruptcy proceedings
against it and (b) is employed by, and has at least three years of employment
experience with any of (or any combination of), Lord Securities Corporation,
Stewart Management Company, Wilmington Trust Company, National Registered
Agents, Inc., Global Securitization Services, LLC, Amacar, L.L.C., Corporation
Service Company, CT Corporation Staffing, Inc. or a similar nationally
recognized provider of advisory, management, or placement services to issuers of
securitization or structured finance instruments, agreements or securities,
which in the ordinary course of its business provides independent directors or
independent managers for special-purpose financing entities such as the
Borrower, which similar nationally recognized provider is approved by the
Administrative Agent in writing (such approval not to be unreasonably withheld
or delayed).

“Index Rate” shall mean a floating rate of interest determined by the
Administrative Agent equal to the greatest of:

 

  (i)

the Prime Rate;

 

  (ii)

the Federal Funds Rate plus 0.50% per annum; and

 

  (iii)

the sum of:

 

  (a)

1.00%; and

 

  (b)

the LIBOR Underlying Rate;

provided that in no event shall the Index Rate for any day be less than the
LIBOR Rate for the Interest Period in which such day occurs.

“Index Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the Index Rate.

“Ineligible Receivable” shall mean any Receivable which fails to satisfy all of
the requirements of an “Eligible Receivable” set forth in the definition
thereof.

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Cod

“Interest Period” shall mean, any calendar month, commencing with the first
Business Day of such calendar month, and ending with the last day of such
calendar month (or if the last day of such calendar month is not a Business Day,
the next succeeding Business Day of the following calendar month).

“Interest Reserve Rate” shall mean, for any day, the product of (X) 1.50,
(Y) the Index Rate and (Z) a fraction, the numerator of which is the higher of
(a) 30 and (b) the product of 2.0 and a number equal to the most recently
determined Turnover Days, and the denominator of which is 360.



--------------------------------------------------------------------------------

“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. §§ 80a et seq., and any regulations promulgated thereunder.

“Investments” shall mean, with respect to any Borrower Account Collateral, the
certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.

“IRC” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

“IRS” shall mean the Internal Revenue Service.

“Joinder Agreement” has the meaning specified in the Receivables Sale Agreement.

“LC Account Initial Establishment” has the meaning set forth in Section 6.1(d).

“LC Collateral Account” means the account designated as the LC Collateral
Account established in accordance with Section 6.1(d) (for the benefit of the LC
Lenders and the Lenders), or such other account as may be so designated as such
by the Administrative Agent with notice to the Borrower and the Servicer.

“LC Collateral Account Bank” has the meaning set forth in Section 6.1(d).

“LC Deposit Amount” shall mean, as of any date of determination, (A) prior to
the occurrence and continuation of a Termination Event, an amount equal to the
LC Participation Amount as of such date and (B) on and after the occurrence and
continuation of a Termination Event, an amount equal to the product of (i) the
LC Participation Amount as of such date and (ii) 1.05.

“LC Lender” means General Electric Capital Corporation (in its capacity as LC
Lender), any bank designated by a Requested LC Lender to be an LC Lender,
including, without limitation, Webster Business Credit Corporation, any Lender
or an Affiliate thereof or a bank or other legally authorized Person, in each
case, reasonably acceptable to the Administrative Agent, in such Person’s
capacity as an issuer of Letters of Credit hereunder.

“LC Lender Fees” shall have the meaning set forth in Section 2.17(b).

“LC Participation” shall have the meaning set forth in Section 2.19(a).

“LC Participation Amount” shall mean, at any time, the sum of the undrawn
amounts of all outstanding Letters of Credit.

“LC Receivable” shall mean any Receivable that is supported by a Confirmed
Letter of Credit.

“Lease Lien” shall mean the Lien, if any, created under the coal mining leases
that provide for royalty payments to be made by the lessee to the lessor and
create a security interest in favor of the lessor to secure payment of such
royalty payments.

“Lender” shall have the meaning assigned to it in the preamble of the Credit
Agreement; provided, that the term “Lender” shall include the Swing Line Lender
unless the context otherwise requires.



--------------------------------------------------------------------------------

“Lender-Related Distress Event” means, with respect to any Lender, that the
following has occurred with respect to such Lender or with respect to any Person
that directly or indirectly controls such Lender (each a “Distressed Person”):
(i) a voluntary or involuntary case with respect to such Distressed Person under
the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation; (ii) a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets; (iii) such Distressed Person is subject to a forced
liquidation, merger, sale or other change of control supported in whole or in
part by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by)
from the U.S. government or other Governmental Authority; or (iv) such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any such Governmental Authority.

“Letter of Credit” shall have the meaning assigned to it in Section 2.17 of the
Credit Agreement.

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions;

“LIBOR Rate” shall mean, for any Interest Period, a per annum rate of interest
determined by the Administrative Agent equal to the Applicable LIBOR Margin plus
the LIBOR Underlying Rate; provided, that if the introduction of or any change
in any law or regulation (or any change in the interpretation thereof) shall
make it unlawful, or any central bank or other Governmental Authority with
jurisdiction over a Lender shall assert that it is unlawful, for a Lender to
agree to make or to make or to continue to fund or maintain any Advances at the
LIBOR Rate, the LIBOR Rate shall in all cases be equal to the Index Rate. For
the avoidance of doubt, except as provided in the immediately preceding proviso,
the LIBOR Rate determined for any Interest Period shall remain fixed for such
Interest Period.

“LIBOR Rate Advance” shall mean an Advance or portion thereof bearing interest
by reference to the LIBOR Rate.

“LIBOR Underlying Rate” means, for any Interest Period, (a) the offered rate for
deposits in United States Dollars for a one month period which appears on
Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on the second full
LIBOR Business Day next preceding the first day of such Interest Period; divided
by

(b)        a number equal to 1.0 minus the aggregate (but without duplication)
of the rates (expressed as a decimal fraction) of reserve requirements in effect
on the day which is two (2) LIBOR Business Days prior to the beginning of such
Interest Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve system or
other governmental authority having jurisdiction with respect thereto, as now
and from time to time in effect) for Eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of such Board) which are required
to be maintained by a member bank of the Federal Reserve System;

If such interest rates shall cease to be available from Reuters, the LIBOR
Underlying Rate shall be determined from such financial reporting service or
other information reasonably selected by the Administrative Agent.

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or



--------------------------------------------------------------------------------

other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the UCC or comparable law of any jurisdiction).

“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending against such Person before any
court, board, commission, agency or instrumentality of any federal, state, local
or foreign government or of any agency or subdivision thereof or before any
arbitrator or panel of arbitrators.

“Lockbox” shall have the meaning assigned to it in Section 6.1(a)(ii) of the
Credit Agreement.

“Lockbox Account” means any deposit account assigned to the Borrower for the
deposit of Collections pursuant to and in accordance with Section 6.1(a) of the
Credit Agreement.

“Lockbox Account Bank” shall mean any bank or other financial institution at
which one or more Lockbox Accounts are maintained.

“Lockbox Control Agreement” shall mean any agreement between the Borrower, the
Servicer, the Administrative Agent, and a Lockbox Processor with respect to a
Lockbox that provides, among other things, that the Administrative Agent has
exclusive control over the Lockbox, the items of payment received in the related
Lockbox and is otherwise in form and substance acceptable to the Administrative
Agent.

“Lockbox Processor” means any other Person that may from time to time perform
Lockbox services with respect to one or more Lockboxes and that has been
approved as a Lockbox Processor by the Administrative Agent in writing.

“Loss Reserve Rate” means 5.00%.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations or financial or other condition of
(i) the Sellers (considered as a whole), (ii) the Borrower, (iii) the Parent,
(iv) the Servicer or (v) the Originator, (b) the ability of any Seller, the
Originator, the Borrower, the Parent or the Servicer to perform in any material
respect any of its obligations under the Transaction Documents in accordance
with the terms thereof, (c) the validity or enforceability of any Transaction
Document or the rights and remedies of the Borrower, the Lenders or the
Administrative Agent under any Transaction Document or (d) the collectibility of
the Transferred Receivables generally, any material portion of the Transferred
Receivables, the Borrower Collateral (taken as a whole) or the ownership
interests or Liens of the Borrower or the Administrative Agent thereon or the
priority of such interests or Liens.

“Material Indebtedness” means any indebtedness of the Parent or any subsidiary
thereof in a principal amount of $25,000,000 or more.

“Maturity Date” shall mean, with respect to any Receivable, the due date for
payment therefor specified in the Contract therefor, or, if no date is so
specified, 30 days from the Billing Date.

“Maximum Revolving Commitment Amount” means an amount equal to the Revolving
Commitments of all Lenders, which aggregate commitment shall be $200,000,000.00
on the Closing Date, as such amount may be adjusted from time to time in
accordance with the Credit Agreement.



--------------------------------------------------------------------------------

“Monthly Report” shall have the meaning assigned to it in Annex 5.2(a) to the
Credit Agreement.

“Monthly Report Date” means the 21st day of each calendar month (or if such day
is not a Business Day, the next succeeding Business Day); provided, that the
first Monthly Report Date shall occur in October 2014.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Net Eligible Receivables Balance” means, as of any date of determination, the
sum of the following:

(A)        the Outstanding Balance of Eligible Receivables;

minus

(B)        the aggregate Excess Concentration Amount in respect of all Obligors;

minus

(C)        the amount by which the aggregate Outstanding Balance of all
Permitted Foreign Receivables (other than Special Obligor Receivables) exceeds
the Permitted Foreign Receivables Cap;

in each case, as of such date of determination and as disclosed in the most
recently submitted Daily Report, Weekly Report, Monthly Report, Borrowing Base
Certificate or Borrower Request or as otherwise determined by the Administrative
Agent based on Borrower Collateral information available to it, including any
information obtained from any audit or from any other reports with respect to
the Borrower Collateral, which determination shall be final, binding and
conclusive on all parties to the Administrative Agreement (absent manifest
error).

“Non-Consenting Lender” shall have the meaning assigned to it in Section 2.13 of
the Credit Agreement.

“Non-Funding Lender” means any Lender: (a) that has failed for three or more
Business Days to fund any payments required to be made by it under this
Agreement, (b) that has given verbal or written notice to the Borrower or the
Administrative Agent or has otherwise publicly announced that such Lender
believes it will fail to fund all Revolving Credit Advances and other payments
required to be funded by it under this Agreement as of any Settlement Date;
(c) that has, for three or more Business Days, failed to confirm in writing to
the Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder; (d) that has
defaulted in fulfilling its obligations (as a lender, agent or letter of credit
issuer) under one or more other syndicated loan or credit facilities or (e) with
respect to which one or more Lender-Related Distress Events has occurred.

“Non-Funding Lender Account” shall have the meaning assigned to it in
Section 2.14 of the Credit Agreement.

“Non-permitted Receivable” shall mean any receivable that arises under a
Contract that (a)(i) expressly prohibits the assignment of the receivable
arising under such Contract or (ii) expressly prohibits the assignment of such
Contract and does not expressly permit assignment of the receivable arising
under such Contract, and (b) is governed by a jurisdiction the laws of which the
Servicer has not determined



--------------------------------------------------------------------------------

invalidate express or implied anti-assignment provisions in such Contract
relating to the rights to payment under such Contract.

“Notes” shall mean the Revolving Notes and the Swing Line Notes, collectively.

“Obligor” shall mean, with respect to any receivable, the Person primarily
obligated to make payments in respect thereof under the related Contract.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

“Originator” shall mean Alpha Coal Sales Co., LLC.

“Other Lender” shall have the meaning assigned to it in Section 2.3(e) of the
Credit Agreement.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise, property intangible, mortgage recording or similar Taxes, charges
or similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement
including any interest, additions to tax or penalties applicable thereto;
provided that such term shall not include any of the foregoing Taxes that result
from an assignment or grant of a participation pursuant to Section 12.2(b) or
(c), or designation of a new office for receiving payments under this Agreement,
except to the extent that any such action described in this proviso is requested
or required by the Borrower.

“Outstanding Balance” shall mean, with respect to any Receivable, as of any date
of determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Obligor thereunder that reduce such Billed Amount, minus (c) all Dilution
Factors and other discounts to, or any other modifications by, the applicable
Seller, the Borrower, the Originator or the Servicer that reduce such Billed
Amount; provided, that if the Administrative Agent or the Servicer makes a good
faith determination that all payments by the applicable Obligor with respect to
such Billed Amount have been made, the Outstanding Balance shall be zero.

“Outstanding Principal Amount” shall mean, as of any date of determination, the
amount equal to (a) the aggregate Revolving Credit Advances made by the Lenders
under the Credit Agreement on or before such date, minus (b) the aggregate
amounts disbursed to any Lender in reduction of the principal of such Revolving
Credit Advances pursuant to the Credit Agreement on or before such date plus
(c) the LC Participation Amount as of such date (after giving effect to any
issuances of Letters of Credit on such date) plus (d) the outstanding balance of
any Swing Line Advances as of such date; provided, that references to the
Outstanding Principal Amount of any Lender shall mean an amount equal to (w) the
aggregate Revolving Credit Advances made by such Lender pursuant to the Credit
Agreement on or before such date, minus (x) the aggregate amounts disbursed to
such Lender in reduction of the principal of such Advances pursuant to the
Credit Agreement on or before such date and not required to be returned as
preference payments or otherwise plus (y) the LC Participation Amount
attributable to such Lender (after giving effect to any issuances of Letters of
Credit on such date) plus (z) the portion of any Swing Line Participation to
such Lender; provided, further that if any repayment of Advances is rescinded or
required to be returned as a preference for any reason, then the Outstanding
Principal Amount shall include the amount so rescinded or returned.



--------------------------------------------------------------------------------

“Parent” shall mean Alpha Natural Resources, Inc.

“Parent Group” shall mean the Parent and each of its Affiliates other than the
Borrower.

“Participant Register” shall have the meaning assigned to it in Section 12.2(c)
of the Credit Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Permitted Dilution Adjustments” shall mean, with respect to any Borrowing Base
Certificate, Monthly Report or Weekly Report, any adjustment to the Outstanding
Balance of any Eligible Receivable designated as an Eligible Receivable in such
Borrowing Base Certificate, Monthly Report or Weekly Report to reflect Dilution
Factors made in a manner consistent with the Credit and Collection Policies;
provided, that such adjustment is given effect for purposes of making all
calculations and determinations set forth (or contemplated) in any such
Borrowing Base Certificate, Monthly Report or Weekly Report.

“Permitted Discretion” means a determination made in good faith, in consultation
with the Borrower and the Servicer, and in the exercise of reasonable (from the
perspective of a secured asset-based lender) credit judgment.

“Permitted Encumbrances” shall mean (i) Liens for taxes or assessments or other
governmental charges or levies not yet due and payable or that are being
contested in good faith by appropriate proceedings as to which the
Administrative Agent has been notified in writing and established a reserve
satisfactory to the Administrative Agent in its sole and absolute discretion
after consultation with the Borrower; (ii) Permitted Real Estate Encumbrances,
(iii) Liens securing judgments that do not constitute a Termination Event,
(iv) presently existing or hereinafter created Liens in favor of the Originator,
the Borrower, the Lenders or the Administrative Agent created by the Credit
Agreement and the other Transaction Documents and (v) a Permitted Lease Lien.

“Permitted Foreign Receivable” shall mean any Receivable (other than an LC
Receivable) that is a liability of an Approved Obligor domiciled in Switzerland,
Sweden, Singapore, Luxembourg, Germany or Austria or any other country that may
be consented to by the Administrative Agent (in its sole discretion) from time
to time.

“Permitted Foreign Receivables Cap” shall mean, as of any date of determination,
an amount equal to the lesser of (i) $35,000,000 and (ii) the product of 0.175
and the Maximum Revolving Commitment Amount as of such date of determination.

“Permitted Investments” shall mean any of the following:

(a)        obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States of America or obligations of any
agency or instrumentality thereof if such obligations are backed by the full
faith and credit of the United States of America, in each case with maturities
of not more than 90 days from the date acquired;

(b)        repurchase agreements on obligations of the type specified in
subsection (a) of this definition; provided, that the short-term debt
obligations of the party agreeing to repurchase are rated at least A-1 or the
equivalent by S&P and P-1 or the equivalent by Moody’s;

(c)        federal funds, certificates of deposit, time deposits and bankers’
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or



--------------------------------------------------------------------------------

any state, in each case with original maturities of not more than 90 days or, in
the case of bankers’ acceptances, original maturities of not more than 365 days;
provided, that the short-term obligations of such depository institution or
trust company are rated at least A-1 or the equivalent by S&P and P-1 or the
equivalent by Moody’s;

(d)        commercial paper of any corporation incorporated under the laws of
the United States of America or any state thereof with original maturities of
not more than 180 days that on the date of acquisition are rated at least A-1 or
the equivalent by S&P and P-1 or the equivalent by Moody’s; and

(e)        securities of money market funds rated at least A-1 or the equivalent
by S&P and P-1 or the equivalent by Moody’s.

“Permitted Lease Lien” shall mean any Lease Lien that remains unperfected.

“Permitted Real Estate Encumbrances” shall mean the following encumbrances that
do not, in any case, individually or in the aggregate, materially detract from
the value of any Receivable or materially adversely affect the interests of the
Borrower or the Administrative Agent in any Receivable: (i) encumbrances
typically found upon Real Property used for mining purposes in the applicable
jurisdiction in which the applicable Real Property is located to the extent such
encumbrances would be permitted or granted by a prudent operator of mining
property similar in use and configuration to such Real Property (e.g., surface
rights agreements, wheelage agreements and reconveyance agreements); (ii) rights
and easements of owners (A) of undivided interests in any of the Real Property
where the applicable Loan Party (as defined in the Senior Credit Agreement) of
Subsidiary owns less than 100% of the fee interest, (B) of interests in the
surface of any Real Property where the applicable Loan Party or Subsidiary does
not own or lease such surface interest, (C) lessees, if any, of coal or other
minerals (including oil, gas and coalbed methane) where the applicable Loan
Party or Subsidiary does not own such coal or other minerals, and (D) lessees of
other coal seams and other minerals (including oil, gas and coalbed methane) not
owned or leased by such Loan Party or Subsidiary; (iii) with respect to any Real
Property in which the Borrower or any Restricted Subsidiary (as defined in the
Senior Credit Agreement) holds a leasehold interest, terms, agreements,
provisions, conditions, and limitations (other than royalty and other payment
obligations which are otherwise permitted hereunder) contained in the leases
granting such leasehold interest and the rights of lessors thereunder (and their
heirs, executors, administrators, successors, and assigns); (iv) farm, grazing,
hunting, recreational and residential leases with respect to which the Borrower
or any Restricted Subsidiary is the lessor encumbering portions of the Real
Properties to the extent such leases would be granted or permitted by, and
contain terms and provisions that would be acceptable to, a prudent operator of
mining properties similar in use and configuration to such Real Properties;
(v) royalty and other payment obligations to sellers or transferors of fee coal
or lease properties to the extent such obligations constitute a lien not yet
delinquent; (vi) rights of others to subjacent or lateral support and absence of
subsidence rights or to the maintenance of barrier pillars or restrictions on
mining within certain areas as provided by any Mining Lease (as defined in the
Senior Credit Agreement), unless in each case waived by such other person; and
(vii) rights of repurchase or reversion when mining and reclamation are
completed.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.

“Plan” shall mean, at any time during the preceding five years, an “employee
benefit plan,” as defined in section 3(3) of ERISA, that any Seller or ERISA
Affiliate maintains, contributes to or has an



--------------------------------------------------------------------------------

obligation to contribute to on behalf of participants who are or were employed
by any Seller or ERISA Affiliate and is subject to Title IV of ERISA.

“Prime Rate” means, as of any date, the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15
(519) (Selected Interest Rates) as the “bank prime loan” rate, or, if such rate
is no longer quoted therein, any similar rate quoted therein (as determined by
the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent)

“Pro Rata Share” shall mean with respect to all matters relating to any Lender
(other than the Swing Line Lender), the percentage obtained by dividing (i) the
Revolving Commitment of such Lender by (ii) the Maximum Revolving Commitment
Amount, as such percentage may be adjusted by assignments permitted pursuant to
Section 12.2 of the Credit Agreement; provided, however, if all of the Revolving
Commitments are terminated pursuant to the terms of the Credit Agreement, then
“Pro Rata Share” shall mean with respect to all matters relating to any Lender,
the percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Credit Advances, plus (B) the LC Participation Amount attributable to such
Lender, plus (C) such Lender’s share of the obligations to purchase
participations in Swing Line Advances and refinance Swing Line Advances pursuant
to Section 2.1(e) by (y) the aggregate Outstanding Principal Amount.

“Proposed Change” shall have the meaning assigned to it in Section 12.7(c) of
the Credit Agreement.

“Ratios” shall mean, collectively, the Defaulted Receivable Trigger Ratio, the
Delinquency Trigger Ratio, the Dilution Reserve Ratio, the Fixed Charge Coverage
Ratio the Dilution Trigger Ratio and the Turnover Days. For purposes of
calculating the Dynamic Advance Rate or whether any Termination Event or
Incipient Termination Event has occurred, each Ratio applicable at any time
shall be as calculated in the most recently submitted Monthly Report or as
otherwise determined by the Administrative Agent based on Borrower Collateral
information available to it, including any information obtained from any audit
or from any other reports with respect to the Borrower Collateral, which
determination shall be final, binding and conclusive on all parties to the
Transaction Documents (absent manifest error).

“Receivable” shall mean, with respect to any Obligor:

(a)        indebtedness of such Obligor (whether billed or unbilled and whether
constituting an account, chattel paper, document, instrument, as-extracted
collateral or general intangible (under which the Obligor’s principal obligation
is a monetary obligation) and whether or not earned by performance) however
arising from the sale, lease or license of goods, as-extracted collateral or
other personal property or the provision of services by the Originator or one or
more Sellers, or other Person approved by the Administrative Agent in its sole
discretion, to such Obligor, including the right to payment of any interest or
finance charges and other obligations of such Obligor with respect thereto;

(b)        all Liens and property subject thereto from time to time securing or
purporting to secure any such indebtedness of such Obligor;

(c)        to the extent relating to such indebtedness, all right, title and
interest in and to (but no obligations under) the Contracts giving rise thereto;



--------------------------------------------------------------------------------

(d)        all guaranties, indemnities and warranties, insurance policies,
financing statements, supporting obligations (including, without limitation, the
proceeds of Confirmed Letters of Credit and the right to draw thereunder) and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of any such indebtedness;

(e)        all right, title and interest of any Seller, the Originator or the
Borrower in and to any goods (including returned, repossessed or foreclosed
goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), the sale of which gave rise to a receivable;

(f)        all collections with respect to any of the foregoing;

(g)       all records with respect to any of the foregoing; and

(h)       all proceeds with respect to any of the foregoing,

provided, for the avoidance of doubt, that (i) the definition of “Receivable”
hereunder shall include any Receivable transferred to the Borrower by the
Originator pursuant to the Receivables Sale Agreement and (ii) shall not include
any Excluded Receivable.

“Receivables Sale Agreement” shall mean that certain Receivables Sale Agreement
dated as of the Closing Date, by and among the Originator and the Borrower (as
amended, restated, supplemented or otherwise modified from time to time).

“Records” shall mean all Contracts and other documents, books, records and other
information (including customer lists, credit files, computer programs, tapes,
disks, data processing software and related property and rights) prepared and
maintained by any Seller, the Servicer, the Originator, any Sub-Servicer or the
Borrower with respect to the Receivables and the Obligors thereunder and the
Borrower Collateral.

“Register” shall have the meaning assigned to it in Section 2.16(a) of the
Credit Agreement.

“Regulatory Change” shall mean any change after the Closing Date in any federal,
state or foreign law, regulation (including Regulation D of the Federal Reserve
Board), pronouncement by the Financial Accounting Standards Board or the
adoption or making after such date of any interpretation, directive or request
under any federal, state or foreign law or regulation (whether or not having the
force of law) by any Governmental Authority, the Financial Accounting Standards
Board, or any central bank or comparable agency, charged with the interpretation
or administration thereof that, in each case, is applicable to any Affected
Party.

“Reimbursement Deficiency” shall have the meaning assigned to it in
Section 2.19(b) of the Credit Agreement.

“Repayment Notice” shall have the meaning assigned to it in Section 2.3(g) of
the Credit Agreement.

“Reportable Event” shall mean any of the events set forth in section 4043(c) of
ERISA and regulations promulgated thereunder, other than those events as to
which the 30-day notice period referred to in section 4043(c) of ERISA has been
waived.

“Requested LC Lender” shall mean have the meaning specified in Section 2.18(a)
of the Credit Agreement.



--------------------------------------------------------------------------------

“Required Minimum Balance” shall mean, on any day, One Million Dollars
($1,000,000).

“Required Remedies Lenders” shall mean:

(i)         if there is one (1) Lender, such Lender;

(ii)        if there are two (2) or three (3) Lenders, each Lender that is not a
Non-Funding Lender; and

(iii)       if there are four (4) or more Lenders, a number of Lenders equal to
(A) the number of Lenders that are not a Non-Funding Lenders minus (B) one
Lender.

For purposes of this definition, if any Lender is an Affiliate of any other
Lender, the number of Lenders party to the Credit Agreement shall be calculated
as if such Lender and such one or more affiliated Lenders were one Lender.

“Requisite Lenders” shall mean:

(i)         if there is one (1) Lender, such Lender;

(ii)        if there are two (2) Lenders, both Lenders (or, if one Lender is a
Non-Funding Lender, the Other Lender shall constitute the “Requisite Lenders”);

(iii)       if there are three (3) Lenders, (a) two or more Lenders having in
the aggregate more than fifty percent (50%) of the Maximum Revolving Commitment
Amount, or (b) if the Revolving Commitments have been terminated, two or more
Lenders having in the aggregate more than fifty percent (50%) of the aggregate
Outstanding Principal Amount; provided that so long as any Lender is a
Non-Funding Lender, the Revolving Commitments and Outstanding Principal Amount
of such Non-Funding Lender will not be taken into account in determining the
calculation of which Lenders constitute Requisite Lenders pursuant to this
clause (iii)(b); and

(iv)       if there are four (4) or more Lenders, (a) two or more Lenders having
in the aggregate more than sixty-six and two thirds percent (66 2/3%) of the
Maximum Revolving Commitment Amount, or (b) if the Revolving Commitments have
been terminated, two or more Lenders having in the aggregate more than sixty-six
and two thirds percent (66 2/3%) of the aggregate Outstanding Principal Amount;
provided that so long as any Lender is a Non-Funding Lender, the Revolving
Commitments and Outstanding Principal Amount of such Non-Funding Lender will not
be taken into account in determining the calculation of which Lenders constitute
Requisite Lenders pursuant to this clause (iv)(b).

“Revolving Commitment” shall mean as to any Lender, the aggregate commitment of
such Lender to make Revolving Credit Advances (including pursuant to
Section 2.19(c) and to refund and participate in Swing Line Advances in
accordance with Section 2.1(e)) as set forth in Annex T to the Credit Agreement
or in the most recent Assignment Agreement executed by such Lender, as such
amount may be adjusted, if at all, from time to time in accordance with the
Credit Agreement.

“Revolving Credit Advance” shall have the meaning assigned to it in Section 2.1
of the Credit Agreement.

“Revolving Note” shall have the meaning assigned to it in Section 2.1(a) of the
Credit Agreement.



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services, LLC business, or any successor thereto.

“Sale Agreement” shall mean that certain Sale Agreement, dated as of the Closing
Date, among the Originator and the Sellers (as amended, restated, supplemented
or otherwise modified from time to time).

“Sales Agency Agreement” shall mean that certain Sales Agency Agreement, dated
as of the Closing Date, among the Originator and the Sellers (as amended,
restated, supplemented or otherwise modified from time to time).

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time or (ii) (A) an agency of the government of
a Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Scheduled Senior Credit Agreement Maturity Date” shall mean the earliest
scheduled maturity date of any obligations for Indebtedness arising (or which
could arise as a result of any borrowing or similar event) under the Senior
Credit Agreement or any Approved Senior Credit Agreement Amendment. On the
Closing Date, the Scheduled Senior Credit Agreement Maturity Date is June 30,
2016.

“SDN List” shall have the meaning assigned to it in Section 4.1(z) of the Credit
Agreement.

“Second Lien Indenture” shall mean that certain Indenture between Alpha Natural
Resources, Inc., Wilmington Trust, National Association, as trustee, and
Wilmington Trust, National Association, as Collateral Agent, dated as of May 20,
2014.

“Secured Parties” shall mean each of the Lenders, the Administrative Agent, each
Indemnified Person, each LC Lender and each other Affected Party.

“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., as amended, and any regulations promulgated
thereunder.

“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., as amended, and any regulations
promulgated thereunder.

“Seller” means those certain entities that constitute “Sellers” under, and
pursuant to the terms of, the Sales Agency Agreement; provided that for the
avoidance of doubt, any Inactive Seller or Terminating Seller removed in
accordance with the Sales Agency Agreement shall not be deemed to be a “Seller”
for any purpose under the Credit Agreement or any other Transaction Documents
from and after the effective date of such removal.

“Seller Interest” shall have the meaning specified in the recitals in the Sale
Agreement.



--------------------------------------------------------------------------------

“Senior Credit Agreement” shall mean the Fourth Amended and Restated Credit
Agreement, dated as of May 22, 2013, by and among the Parent, as the borrower,
Citicorp North America, Inc., as the administrative agent, PNC Capital Markets
LLC, as the sole syndication agent, and certain other lenders, issuing banks,
co-documentation agents, joint lead arrangers and joint book managers, in each
case parties thereto (as amended, restated, supplemented or otherwise modified
and in effect from time to time); provided, however, for purposes of the Credit
Agreement and the other Transaction Documents (without limiting the provisions
herein relating to Approved Senior Credit Agreement Amendments), terms and
definitions used therein and defined in the Senior Credit Agreement shall refer
to such terms and definitions (including any terms and definitions used in such
terms and definitions) in effect as of the date hereof, without giving effect to
any amendments, restatements, supplements, refinancings, waivers or other
modifications to the Senior Credit Agreement unless the Administrative Agent has
consented to such amendment, restatement, supplement, refinancing, waiver or
other modification.

“Servicer” shall mean Alpha Coal Sales Co., LLC and any successor “Servicer”
under the Servicing Agreement.

“Servicer Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicer Fee Rate divided by (ii) 360, multiplied by
(b) the Outstanding Balance of Receivables on such day.

“Servicer Fee Rate” shall mean 1.00% or such other amount as the Administrative
Agent and a successor servicer shall agree to after an Event of Servicer
Termination.

“Servicer Termination Notice” shall mean any notice by the Administrative Agent
to the Servicer that (a) an Event of Servicer Termination has occurred and
(b) the Servicer’s appointment under the Servicing Agreement has been
terminated.

“Servicing Agreement” shall mean the Servicing Agreement, dated as of the
Closing Date, by and between Borrower and the Servicer, as initial Servicer.

“Servicing Reserve Rate” shall mean, as of any date of determination, an amount
equal to the product of (i) the Servicer Fee Rate and (ii) a fraction, the
numerator of which is the higher of (a) 30 and (b) the Turnover Days as of the
most recently concluded Settlement Period (including any Settlement Period
ending on such date) multiplied by 2, and the denominator of which is 360.

“Settlement Date” shall mean (i) the first Business Day of each calendar month
and (ii) from and after the occurrence of a Termination Event or the Facility
Termination Date, any other Business Day designated as such by the
Administrative Agent in its sole discretion.

“Settlement Period” shall mean:

(a) solely for purposes of determining the Ratios, (i) with respect to all
Settlement Periods other than the final Settlement Period, each calendar month,
whether occurring before or after the Closing Date, and (ii) with respect to the
final Settlement Period, the period ending on the Termination Date and beginning
with the first day of the calendar month in which the Termination Date occurs,
and

(b) for all other purposes, (i) with respect to the initial Settlement Period,
the period from and including the Closing Date through and including the last
day of the Interest Period in which the Closing Date occurs, (ii) with respect
to the final Settlement Period, the period ending on the Termination Date and
beginning with the first day of the calendar month in which the Termination Date
occurs, and (iii) with respect to all other Settlement Periods, each calendar
month.



--------------------------------------------------------------------------------

“Significant Seller Group” shall mean any Seller or group of Sellers that, taken
individually or collectively, has a Significant Seller Group Ratio greater than
10%. For the avoidance of doubt, a single Seller may constitute a Significant
Seller Group.

“Significant Seller Group Ratio” shall mean, on any date of determination, a
ratio (expressed as a percentage) of (x) the sum of the aggregate revenue
allocated to any Seller or Group of Sellers in respect of Receivables during the
months for which the three (3) most recent Monthly Reports were prepared to
(y) the aggregate revenue allocated to all Sellers in respect of Receivables
during the months for which the three (3) most recent Monthly Reports were
prepared; provided that if fewer than three (3) Monthly Reports have been
prepared as of such date of determination, then the revenue used to calculate
the Significant Seller Group Ratio shall be based on the revenue allocated to
the Sellers since the Closing Date.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the assets of such Person at a fair valuation is
greater than the total amount of debts and other liabilities, including direct,
subordinate and contingent liabilities, of such Person; (b) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay as such debts and liabilities become absolute and
mature; and (c) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Obligor” shall mean an Obligor identified as a “Special Obligor” by the
Administrative Agent by notice to the Borrower.

“Special Obligor Receivable” shall mean any Receivable the Obligor of which is a
Special Obligor

“Specified Account” shall mean (i) the Collection Account or (ii) if the
Administrative Agent has terminated the Borrower’s and the Servicer’s rights to
direct disposition of the funds in the Accounts after an Account Control Event,
the Agent’s Account or another account specified by the Administrative Agent.

“SPV” shall mean, with respect to any Lender, any special purpose funding
vehicle which is administered by, or affiliated with, such Lender.

“Stock” shall mean all shares, options, warrants, member interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).

“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.

“Sub-Servicer” shall mean (i) any Seller or (ii) any other Person with whom the
Servicer enters into a Sub-Servicing Agreement.



--------------------------------------------------------------------------------

“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with the
Servicing Agreement relating to the servicing, administration or collection of
the Receivables.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or (b) that is directly or indirectly controlled by such Person
within the meaning of control under Section 15 of the Securities Act.

“Successor Senior Credit Agreement” shall mean any successor to, or replacement
of, the Senior Credit Agreement (x) which contains economic and other terms
reasonably satisfactory to the Administrative Agent and (y) with respect to
which, after conducting liquidity projections of the Parent and its Affiliates
(assuming that such successor or replacement is effected) for the twenty-four
(24) months following such effectiveness, the Administrative Agent (in its sole
discretion) has consented to such successor or replacement constituting a
“Successor Senior Credit Agreement”; provided that any amendment to the Senior
Credit Agreement shall not be deemed a “Successor Senior Credit Agreement” for
purposes hereof.

“Support Agreement” means that certain Support Agreement, dated as of the
Closing Date, made by the Parent in favor of the Administrative Agent and other
beneficiaries thereunder.

“Swing Line Advance” shall have the meaning assigned to it in Section 2.1(e) of
the Credit Agreement.

“Swing Line Availability” shall mean, as of any date of determination, an amount
equal to the lesser of (i) Funding Availability as of such date and (ii) the
difference between (A) the Swing Line Commitment as of such date and (B) the
principal balance of the Swing Line Advance as of such date.

“Swing Line Commitment” shall mean an amount equal to $25,000,000, as may be
reduced in accordance with the terms of the Credit Agreement.

“Swing Line Lender” shall have the meaning set forth in the Preamble of the
Credit Agreement.

“Swing Line Note” shall have the meaning assigned to it in Section 2.1(e) of the
Credit Agreement.

“Swing Line Participation” shall have the meaning assigned to it in
Section 2.1(e) of the Credit Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
assessments, duties (including stamp duties), deductions, charges (including ad
valorem charges) or withholdings imposed by any Governmental Authority and any
and all interest, additions to tax and penalties related thereto.

“Terminating Seller” shall have the meaning assigned to it in the Sales Agency
Agreement.

“Termination Date” shall mean the date on which (a) the Outstanding Principal
Amount has been permanently reduced to zero, (b) all other Borrower Obligations
under the Credit Agreement and the other Transaction Documents have been
indefeasibly repaid in full and completely discharged, (c) the Maximum Revolving
Commitment Amount has been irrevocably reduced to zero or terminated and (d) the
LC Participation Amount has been permanently reduced to zero.



--------------------------------------------------------------------------------

“Termination Event” shall have the meaning assigned to it in Section 8.1 of the
Credit Agreement.

“Transaction Documents” shall mean each Collection Account Agreement, the
Support Agreement, the Sales Agency Agreement, the Sale Agreement, the Lockbox
Agreements, the Borrower Account Agreement, the Fee Letter, the Receivables Sale
Agreement, the Credit Agreement, the Letters of Credit, the Notes and Receivable
assignments executed pursuant to the Receivables Sale Agreement, the Servicing
Agreement, each power of attorney delivered to the Administrative Agent and
including all other pledges, powers of attorney, instruments, documents,
consents, assignments, contracts, notices, and all other agreements,
instruments, documents, certificates and written matter whether heretofore, now
or hereafter executed by or on behalf of any Person, or any employee of any
Person, in connection with or delivered in connection with the Receivables Sale
Agreement, the Credit Agreement or the transactions contemplated thereby. Any
reference in the Receivables Sale Agreement, the Credit Agreement or any other
Transaction Document to a Transaction Document shall include all Appendices
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to such Transaction Document as the same may be in
effect at any and all times such reference becomes operative.

“Transfer Date” shall have the meaning set forth in the Receivables Sale
Agreement.

“Transferred Property” shall have the meaning set forth in the Receivables Sale
Agreement.

“Turnover Days” shall mean, as of any date of determination, the amount
(expressed in days) equal to:

(a)        a fraction, (i) the numerator of which is equal to sum of the
aggregate Outstanding Balances of Receivables on the first day of each of the
three (3) most recently ended Settlement Periods (including any Settlement
Period ending on such date) and (ii) the denominator of which is equal to
aggregate Collections received during such three (3) most recently ended
Settlement Periods with respect to all Receivables,

multiplied by

(b)        the average number of days per Settlement Period contained in such
three (3) most recently ended Settlement Periods.

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.

“Unapproved Receivable” shall mean any receivable (a) with respect to which the
applicable Seller’s or Originator’s customer relationship with the Obligor
thereof arises as a result of the acquisition after the Closing Date by such
Originator or Seller of another Person (other than an Affiliate) or (b) that was
originated in accordance with standards established by another Person acquired
by the Originator or the Seller after the Closing Date, in each case, solely
with respect to any such acquisitions that have not been approved in writing by
the Administrative Agent and then only for the period prior to any such
approval.

“Unbilled Receivable” shall mean a Receivable in respect of which (a) the goods
that are the subject thereof have been delivered at the place where title and
risk of loss passes (as determined pursuant to the related Contract) to the
Obligor and (b) no invoice has been issued to such Obligor.



--------------------------------------------------------------------------------

“Unbilled Receivables Cap” shall mean, as of any date of determination, the
lesser of (i) $45,000,000 and (ii) the product of 0.225 and the Maximum
Revolving Commitment Amount as of such date of determination.

“Unrelated Amounts” shall have the meaning assigned to it in Section 7.3 of the
Receivables Sale Agreement.

“Unused Fee” shall mean, with respect to any Settlement Period, a fee equal to
the result of (A) the sum of the Unused Daily Fee for each day in such
Settlement Period divided by (B) 360.

“Unused Daily Fee” shall mean, for any day in any Settlement Period,

(i) the amount by which the Maximum Revolving Commitment Amount as of such day
exceeds the Outstanding Principal Amount as of such day

multiplied by

(ii) (1) in the event that the Funding Availability as of such day exceeds 25%
of the Maximum Revolving Commitment Amount as of such day, 0.50% and
(2) otherwise, 0.375%.

“U.S. Lender” shall mean any Lender or LC Lender that is a United States person
within the meaning of section 7701(a)(30) of the IRC.

“U.S. Person” shall mean any United States citizen or national; permanent
resident alien; entity organized under the laws of the United States or any
jurisdiction within the United States (including foreign branches); or any
person in the United States.

“Weekly Report” shall mean a report in substantially the form set forth as
Exhibit 5.2(a) to the Credit Agreement.

“Weekly Reporting Period” shall mean a period commencing on a Saturday and
ending on (and including) the following Friday.



--------------------------------------------------------------------------------

SECTION 2.  Other Terms and Rules of Construction.

(a) Accounting Terms.  Unless otherwise specifically provided therein, any
accounting term used in any Transaction Document shall have the meaning
customarily given such term in accordance with GAAP, and all financial
computations thereunder shall be computed in accordance with GAAP consistently
applied. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

(b) Other Terms.    All other undefined terms contained in any of the
Transaction Documents shall, unless the context indicates otherwise, have the
meanings provided for by the UCC as in effect in the State of New York to the
extent the same are used or defined therein.

(c) Rules of Construction.  Unless otherwise specified, references in any
Transaction Document or any of the Appendices thereto to a Section, subsection
or clause refer to such Section, subsection or clause as contained in such
Transaction Document. The words “herein,” “hereof” and “hereunder” and other
words of similar import used in any Transaction Document refer to such
Transaction Document as a whole, including all annexes, exhibits and schedules,
as the same may from time to time be amended, restated, modified or
supplemented, and not to any particular section, subsection or clause contained
in such Transaction Document or any such annex, exhibit or schedule. Any
reference to any amount on any date of determination means such amount as of the
close of business on such date of determination. Any reference to or definition
of any document, instrument or agreement shall, unless expressly noted
otherwise, include the same as amended, restated, supplemented or otherwise
modified from time to time. Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and neuter genders. The words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; the word “or” is not exclusive; references to Persons include their
respective successors and assigns (to the extent and only to the extent
permitted by the Transaction Documents) or, in the case of Governmental
Authorities, Persons succeeding to the relevant functions of such Persons; and
all references to statutes and related regulations shall include any amendments
of the same and any successor statutes and regulations.

(d) Rules of Construction for Determination of Ratios.    For purposes of
calculating the Ratios, (i) averages shall be computed by rounding to the second
decimal place and (ii) the Settlement Period in which the date of determination
thereof occurs shall not be included in the computation thereof and the first
Settlement Period immediately preceding such date of determination shall be
deemed to be the Settlement Period immediately preceding the Settlement Period
in which such date of determination occurs.